Exhibit 10.46

 

MASTER PREPAID LEASE

BY AND AMONG

[VERIZON LESSORS],

VERIZON COMMUNICATIONS, INC.

AND

[TOWER OPERATOR]

DATED AS OF                     , 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

Section 1.

   Definitions      1    Section 2.    Documents; Operating Principles      20
   Section 3.    Tower Operator Lease of Lease Site and Occupancy Rights With
Respect to Managed Sites      22    Section 4.    Tower Operator Rights and
Obligations Under the Ground Leases      24    Section 5.    Verizon Lessor
Rights and Obligations With Respect to the Ground Leases      34    Section 6.
   Collocation Agreements with Third Parties      35    Section 7.    Tower
Operator Permitted Use      38    Section 8.    Tower Operator Access      38   
Section 9.    Term and End of Term Obligations      39    Section 10.    Tower
Operator Rent and Pre-Lease Rent      41    Section 11.    Condition of the
Sites and Obligations of Tower Operator      42    Section 12.    Tower Operator
Requirements for Modifications; Title to Modifications; Work on the Site      43
   Section 13.    Tower Operator’s Obligations With Respect to Tower Subtenants
     45    Section 14.    Limitations on Liens      46    Section 15.    Tower
Operator Indemnity; Verizon Lessor Indemnity; Procedure For All Indemnity Claims
     47    Section 16.    Tower Operator’s Waiver of Subrogation; Insurance     
53    Section 17.    Estoppel Certificate; Verizon Lessor Financial Reporting   
  54    Section 18.    Assignment, Transfer and Subletting Rights      55   
Section 19.    Tower Operator Environmental Covenants      57    Section 20.   
Tower Operator Purchase Option      58    Section 21.    Tower Operator Lender
Protections      63    Section 22.    Tax Matters      67    Section 23.   
Utilities      67    Section 24.    Compliance with Law; Governmental Permits   
  67    Section 25.    Compliance with Specific FCC Regulations      70   
Section 26.    Holding Over      72    Section 27.    Rights of Entry and
Inspection      72    Section 28.    Right to Act for Tower Operator      73   
Section 29.    Defaults and Remedies      73   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

          Page   Section 30.    Quiet Enjoyment      78    Section 31.    No
Merger      79    Section 32.    Broker and Commission      79    Section 33.   
Recording of Memorandum of Site Lease Agreement; Bifurcation of Site      79   
Section 34.    Intentionally Omitted      80    Section 35.    Damage to the
Site, Tower or the Improvements      80    Section 36.    Condemnation      81
   Section 37.    General Provisions      82    Section 38.    Verizon Guarantor
Guarantee      84   

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

          Page

EXHIBITS

     

Exhibit A

   List of Sites   

Exhibit B

   List of Lease Sites   

Exhibit C

   Rent and Pre-Lease Rent   

Exhibit D

   Intentionally Deleted   

Exhibit E

   Option Purchase Price   

Exhibit F

   Form of UCC-1   

Exhibit G

   Form of Memorandum of Lease/Managed Sites   

Exhibit H

   Form of Memorandum of Assignment   

Exhibit I

   Certain Verizon Restricted Parties   

Exhibit J

   Form of Power of Attorney   

Exhibit K

   Required Collocation Agreement Provisions   

Exhibit L

   Reserved Property Sites   

Exhibit M

   Form of Assignment of Collocation Agreement   

Exhibit N

   Records Retention Periods   

Exhibit O

   In-Kind Tenants    SCHEDULES   

Schedule 1-A

   19 Year Lease Sites   

Schedule 1-B

   20 Year Lease Sites   

Schedule 1-C

   21 Year Lease Sites   

Schedule 1-D

   22 Year Lease Sites   

Schedule 1-E

   23 Year Lease Sites   

Schedule 1-F

   24 Year Lease Sites   

Schedule 1-G

   25 Year Lease Sites   

Schedule 1-H

   26 Year Lease Sites   

Schedule 1-I

   27 Year Lease Sites   

Schedule 1-J

   28 Year Lease Sites   

Schedule 1-K

   29 Year Lease Sites   

Schedule 1-L

   30 Year Lease Sites   

Schedule 1-M

   31 Year Lease Sites   

Schedule 1-N

   32 Year Lease Sites   

Schedule 37(e)

   Notice   

 

- 3 -



--------------------------------------------------------------------------------

MASTER PREPAID LEASE

THIS MASTER PREPAID LEASE (this “Agreement”) is entered into as of             ,
2015 (the “Effective Date”), by and among [            ], (each, a “Verizon
Lessor” and, collectively, the “Verizon Lessors”), Verizon Communications, Inc.,
a Delaware corporation, as Verizon Guarantor, and [            ], a
[            ] (“Tower Operator”). Verizon Lessors, Verizon Guarantor and Tower
Operator are sometimes individually referred to in this Agreement as a “Party”
and collectively as the “Parties”.

RECITALS:

A. The Verizon Lessors operate the Sites, which include Towers and related
equipment, and Verizon Lessors or their Affiliates either own, ground lease or
otherwise have an interest in the land on which such Towers are located;

B. Tower Operator desires to lease and operate the Sites;

C. Tower Operator intends on marketing all available capacity at the Sites and
maximizing the collocation revenue that may be derived therefrom;

D. The obligations set forth in this Agreement are interrelated and required in
order for Tower Operator to lease or operate the Sites;

E. Simultaneously herewith, the Parties and certain Affiliates thereof are
entering into the Master Lease Agreement pursuant to which Verizon Lessors or
their Affiliates are leasing the Verizon Collocation Space from Tower Operator
at the Sites; and

F. Verizon Guarantor is an Affiliate of Verizon Lessors and is guarantying
certain of their obligations under this Agreement.

NOW, THEREFORE, the Parties agree as follows:

Section 1. Definitions.

(a) Certain Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings when
used in this Agreement with initial capital letters:

“Acceptable Affiliate” means any Verizon Lessor or any Affiliate of Verizon
Lessor that is directly or indirectly wholly owned by Verizon Parent.

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
Person. As used in this definition, “control” means the beneficial ownership (as
such term is defined in Rules 13d-3 and 13d-5 of the Securities Exchange Act of
1934, as amended) of 50% or more of the voting interests of the Person.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble and includes all
subsequent modifications and amendments hereof. References to this Agreement in
respect of a particular Site shall include the Site Lease Agreement therefor;
and references to this Agreement in general and as applied to all Sites shall
include all Site Lease Agreements.

“Applicable Standard of Care” means, with respect to any obligation or
performance requirement, the then-current general standard of care in the
telecommunications industry applicable to such obligation or performance
requirement.

“Assumption Requirements” means, with respect to any assignment by Tower
Operator, that (i) the applicable assignee has creditworthiness, or a guarantor
with creditworthiness, reasonably sufficient to perform the obligations of the
assigning party under this Agreement or that the assigning party remains liable
for such obligations notwithstanding such assignment, (ii) the applicable
assignee is not a Verizon Restricted Party or an affiliate of a Verizon
Restricted Party, (iii) the applicable assignee is of good reputation and is one
of the top four managers of tower assets in the United States of America, as
ranked by numbers of communications towers under management, and (iv) the
assignee assumes and agrees to perform all of the obligations of the assigning
party hereunder.

“Available Space” means, as to any Site, the portion of the Tower and Land
(i) not constituting Verizon Collocation Space, or (ii) licensed or leased to a
Tower Subtenant, and that is available for lease to or collocation by any Tower
Subtenant and all rights appurtenant to such portion, space or area. For the
avoidance of doubt, any portion of the Tower or Land subject to a pending
application with an existing or prospective Tower Subtenant shall not be
considered Available Space.

“Award” means any amounts paid, recovered or recoverable as damages,
compensation or proceeds by reason of any Taking, including all amounts paid
pursuant to any agreement with any Person which was made in settlement or under
threat of any such Taking, less the reasonable costs and expenses incurred in
collecting such amounts.

“Bankruptcy Code” means Title 11 of the United States Code as amended from time
to time, including any successor legislation thereto.

“Bankruptcy Event” means, as to any Person, a proceeding, whether voluntary or
involuntary, under the federal bankruptcy Laws, an assignment for the benefit of
creditors, trusteeship, conservatorship or other proceeding or transaction
arising out of the insolvency of a Person or any of its Affiliates or involving
the complete or partial exercise of a creditor’s rights or remedies in respect
of payment upon a breach or default in respect of any obligation, or any similar
proceeding under foreign or state Law.

“Business Day” means any day other than a Saturday, a Sunday, a federal holiday
or any other day on which banks in New York City are authorized or obligated by
Law to close.

“Cables” means co-axial cabling, electrical power cabling, ethernet cabling,
fiber-optic cabling, remote electrical tilt antenna controller cabling,
connector, adaptor, or any other cabling or wiring necessary for operating
Communications Equipment together with any associated conduit piping necessary
to encase or protect any such cabling.

 

- 2 -



--------------------------------------------------------------------------------

“Claims” means any claims, demands, assessments, actions, suits, damages,
obligations, fines, penalties, court costs, liabilities, losses, adjustments,
costs and expenses (including reasonable fees and expenses of attorneys and
other appropriate professional advisers).

“Collateral Agreements” means the following documents entered into as of the
Effective Date: (i) the Management Agreement, (ii) the Tower Operator General
Assignment and Assumption Agreement and (iii) the Transition Services Agreement.

“Collocation Agreement” means an agreement between or among a Verizon Group
Member (prior to the Effective Date) or Tower Operator (on or after the
Effective Date), on the one hand, and a third party (other than any agreement
between a Verizon Group Member and a third party that is an Affiliate of the
Verizon Group Member on the Effective Date), on the other hand, pursuant to
which such Verizon Group Member or Tower Operator, as applicable, rents or
licenses to such third party space at any Site (including space on a Tower),
including all amendments, modifications, supplements, assignments and guaranties
related thereto (it being understood that in the case of each Site subject to a
master collocation agreement, the Collocation Agreement will be comprised of the
applicable master collocation agreement and the applicable site lease agreement
with respect to such Site (including any rights, interests and provisions
incorporated therein)). For clarity: (i) utility and power-sharing agreements
between a Verizon Group Member and a third party are not Collocation Agreements,
but (ii) agreements between a Verizon Group Member and a governmental entity or
other third party providing for the any Person’s use of any Site on a no-cost,
in-kind or below market basis are Collocation Agreements.

“Communications Equipment” means, as to any Site, all equipment installed at
(i) the Verizon Collocation Space by or with respect to any Verizon Collocator
or any Acceptable Affiliate and (ii) any other portion of the Site with respect
to a Tower Subtenant, for the provision of current or future voice, video,
internet and other data services, and any other services permitted under
Section 9(b) of the Master Lease Agreement, which equipment shall include, among
other things, switches, antennas, including microwave antennas, panels,
conduits, flexible transmission lines, Cables, radios, amplifiers, filters,
interconnect transmission equipment, associated mounting equipment and all
associated software and hardware (including but not limited to Smart Bias Tees),
and will include any modifications, replacements and upgrades to such equipment
(regardless of frequency or technology), as well as replacement or alternative
equipment used by the Verizon Collocators or any Acceptable Affiliate in
providing voice, video, internet and other data services or any other services
permitted under Section 9(b) of the Master Lease Agreement, whether at the
Effective Date or in the future.

“Emergency” means any event that causes, has caused or is reasonably likely to
imminently cause (i) any bodily injury, personal injury or material property
damage, (ii) the suspension, revocation, termination or any other material
adverse effect as to any Governmental Approvals reasonably necessary for the use
or operation of Communications Equipment or a Site, (iii) any material adverse
effect on the ability of any Verizon Collocator, or any Tower Subtenant, to
operate Communications Equipment at any Site, (iv) any failure of any Site to
comply in any material respect with applicable FCC or FAA regulations or other
licensing requirements or (v) the termination of a Ground Lease.

 

- 3 -



--------------------------------------------------------------------------------

“Environmental Law” or “Environmental Laws” means any federal, state or local
statute, Law, ordinance, code, rule, regulation, order or decree regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment or public or workplace health and safety as may now or at any
time hereafter be in effect, including the following, as the same may be amended
or replaced from time to time, and all regulations promulgated under or in
connection therewith: the Superfund Amendments and Reauthorization Act of 1986;
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980; the Clean Air Act; the Clean Water Act; the Toxic Substances Control Act
of 1976; the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act; the Hazardous Materials Transportation Act; and the
Occupational Safety and Health Act of 1970.

“Excluded Equipment” means (i) any Verizon Communications Equipment or Verizon
Improvements and (ii) any Tower Subtenant Communications Equipment or Tower
Subtenant Improvements.

“Excluded Purchase Sites” means, collectively, (i) any Site with respect to
which the applicable Ground Lease has previously expired or been terminated and
not replaced or renewed and the applicable Verizon Lessor or Tower Operator has
not otherwise secured the long term tenure of such Site or (ii) any Site that
Tower Operator or its Affiliate or designee has previously purchased from the
applicable Verizon Lessor or its Affiliates.

“FAA” means the United States Federal Aviation Administration or any successor
federal Governmental Authority performing a similar function.

“FCC” means the United States Federal Communications Commission or any successor
Governmental Authority performing a similar function.

“Force Majeure” means strike, riot, act of God (including, but not limited to,
wind, lightning, rain, ice, earthquake, floods, or rising water), nationwide
shortages of labor or materials, war, civil disturbance, act of the public
enemy, explosion, aircraft or vehicle damage to a Site, natural disaster,
governmental Laws, regulations, orders or restrictions.

“Governmental Approvals” means all licenses, permits, franchises,
certifications, waivers, variances, registrations, consents, approvals,
qualifications, determinations and other authorizations to, from or with any
Governmental Authority.

“Governmental Authority” means, with respect to any Person or any Site, any
foreign, domestic, federal, territorial, state, tribal or local governmental
authority, administrative body, quasi-governmental authority, court, government
or self-regulatory organization, commission, board, administrative hearing body,
arbitration panel, tribunal or any regulatory, administrative or other agency,
or any political or other subdivision, department or branch of any of the
foregoing, in each case having jurisdiction over such Person or such Site.

“Ground Lease” means, as to any Site, the ground lease, sublease, or any
easement, license or other agreement or document pursuant to which a Verizon
Lessor or a Verizon Ground Lease Party holds a leasehold or subleasehold
interest, leasehold or subleasehold estate, easement, license, sublicense or
other interest in such Site, together with any extensions of the term thereof
(whether by exercise of any right or option contained therein or by execution of
a

 

- 4 -



--------------------------------------------------------------------------------

new ground lease or other instrument providing for the use of such Site), and
including all amendments, modifications, supplements, assignments and guarantees
related thereto.

“Ground Lessor” means, as to any Site, the “lessor,” “sublessor,” “landlord,”
“licensor,” “sublicensor” or similar Person under the related Ground Lease.

“Ground Rent” means, as to any Site, all rents, reimbursements, fees and other
charges payable to or for the benefit of the Ground Lessor under the Ground
Lease for such Site.

“Hazardous Materials” means and includes petroleum products, flammable
explosives, radioactive materials, asbestos or any material containing asbestos,
polychlorinated biphenyls or any hazardous, toxic or dangerous waste, substance
or material, in each case, defined as such (or any similar term) or regulated
by, in or for the purposes of Environmental Laws, including Section 101(14) of
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980.

“Improvements” means, as to each Site, the Tower Operator Improvements, the
Tower Subtenant Improvements (if any), and the Verizon Improvements.

“Included Property” means, with respect to each Site, (i) the Land related to
such Site (including the applicable interest in any Ground Lease), (ii) the
Tower located on such Site (including the Verizon Collocation Space) and
(iii) the Tower Operator Improvements and the Tower Related Assets with respect
to such Site; but excluding, in each case of (i), (ii) and (iii), any Excluded
Asset and all Tower Subtenant Communications Equipment.

“Indemnified Party” means a Verizon Indemnitee or a Tower Operator Indemnitee,
as the case may be.

“Initial Lease Sites” means the Sites set forth on Exhibit B.

“Investment Grade” means that the corporate credit rating for an entity
satisfies at least two of the following:

(1) with respect to Moody’s Investors Service, Inc. (or any successor company
acquiring all or substantially all of its assets), a rating of Baa3 (or its
equivalent under any successor rating category of Moody’s) or better;

(2) with respect to Standard & Poor’s Ratings Group (or any successor company
acquiring all or substantially all of its assets), a rating of BBB- (or its
equivalent under any successor rating category of S&P) or better; and

(3) with respect to Fitch Inc., a subsidiary of Fimalac, S.A. (or any successor
company acquiring all or substantially all of its assets), a rating of BBB- (or
its equivalent under any successor rating category of Fitch) or better.

“Land” means, with respect to each Site, the tracts, pieces or parcels of land
constituting such Site, together with all easements, rights of way and other
rights appurtenant thereto.

 

- 5 -



--------------------------------------------------------------------------------

“Law” means any federal, state or local law, statute, common law, rule, code,
regulation, ordinance or order of, or issued by, any Governmental Authority,
including without limitation any standards (including but not limited to
engineering standards or wind speed requirements) which are applied to a Site
according to any such applicable law, statute, common law, rule, code,
regulation, ordinance or order.

“Lease Site” means the (i) Initial Lease Sites and (ii) any Managed Site subject
to this Agreement which is converted to a Lease Site pursuant to a Subsequent
Closing.

“Liens” means, with respect to any asset, any mortgage, lien, pledge, security
interest, charge, attachment or encumbrance of any kind in respect of such
asset.

“Managed Site” means, for purposes of this Agreement and until any such Site is
converted to a Lease Site as provided herein, each Site that is identified on
Exhibit A, but is not identified as a Lease Site on Exhibit B and is therefore
subject to this Agreement as a Managed Site as of the Effective Date, until such
Site is converted to a Lease Site as provided herein. Managed Sites include all
Non-Compliant Sites and all Pre-Lease Sites which have not yet been converted to
Lease Sites.

“Master Agreement” means the Master Agreement, dated as of
[                    ], by and among [                    ], Verizon Parent,
Tower Operator, the Verizon Lessors and the Sale Site Subsidiaries.

“Master Lease Agreement” means that certain Master Lease Agreement, dated of
even date herewith, by and among Tower Operator, Verizon Collocator and Verizon
Guarantor.

“Modifications” means the construction or installation of Improvements on any
Site or any part of any Site after the Effective Date, or the alteration,
replacement, modification or addition to any Improvement on any Site after the
Effective Date, whether Severable or Non-Severable.

“Mortgage” means, as to any Site, any leasehold mortgage, deed to secure debt,
deed of trust, trust deed or other conveyance of, or similar encumbrance
against, all or any portion of Tower Operator’s right, title and interest in
this Agreement, including a collateral assignment of any rights of Tower
Operator under this Agreement, under any Transaction Document or under any
related agreements or secured by the pledge of equity interests in Tower
Operator or any security interest in any Tower Subtenant agreement applicable to
such Site assigned to Tower Operator.

“Mortgagee” means, as to any Site, the holder of any Mortgage, together with the
heirs, legal representatives, successors, transferees and assignees of the
holder.

“Non-Restorable Site” means a Site that has suffered a casualty that damages or
destroys all or a Substantial Portion of such Site, or a Site that constitutes a
non-conforming use under applicable Zoning Laws prior to such casualty, in
either case such that either (i) Zoning Laws would not allow Tower Operator to
rebuild a comparable replacement Tower on the Site substantially similar to the
Tower damaged or destroyed by the casualty or (ii) Restoration of such Site
under applicable Zoning Law, using commercially reasonable efforts, in a period
of

 

- 6 -



--------------------------------------------------------------------------------

time that would enable Restoration to be commenced (and a building permit
issued) within four months (or if not capable of being commenced (and a building
permit issued) within such four-month period, then within a reasonable period of
time not to exceed one year, provided that the Tower Operator is actively and
diligently pursuing Restoration) after the casualty, would not be possible or
would require either (A) obtaining a change in the zoning classification of the
Site under applicable Zoning Laws, (B) the filing and prosecution of a lawsuit
or other legal proceeding in a court of law or (C) obtaining a zoning variance,
special use permit or any other permit or approval under applicable Zoning Laws
that cannot reasonably be obtained by Tower Operator.

“Non-Severable” means, with respect to any Modification, any Modification that
is not a Severable Modification.

“Permitted Use” means the use of the Sites for the ownership, operation,
management, maintenance or leasing (in whole or in part) of towers and other
wireless infrastructure or any similar, related, complementary or ancillary use
or use that constitutes a reasonable extension or expansion of the foregoing.

“Person” means any individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including a
Governmental Authority.

“Post-Transfer Liabilities” means all Liabilities to the extent that they arise
out of or relate to or are in connection with the ownership, operation, use,
maintenance or occupancy of the Transferred Property of the applicable Purchase
Site after the Purchase Option Closing Date. For the avoidance of doubt,
“Post-Transfer Liabilities” shall not include any Liabilities in connection with
any Tower Bonds.

“Pre-Lease Rent” means, as to any tranche of Managed Sites, the amount prepaid
by Tower Operator, or any of its Affiliates on behalf of Tower Operator, to the
applicable Verizon Lessor or and Verizon Ground Lease Party with respect to such
tranche of Managed Sites pursuant to this Agreement and as specified in Exhibit
C.

“Prime Rate” means the rate of interest reported in the “Money Rates” column or
section of The Wall Street Journal (Eastern Edition) as being the prime rate on
corporate loans of larger U.S. Money Center Banks, or if The Wall Street Journal
is not in publication on the applicable date, or ceases prior to the applicable
date to publish such rate, then the rate being published in any other
publication acceptable to Verizon Lessor and Tower Operator as being the prime
rate on corporate loans from larger U.S. money center banks shall be used.

“Proceeds” means all insurance moneys recovered or recoverable by any Verizon
Lessor, Verizon Ground Lease Party, Tower Operator or Verizon Collocator as
compensation for casualty damage to any Site (including the Tower and
Improvements of such Site).

“Rent” means, as to any tranche of Lease Sites, the amount prepaid by Tower
Operator, or any of its Affiliates on behalf of Tower Operator, to the
applicable Verizon Lessor with respect to such tranche of Lease Sites pursuant
to this Agreement and as specified in Exhibit C.

 

- 7 -



--------------------------------------------------------------------------------

“Reserved Property” means the Land beneath any mobile telephone switching office
and other permanent structures (for the avoidance of doubt, other than a Tower)
and any fuel tanks associated with any such office, in each case on the Sites
set forth on Exhibit L hereto, and any replacement thereof or substitution
therefor with a similar structure (which for the avoidance of doubt shall mean a
structure with similar or smaller dimensions in the aggregate than the structure
being replaced and that the placement, size and configuration of the new
structure cannot have the effect of materially decreasing the available ground
space within such Site) for so long as any Verizon Group Member maintains
(without regard to any demolition in connection with the planned replacement
thereof or substitution therefor and any period of construction or restoration
thereof) such structures or any replacement thereof or substitution therefor
with a similar structure.

“Restoration” means, as to a Site that has suffered casualty damage or is the
subject of a Taking, such restoration, repairs, replacements, rebuilding,
changes and alterations, including the cost of temporary repairs for the
protection of such Site, or any portion of such Site pending completion of
action, required to restore the applicable Site (including the Tower and
Improvements on such Site but excluding any Verizon Communications Equipment or
Verizon Improvements, the restoration of which shall be the cost and expense of
the relevant Verizon Collocator (provided that such exclusion will not affect
any right that a Verizon Indemnitee or a Verizon Group Member has to pursue
remedies or obtain indemnification from Tower Operator or any other person), and
excluding any Tower Subtenant Communications Equipment or Tower Subtenant
Improvements, the restoration of which shall be the cost and expense of Tower
Operator or such Tower Subtenant) to a condition that is at least as good as the
condition that existed immediately prior to such damage or Taking (as
applicable), and such other changes or alterations as may be reasonably
acceptable to the relevant Verizon Collocator and Tower Operator or required by
Law.

“Revenue Sharing” means any requirement under a Ground Lease to pay to Ground
Lessor a share of the revenue derived from, or an incremental payment triggered
by, a sublease, license or other occupancy agreement at the Site subject to such
Ground Lease.

“Risk of Forfeiture” means, with respect to a Site, that any portion of such
Site is subject to imminent danger of loss or forfeiture, including by reason of
a termination of the Ground Lease with respect to such Site.

“Sale Site MLA” means the Sale Site Master Lease Agreement dated as of
[                    ], among the Sale Site Subsidiaries, the Verizon
Collocators and Verizon Guarantor.

“Secured Tower Operator Loan” means any loans, bonds, notes or debt instruments
secured by all or any portion of Tower Operator’s interest in this Agreement,
including a collateral assignment of any rights of Tower Operator under this
Agreement, under any Transaction Document or under any related agreements or
secured by the pledge of equity interests in Tower Operator.

“Severable” means, with respect to any Modification, any Modification that can
be readily removed from a Site or portion of such Site without damaging it in
any material respect

 

- 8 -



--------------------------------------------------------------------------------

or without diminishing or impairing the value, utility, useful life or condition
that the Site or portion of such Site would have had if such Modification had
not been made (assuming the Site or portion of such Site would have been in
compliance with this Agreement without such Modification). For purposes of this
Agreement, the addition or removal of generators or similar systems used to
provide power or back-up power at a Site shall be considered a Severable
Modification.

“Shelter” means a walk-in ground shelter for purposes of housing Communications
Equipment, heating, ventilation and air conditioning units, generators and other
equipment related to the use and operation of Communications Equipment. For the
avoidance of doubt, “Shelters” do not include outside equipment cabinets.

“Site” means each parcel of Land subject to this Agreement from time to time,
all of which are identified on Exhibit A hereto, as such exhibit may be amended
or supplemented as provided in this Agreement and the Master Agreement, and the
Tower and Tower Operator Improvements located thereon. As used in this
Agreement, reference to a Site includes Non-Severable Modifications, but shall
not include Severable Modifications, any Verizon Improvements, Verizon
Communications Equipment, any Tower Subtenant Improvements or Tower Subtenant
Communications Equipment.

“Site Expiration Date” means, as to any Site, the sooner to occur of (A) if
arrangements have not been entered into to secure the tenure of the relevant
Ground Lease pursuant to an extension, new Ground Lease or otherwise, one day
prior to the expiration of the relevant Ground Lease (as the same may be
amended, extended or renewed pursuant to the terms of this Agreement) provided
that if Tower Operator is engaged in good faith discussions with the Ground
Lessor for the negotiation of a Ground Lease extension, the Site Expiration Date
for such Site shall be extended until the earliest of (i) the termination of
such negotiations, (ii) 12 months after the expiration of the Ground Lease, and
(iii) Ground Lessor’s issuance to a Verizon Group Member or Tower Operator of a
notice of eviction, or (B) the applicable Site Expiration Outside Date.

“Site Expiration Outside Date” means, (i) as to the 19 Year Lease Sites, the
19th anniversary of the Effective Date (or if such day is not a Business Day,
then the next Business Day), (ii) as to the 20 Year Lease Sites, the 20th
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day), (iii) as to the 21 Year Lease Sites, the 21st
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day), (iv) as to the 22 Year Lease Sites, the 22nd anniversary
of the Effective Date (or if such day is not a Business Day, then the next
Business Day), (v) as to the 23 Year Lease Sites, the 23rd anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day), (vi) as to the 24 Year Lease Sites, the 24th anniversary of the Effective
Date (or if such day is not a Business Day, then the next Business Day),
(vii) as to the 25 Year Lease Sites, the 25th anniversary of the Effective Date
(or if such day is not a Business Day, then the next Business Day), (viii) as to
the 26 Year Lease Sites, the 26th anniversary of the Effective Date (or if such
day is not a Business Day, then the next Business Day), (ix) as to the 27 Year
Lease Sites, the 27th anniversary of the Effective Date (or if such day is not a
Business Day, then the next Business Day), (x) as to the 28 Year Lease Sites,
the 28th anniversary of the Effective Date (or if such day is not a Business
Day, then the next Business Day), (xi) as to the 29 Year Lease Sites,

 

- 9 -



--------------------------------------------------------------------------------

the 29th anniversary of the Effective Date (or if such day is not a Business
Day, then the next Business Day), (xii) as to the 30 Year Lease Sites, the 30th
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day), (xiii) as to the 31 Year Lease Sites, the 31st
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day), and (xiv) as to the 32 Year Lease Sites, the 32nd
anniversary of the Effective Date (or if such day is not a Business Day, then
the next Business Day).

“Subsequent Closing” means the conversion of (i) a Non-Compliant Site to a
Contributable Site or (ii) a Pre-Lease Site into a Lease Site subsequent to the
Effective Date.

“Subsequent Closing Date” means, with respect to each Subsequent Closing, the
date on which such Subsequent Closing is deemed to have occurred.

“Substantial Portion” means, as to a Site, so much of such Site (including the
Land, Tower and Improvements of such Site, or any portion of such Site) that
(i) when subject to a Taking, leaves the untaken portion unsuitable (after
application of the proceeds of any Taking, any available insurance proceeds and
such funds of Tower Operator as are reasonable under the circumstances) for the
continued feasible and economic operation of such Site for owning, operating,
managing, maintaining and leasing towers and other wireless infrastructure, or
(ii) when damaged as a result of a casualty, cannot reasonably be repaired with
insurance proceeds and such additional funds of Tower Operator as are reasonable
under the circumstances in order to continue the feasible and economic operation
of such Site for owning, operating, managing, maintaining and leasing towers and
other wireless infrastructure.

“Taking” means, as to any Site, any condemnation or exercise of the power of
eminent domain by any Governmental Authority, or any taking in any other manner
for public use, including a private purchase, in lieu of condemnation, by a
Governmental Authority.

“Term” means (i) as to each Site, the term during which this Agreement is
applicable to such Site as set forth in Section 9(a); and (ii) as to this
Agreement, the period from the Effective Date until the expiration or earlier
termination of this Agreement as to all Sites.

“Tower” means the communications towers or other support structures on the Sites
from time to time.

“Tower Operator Equipment” means all physical assets (other than real property,
interests in real property and Excluded Equipment) located at the applicable
Site on or in, or attached to, the Land, Tower Operator Improvements or Towers,
that are leased to, owned by or operated by Tower Operator pursuant to this
Agreement.

“Tower Operator Improvements” means, as to each Site, all (a) Towers,
foundations, concrete pads, piers, equipment pads or raised platforms capable of
accommodating exterior cabinets or equipment shelters, huts or buildings,
electrical service and access for the placement and servicing of Improvements;
(b) buildings, huts, Shelters or exterior cabinets; (c) batteries, generators
and associated fuel tanks or any other substances, products, materials or
equipment used to provide backup power; (d) grounding system (including, without
limitation, all buss bars, leads, home-run, buried grounding rings and rods)
serving any Tower; (e) fencing; (f) signage; (g) connections for utility
service; (h) access road improvements; (i) all marking/lighting systems

 

- 10 -



--------------------------------------------------------------------------------

and light monitoring devices; (j) power transformers serving the Site; and
(k) all other improvements or fixtures on or attached to any Site, including any
alterations, replacements, modifications or additions thereto. Notwithstanding
the foregoing, Tower Operator Improvements do not include any Communications
Equipment, any Verizon Improvements, any Tower Subtenant Improvements, or the
Reserved Property.

“Tower Operator Indemnitee” means Tower Operator and its Affiliates and their
respective directors, officers, employees, agents and representatives.

“Tower Operator Lender” means the holder(s) of any Secured Tower Operator Loan,
together with the heirs, legal representatives, successors, transferees,
nominees and assignees of such holder(s). Any group of holders of the same
Secured Tower Operator Loan who are represented by the same Tower Operator
Lender Representatives shall be deemed to be one Tower Operator Lender for
purposes of this Agreement.

“Tower Operator Lender Representative” means any administrative agent, trustee,
collateral agent or similar representative acting on behalf or for the benefit
of any Tower Operator Lender or group of Tower Operator Lenders with respect to
the same Secured Tower Operator Loan.

“Tower Operator Negotiated Increased Revenue Sharing Payments” means, with
respect to any Site, any requirement under a Ground Lease, or a Ground Lease
amendment, renewal or extension, in each case entered into after the Effective
Date, to pay to the applicable Ground Lessor a share of the revenue derived from
the rent paid under this Agreement, the Master Lease Agreement, the Sale Site
MLA or any other agreement (including with a Tower Subtenant) that is in excess
of the Revenue Sharing payment obligation (if any) in effect prior to Tower
Operator’s entry into such amendment, renewal or extension after the Effective
Date for such Site with respect to the revenue derived from the rent paid under
this Agreement, the Master Lease Agreement, the Sale Site MLA or any other
agreement (including with a Tower Subtenant); provided that “Tower Operator
Negotiated Increased Revenue Sharing Payments” shall not include any such
requirement or obligation (i) existing as of the Effective Date or (ii) arising
under the terms of the applicable Ground Lease (as in effect as of the Effective
Date) or under any amendment, renewal or extension the terms of which had been
negotiated or agreed upon prior to the Effective Date.

“Tower Operator Negotiated Renewal” means (i) an extension or renewal of any
Ground Lease by Tower Operator in accordance with this Agreement or (ii) a new
Ground Lease, successive to a previously existing Ground Lease, entered into by
Tower Operator; provided that in the case of this clause (ii), (A) the term of
such new Ground Lease commences no later than 12 months after the termination or
expiration of the previously existing Ground Lease, (B) the new Ground Lease
continues to remain in the name of a Verizon Lessor or Verizon Ground Lease
Party as the “ground lessee” under such new Ground Lease and (C) the new Ground
Lease is otherwise executed in accordance with this Agreement.

“Tower Operator Permitted Liens” means, as to any Site, collectively, (i) Liens
in respect of Property Taxes and other Taxes that are not yet delinquent;
(ii) Liens of landlords, laborers, shippers, carriers, warehousemen, mechanics,
materialmen, repairmen and other like

 

- 11 -



--------------------------------------------------------------------------------

Liens imposed by Law that arise in the ordinary course of business but, with
respect to such Liens arising after the Effective Date, only as long as no
foreclosure, distraint, sale or similar proceedings have been commenced with
respect thereto; (iii) general utility, roadway and other easements or rights of
way that do not or would not reasonably be expected to, individually or in the
aggregate, materially adversely affect the use or operation of the Tower or Site
as a telecommunications tower facility; (iv) rights of, or by, through or under
Persons leasing, licensing or otherwise occupying space on any Tower or
otherwise utilizing any Tower pursuant to any Collocation Agreement as provided
therein; (v) all Liens and other matters of public record against the underlying
real property interest of any ground lessor under any ground lease; (vi) the
terms and provisions of any Ground Lease as provided therein; (vii) any
leasehold Mortgage granted by Tower Operator in connection with a Secured Tower
Operator Loan, to the extent permitted by this Agreement; (viii) any Lien or
right created by Persons other than Tower Operator or its Affiliates and not
caused or consented to by Tower Operator or its Affiliates; and (ix) any Lien or
right otherwise caused or consented to by any Verizon Group Member.

“Tower Subtenant” means, as to any Site, any Person (other than the Verizon
Collocators) that (i) is a “sublessee”, “licensee” or “sublicensee” under any
Collocation Agreement affecting the right to use Available Space at such Site
(prior to the Effective Date); or (ii) subleases, licenses, sublicenses or
otherwise acquires from Tower Operator the right to use Available Space at such
Site (from and after the Effective Date).

“Tower Subtenant Communications Equipment” means any Communications Equipment
owned or leased by a Tower Subtenant.

“Tower Subtenant Improvements” means, with respect to a Tower Subtenant, all
improvements or fixtures on or attached to any Site, including any alterations,
replacements, modifications or additions thereto that are the property of any
present or future Tower Subtenant. All utility connections that provide service
to Tower Subtenant Communications Equipment, other than those owned by a Verizon
Group Member or any Person other than a Tower Subtenant, shall be deemed Tower
Subtenant Improvements. Notwithstanding the foregoing, Tower Subtenant
Improvements do not include any Communications Equipment or any Verizon
Improvements.

“Tower Subtenant Related Party” means Tower Subtenant and its Affiliates, and
its and their respective directors, officers, employees, agents and
representatives.

“Tranche of Sites” refers to each of the 19 Year Lease Sites, 20 Year Lease
Sites, 21 Year Lease Sites, 22 Year Lease Sites, 23 Year Lease Sites, 24 Year
Lease Sites, 25 Year Lease Sites, 26 Year Lease Sites, 27 Year Lease Sites, 28
Year Lease Sites, 29 Year Lease Sites, 30 Year Lease Sites, 31 Year Lease Sites,
and 32 Year Lease Sites.

“Transaction Documents” means this Agreement, the Master Agreement, the Master
Lease Agreement, the Sale Site MLA, the Collateral Agreements and all other
documents to be executed by the Parties in connection with the consummation of
transactions contemplated by the Master Agreement, the Master Lease Agreement,
the Sale Site MLA and this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

“Unauthorized Document” means any document that (i) provides for the acquisition
of a fee simple interest in real property or the purchase of assets by Tower
Operator in the name of any Verizon Lessor or any of its Affiliates;
(ii) provides for the incurrence of indebtedness for borrowed money in the name
of, of any guarantee by, any Verizon Lessor or any of its Affiliates or purports
to grant any mortgage, pledge or other security interest on the interest of
Verizon Lessor or any of its Affiliates in any Site; (iii) is between or among
Tower Operator or any of its Affiliates, on the one hand, and any Verizon Lessor
or any of its Affiliates, on the other hand; provided that powers of attorney
used for recording, in each County and State, all memoranda of lease, sublease
and management agreements contemplated by this Agreement or any other
Transaction Document shall be excluded from this clause (iii); (iv) waives,
terminates, amends or exercises (or purports to waive, terminate, amend or
exercise) any right expressly granted to and reserved for the benefit of any
Verizon Lessor or any of its Affiliates under this Agreement and the Transaction
Documents; (v) would permit a party to (A) interfere with any Verizon Lessor’s
or any Verizon Lessor’s affiliates’ operations or communications equipment at a
Site or (B) interfere with or cause a cessation of any Verizon Lessor’s or any
Verizon Lessor’s affiliates’ services at a Site; (vi) the execution or entering
in of which is not expressly authorized by the terms of the POA; or
(vii) settles or compromises any dispute unrelated to a Ground Lease or any
dispute between Tower Operator and any Verizon Group Member related to a Ground
Lease.

“Verizon” means Verizon Parent and Affiliates thereof that are parties to the
Master Agreement.

“Verizon Communications Equipment” means any Communications Equipment at a Site
owned or leased and used (subject to Section 9(b)) by one or more of the Verizon
Collocators and any Acceptable Affiliate.

“Verizon Ground Lease Party” means each Verizon Group Member that, at any
applicable time during the Term of this Agreement, has not yet contributed its
right, title and interest in the Included Property of a Managed Site to the
applicable Verizon Lessor pursuant to the Master Agreement.

“Verizon Group” means, collectively, Verizon Parent and its Affiliates
(including each Verizon Lessor, each Verizon Ground Lease Party and Verizon
Collocator whose names are set forth in the signature pages of this Agreement,
the Master Lease Agreement, the Sale Site MLA, any Site Lease Agreement or the
Master Agreement and any Affiliate of Verizon Parent that at any time becomes a
sublessor under this Agreement in accordance with the provisions of this
Agreement or a sublessee under the Master Lease Agreement or the Sale Site MLA
in accordance with the provisions of such agreement).

“Verizon Group Member” means each member of the Verizon Group.

“Verizon Guarantor” means Verizon Communications, Inc., a Delaware corporation,
and its permitted successors and assigns (to the extent permitted or required
hereunder).

“Verizon Improvements” means, as to each Site, (a) precast concrete pads, piers,
equipment pads or raised platforms, in each case, used in connection with
Verizon

 

- 13 -



--------------------------------------------------------------------------------

Communications Equipment or Verizon Improvements; (b) buildings, huts, Shelters
or exterior cabinets used to house Verizon Communications Equipment, regardless
of whether housing any Tower Subtenant’s Communications Equipment or any
property of Tower Operator, any Tower Subtenant or any other person (but in the
case of Tower Subtenants, only with respect to Communications Equipment or
property existing in such buildings, huts, Shelters or exterior cabinets as of
the Effective Date, or replacements of such Communications Equipment or
property) (c) batteries, rectifiers, generators and associated fuel tanks owned
by any Verizon Collocator and supporting Verizon Communications Equipment or
Verizon Improvements or any other substances, products, materials or equipment
used to provide backup power to Verizon Communications Equipment or Verizon
Improvements; (d) grounding system (including, without limitation, all buss
bars, leads, home-run, buried grounding rings and rods) serving Verizon
Communications Equipment or Verizon Improvements, regardless of whether also
serving any Communications Equipment or Improvements of any Tower Subtenant or
of Tower Operator; (e) signage for Verizon Communications Equipment or Verizon
Improvements; (f) connections for utility service from Verizon Communications
Equipment to the meter (or if meters have not been installed, then connections
from Verizon Communications Equipment to the utility service hookup); (g) steel
platforms used to support radios or carrier deployed site components and
mounting platforms, antenna mounts and platforms, ice bridges, t-arms mounts,
boom gate mounts, ring mounts, hoisting grip equipment and other hardware
constituting a tower platform or other mounting device to hold Verizon
Communications Equipment; (h) all marking/lighting systems and light monitoring
devices: (1) contained in or exclusively serving the buildings, huts, Shelters
or exterior cabinets described in clause (b), above, (2) installed to support
base transmission system (BTS), night maintenance with respect to those systems
protecting BTS of any Verizon Collocator and related equipment, or (3) relating
to the tower light monitoring system and alarm data communications equipment
serving the Site and located in the buildings, huts, shelters or exterior
cabinets described in clause (b), above; (i) wave guide entries; (j) stoops;
(k) GPS equipment; and (l) such other equipment, alterations, replacements,
modifications, additions, and improvements as may be installed at the Site
solely in connection with Verizon Communications Equipment and/or Verizon
Improvements and any other items (Y) that are paid for exclusively by any
Verizon Collocator, or (Z) as to which title thereto is expressly vested in any
Verizon Collocator pursuant to the terms of this Agreement. All utility
connections that provide service to Verizon Communications Equipment, including
those providing access and backhaul services, and all Improvements or other
assets used in connection with any switching or wireline business of any Verizon
Group Member (including any mobile telephone switching office and the switching
and related equipment located at a Site), or any other Improvements owned by any
Verizon Collocator or any Acceptable Affiliate and not used in connection with
the Collocation Operations, are deemed Verizon Improvements. For avoidance of
doubt (and regardless of whether expressly so stated above), Verizon
Improvements do not include any Communications Equipment, any Land or any
Towers.

“Verizon Indemnitee” means each Verizon Lessor, each Verizon Ground Lease Party
and each Verizon Collocator and each of their respective Affiliates, together
with their respective directors, members, managers, officers, employees, agents
and representatives (except Tower Operator and its Affiliates and any agents of
Tower Operator or its Affiliates).

“Verizon Parent” means Verizon Communications, Inc., a Delaware corporation.

 

- 14 -



--------------------------------------------------------------------------------

“Verizon Restricted Party” means any Person principally in the business of
providing wireline local exchange carrier or wireless services or voice
communications services, multimedia and video sessions and other data services
over internet protocol networks (including, without limitation, each of the
Persons listed on Exhibit I) and any of such Person’s Affiliates.

“Zoning Laws” means any zoning, land use or similar Laws, including Laws
relating to the use or occupancy of any communications towers or property,
building codes, development orders, zoning ordinances, historic preservation
laws and land use regulations.

“19 Year Lease Purchase Option Closing Date” means the 19th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“20 Year Lease Purchase Option Closing Date” means the 20th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“21 Year Lease Purchase Option Closing Date” means the 21st anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“22 Year Lease Purchase Option Closing Date” means the 22nd anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“23 Year Lease Purchase Option Closing Date” means the 23rd anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“24 Year Lease Purchase Option Closing Date” means the 24th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“25 Year Lease Purchase Option Closing Date” means the 25th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“26 Year Lease Purchase Option Closing Date” means the 26th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“27 Year Lease Purchase Option Closing Date” means the 27th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“28 Year Lease Purchase Option Closing Date” means the 28th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“29 Year Lease Purchase Option Closing Date” means the 29th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“30 Year Lease Purchase Option Closing Date” means the 30th anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“31 Year Lease Purchase Option Closing Date” means the 31st anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

 

- 15 -



--------------------------------------------------------------------------------

“32 Year Lease Purchase Option Closing Date” means the 32nd anniversary of the
Effective Date (or if such day is not a Business Day, then the next Business
Day).

“19 Year Lease Purchase Sites” means all 19 Year Lease Sites on the 19 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“20 Year Lease Purchase Sites” means all 20 Year Lease Sites on the 20 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“21 Year Lease Purchase Sites” means all 21 Year Lease Sites on the 21 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“22 Year Lease Purchase Sites” means all 22 Year Lease Sites on the 22 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“23 Year Lease Purchase Sites” means all 23 Year Lease Sites on the 23 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“24 Year Lease Purchase Sites” means all 24 Year Lease Sites on the 24 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“25 Year Lease Purchase Sites” means all 25 Year Lease Sites on the 25 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“26 Year Lease Purchase Sites” means all 26 Year Lease Sites on the 26 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“27 Year Lease Purchase Sites” means all 27 Year Lease Sites on the 27 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“28 Year Lease Purchase Sites” means all 28 Year Lease Sites on the 28 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“29 Year Lease Purchase Sites” means all 29 Year Lease Sites on the 29 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

 

- 16 -



--------------------------------------------------------------------------------

“30 Year Lease Purchase Sites” means all 30 Year Lease Sites on the 30 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“31 Year Lease Purchase Sites” means all 31 Year Lease Sites on the 31 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“32 Year Lease Purchase Sites” means all 32 Year Lease Sites on the 32 Year
Lease Purchase Option Closing Date then subject to the terms and provisions of
this Agreement that are not Excluded Purchase Sites.

“19 Year Lease Sites” means the Sites set forth on Schedule 1-A hereto.

“20 Year Lease Sites” means the Sites set forth on Schedule 1-B hereto.

“21 Year Lease Sites” means the Sites set forth on Schedule 1-C hereto.

“22 Year Lease Sites” means the Sites set forth on Schedule 1-D hereto.

“23 Year Lease Sites” means the Sites set forth on Schedule 1-E hereto.

“24 Year Lease Sites” means the Sites set forth on Schedule 1-F hereto.

“25 Year Lease Sites” means the Sites set forth on Schedule 1-G hereto.

“26 Year Lease Sites” means the Sites set forth on Schedule 1-H hereto.

“27 Year Lease Sites” means the Sites set forth on Schedule 1-I hereto.

“28 Year Lease Sites” means the Sites set forth on Schedule 1-J hereto.

“29 Year Lease Sites” means the Sites set forth on Schedule 1-K hereto.

“30 Year Lease Sites” means the Sites set forth on Schedule 1-L hereto.

“31 Year Lease Sites” means the Sites set forth on Schedule 1-M hereto.

“32 Year Lease Sites” means the Sites set forth on Schedule 1-N hereto.

Any other capitalized terms used in this Agreement shall have the respective
meanings given to them elsewhere in this Agreement.

(b) Terms Defined Elsewhere in this Agreement. In addition to the terms defined
in Section 1(a), the following terms are defined in the Section or part of this
Agreement specified below:

 

Defined Term

  

Section

Agreement

   Preamble

 

- 17 -



--------------------------------------------------------------------------------

Defined Term

  

Section

Authorized Collocation Agreement Documents

   Section 6(b)

Authorized Ground Lease Document

   Section 4(b)

Casualty Notice

   Section 35(a)

Chosen Courts

   Section 37(b)

Default Notice

   Section 5(b)

Effective Date

   Preamble

Financial Advisors

   Section 32(a)

Indemnifying Party

   Section 15(c)(i)

New Lease

   Section 21(b)(iii)

NOTAM

   Section 24(h)(i)

Option Purchase Price

   Section 20(b)

Option Sellers

   Section 20(a)

Party

   Preamble

POA and POAs

   Section 4(b)(iv)

Purchase Option

   Section 20(a)

Purchase Option Closing Dates

   Section 20(a)

Purchase Sites

   Section 20(a)

Restorable Site

   Section 35(a)

Revocation Dispute Notice

   Section 4(b)(iv)

Third Party Claim

   Section 15(c)(i)

Tower Operator

   Preamble

Tower Operator Extension or Relocation Notice

   Section 4(d)(iii)

Tower Operator Work

   Section 12(b)

Transferred Property

   Section 20(c)

Verizon Lessor

   Preamble

Verizon Lessor Extension Notice

   Section 4(d)(iv)(c)

Verizon Obligations

   Section 38(a)

(c) Terms Defined in Master Agreement. The following defined terms in the Master
Agreement are used herein as defined in the Sections or parts therein when used
herein with initial capital letters:

 

Defined Term

  

Section

Collocation Operations

   Section 1.1

Documentary Subsequent Closing

   Section 1.1

Excluded Assets

   Section 1.1

Liabilities

   Section 1.1

Management Agreement

   Recitals

NEPA

   Section 1.1

Non-Compliant Site

   Section 1.1

Permitted Liens

   Section 1.1

Pre-Lease Site

   Section 1.1

Sale Sites

   Section 1.1

Tax

   Section 1.1

Tower Bonds

   Section 1.1

Tower Operator General Assignment and Assumption Agreement

   Recitals

Tower Operator’s Share of Transaction Revenue Sharing Payments

   Section 1.1

Tower Related Assets

   Section 1.1

Transition Services Agreement

   Recitals

 

- 18 -



--------------------------------------------------------------------------------

Verizon’s Share of Transaction Revenue Sharing Payments

   Section 1.1

(d) Terms Defined in the Master Lease Agreement. The following defined terms in
the Master Lease Agreement are used herein as defined in the Sections or parts
therein when used herein with initial capital letters:

 

Defined Term

  

Section

ASR

   Section 6(a)(iii)

Memorandum of Site Lease Agreement

   Section 1(a)

Per-Site Rent Amount

   Section 4(a)

Rent Payment Detail

   Section 4(a)

Reserved Property

   Section 1(a)

Site Lease Agreement

   Section 1(a)

Termination Notice

   Section 3(c)

Tower Operator Competitor

   Section 1(a)

Verizon Collocation Space

   Section 9(a)

Verizon Collocator

   Section 1(a)

Verizon Rent Amount

   Section 4(a)

(e) Construction. Unless the express context otherwise requires:

(i) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(ii) the terms defined in the singular have a comparable meaning when used in
the plural, and vice versa, and the singular forms of nouns, pronouns and verbs
shall include the plural and vice versa;

(iii) any references herein to “$” are to United States Dollars;

(iv) any references herein to a specific Article, Section, Schedule or Exhibit
shall refer, respectively, to Articles, Sections, Schedules or Exhibits of this
Agreement;

(v) any references to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof and, if applicable, hereof;

(vi) any use of the words “or”, “either” or “any” shall not be exclusive;

(vii) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

(viii) references herein to any gender include each other gender;

(ix) any provision requiring a Party to act at its “cost” or “cost and expense”
shall mean the sole cost and expense of such Party;

 

- 19 -



--------------------------------------------------------------------------------

(x) the table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof; and

(xi) the Parties have participated jointly in negotiating and drafting this
Agreement. If an ambiguity or a question of intent or interpretation arises,
then this Agreement shall be construed as if drafted jointly by the Parties, and
no presumption or burden of proof shall arise favoring or disfavoring any Party
by virtue of the authorship of any provision of this Agreement.

Section 2. Documents; Operating Principles.

(a) Documents. This Agreement consists of the following documents, as amended
from time to time as provided in this Agreement:

(i) This Agreement;

(ii) the Exhibits attached to this Agreement, which are incorporated into this
Agreement by this reference:

(iii) Schedules to the Exhibits, which are incorporated into this Agreement by
reference, and all Schedules to this Agreement, which are incorporated herein by
reference; and

(iv) such additional documents as are incorporated into this Agreement by
reference.

(b) Priority of Documents. If any of the documents referenced in Section 2(a)
are inconsistent, this Agreement shall prevail over the Exhibits, the Schedules
and additional incorporated documents.

(c) Survival of Terms and Provisions. All terms defined in this Agreement and
all provisions of this Agreement solely to the extent necessary to the
interpretation of the Master Agreement or any other Transaction Document shall
survive after the termination or expiration of this Agreement and shall remain
in full force and effect until the expiration or termination of such applicable
agreement.

(d) Operating Principles.

(i) During the Term of a Site, Tower Operator shall manage, operate and maintain
such Site (including with respect to the entry into, modification, amendment,
extension, expiration, termination, structuring and administration of Ground
Leases and Collocation Agreements related thereto), (A) in the ordinary course
of business, (B) in compliance with applicable Law in all material respects,
(C) in a manner consistent in all material respects with the manner in which
Tower Operator manages, operates and maintains its portfolio of
telecommunications tower sites, (D) in a manner that shall not be less than the
Applicable Standard of Care, (E) in compliance with the terms and conditions of
all Ground Leases and Tower Subtenant agreements applicable to such Site

 

- 20 -



--------------------------------------------------------------------------------

and (F) in compliance with the provisions of this Agreement. To the extent that
the standard described in one of the foregoing clauses is higher than the
standard described in one of the other clauses, Tower Operator will perform to
the highest of the standards. In addition, Tower Operator must (x) be owned or
managed by Persons who have a good reputation and at least five years’
experience in the management and operation of communications towers in the
United States, (y) have creditworthiness, or a guarantor with creditworthiness,
reasonably sufficient to perform its obligations hereunder and (z) not be a
Verizon Restricted Party.

(ii) Without limiting the generality of Section 2(d)(i), during the Term of a
Site, except as expressly permitted by the terms of this Agreement, Tower
Operator shall not without the prior written consent of the Verizon Lessors
(A) take or omit to take any action in the management, operation or maintenance
of such Site in a manner that would (x) based on Tower Operator’s reasonable
expectations immediately before and immediately after the time that Tower
Operator takes such action or omits to take such action (as the case may be),
diminish the expected residual value of a Site (as of the expiration of the Term
for such Site) in any material respect or shorten the expected remaining
economic life of such Site (as of the expiration of the Term for such Site), or
(y) result in such Site having no “potential lessees or buyers” at the end of
the Term of such Site, other than Tower Operator or its affiliates (except, in
the case of this clause (y), as required by applicable Law or any Governmental
Authority), it being understood the term “potential lessees or buyers” shall
mean lessees or buyers whose use of the Site at the end of the Term of such Site
would be commercially feasible; provided, however, that Tower Operator may take
or omit to take any actions otherwise consistent with its rights, privileges and
obligations under, and that are not otherwise prohibited by, the Master
Agreement or any Collateral Agreement as defined in the Master Agreement (and
for purposes of applying this proviso, so as to avoid any circular references,
the limitations and provisos contained in Section 2(g) of Schedule 6 of the
Master Agreement and Section 2(f)(ii)(A) of the Master Lease Agreement shall not
apply), (B) structure any related Ground Lease in a manner such that the amounts
payable thereunder are above fair market value during any period following or
upon the expiration of the Term of such Site (without regard to any amounts
payable prior to the expiration of the Term of such Site), or (C) structure any
related Collocation Agreement in a manner such that the amounts payable
thereunder are structured on an initial lump-sum basis (if such amounts payable
are not capital contributions or other upfront payments for capital improvements
to a Site related to the use of such Site by a Tower Subtenant under such
Collocation Agreement and Tower Operator does not agree to pay the remaining
prorated portion of such lump-sum amount to Verizon Lessor following the
expiration of the Term of such Site)) or are otherwise less than fair market
value during any period following or upon expiration of the Term of such Site
(without regard to any amounts payable prior to the expiration of the Term of
such Site), or which requires the collocation lessee’s consent to, or otherwise
restricts, the assignment of Tower Operator’s rights and obligations under such
Collocation Agreement to Verizon Lessor or its affiliates, in each case unless
otherwise expressly authorized by the terms and conditions of this Agreement and
the Transaction Documents, or (D) terminate without the relevant Verizon
Lessor’s prior written consent any Collocation Agreement under which the Tower
Subtenant is a

 

- 21 -



--------------------------------------------------------------------------------

governmental entity, including any entity providing a public safety (e.g.,
police, fire, emergency services) service or function.

Section 3. Tower Operator Lease of Lease Site and Occupancy Rights With Respect
to Managed Sites.

(a) Lease Sites. Subject to the terms and conditions of this Agreement, as of
the Effective Date as to the Initial Lease Sites, and thereafter as of the
applicable Subsequent Closing Date as to each Managed Site converted to a Lease
Site hereunder pursuant to a Subsequent Closing, each Verizon Lessor hereby
lets, leases and demises unto Tower Operator, and Tower Operator hereby leases,
takes and accepts from such Verizon Lessor, the Included Property of all of the
Lease Sites held by such Verizon Lessor. As to each Site, this Agreement is a
grant of a leasehold, license or other interest in such Site (with respect to
Sites that are owned by a Verizon Lessor in fee simple) or a subleasehold,
sublicense or other interest in such Site (with respect to Sites that are
subject to Ground Leases). The rights granted to Tower Operator under this
Agreement include, with respect to each Tower, the right of Tower Operator to
use and employ, to the extent such rights may be legally granted to or used by
Tower Operator, the Tower Related Assets related to the Sites. Verizon Lessors
and Tower Operator acknowledge and agree that for bankruptcy-law purposes this
single Agreement is indivisible, intended to cover all of the Sites and is for
such purposes not a separate lease and sublease or agreement with respect to
individual Sites, and for bankruptcy-law purposes (and without impairing the
express rights of any Party hereunder), all Parties intend that this Agreement
be treated as a single indivisible agreement.

(b) Additional Lease Sites. Each Lease Site that is not an Initial Lease Site
shall be made subject to this Agreement by means of a Subsequent Closing (after
which the Verizon Lessors and Tower Operator shall execute and deliver at a
Documentary Subsequent Closing an amendment of Exhibit B hereto to reflect such
Site as a Lease Site instead of a Managed Site).

(c) Managed Sites. As to each Managed Site, each Verizon Lessor and Verizon
Ground Lease Party hereby appoints Tower Operator, and Tower Operator agrees to
act and shall act, as the exclusive operator during the Term of the Included
Property of each Managed Site operated by such Verizon Lessor or Verizon Ground
Lease Party. Notwithstanding anything to the contrary herein, for all non-Tax
purposes, no leasehold, subleasehold or other real property interest is granted
pursuant to Section 3(a) in the Included Property of any Managed Site until the
Subsequent Closing (if any) at which such Managed Site is converted to a Lease
Site. The rights granted to Tower Operator under this Agreement include, with
respect to each Tower, the right of Tower Operator to use and employ, to the
extent such rights may be legally granted to or used by Tower Operator, the
Tower Related Assets related to the Managed Sites. In performing its duties as
operator of the Included Property of the Managed Sites, Tower Operator shall
manage, administer and operate the Included Property of each of the Managed
Sites, subject to the provisions of this Agreement, in a commercially reasonable
manner and pursuant to standards at least equal to those Tower Operator uses to
manage, administer and operate the Included Property of the Lease Sites. Except
as expressly provided herein (including Section 28), no Verizon Ground Lease
Party nor Verizon Lessor shall exercise any rights or take any actions with
respect to the operation, maintenance, leasing or licensing of the Included
Property of any Managed Sites, all such rights being exclusively reserved to
Tower Operator hereunder.

 

- 22 -



--------------------------------------------------------------------------------

(d) Tower Operator Acceptance of Sites. Tower Operator hereby accepts the
Included Property of each Site in its “AS IS” condition, without any
representation or warranty of or from any Verizon Lessor or Verizon Guarantor or
any of their respective Affiliates whatsoever as to its condition or suitability
for the Permitted Use or any other particular use, except as may be expressly
set forth in the Master Agreement, the remedies for a breach of which shall be
solely under and subject to the terms, conditions and limitations thereof.
Except as set forth in the Master Agreement, Tower Operator hereby acknowledges
that none of the Verizon Lessors or Verizon Guarantor or any of their respective
agents or Affiliates has made any representation or warranty, express or
implied, with respect to any of the Included Property, or any portion of such
Included Property, or the suitability or fitness for the conduct of Tower
Operator’s business or for any other purpose, including the Permitted Use.

(e) Site Related Revenue. During the Term, Tower Operator shall receive and be
entitled to all of the revenue generated by the Included Property of such Site
that results from the Permitted Use of the Site (other than the Rent and
Pre-Lease Rent payable hereunder, any Option Purchase Price, and revenue
generated by a Verizon Group Member pursuant to the provision of services
described in Section 19(d) of the Master Lease Agreement), including all revenue
under the Collocation Agreements accruing from and after the Effective Date and
all revenue received under the Collocation Agreements on or prior to the
Effective Date for or with respect to periods from and after the Effective Date,
and no Verizon Lessor or any of its Affiliates shall be entitled to any of such
revenue. Except as may be expressly provided otherwise in the Transition
Services Agreement, if any such revenue is paid to any Verizon Lessor or its
Affiliates, such Verizon Lessor or its Affiliate receiving such revenue shall
remit such revenue to Tower Operator within 30 days after receiving such
revenue. Each Verizon Lessor and the applicable Verizon Ground Lease Party (as
applicable) shall direct (or cause its Affiliate to direct), in writing, all
payers of amounts due and accruing after the Effective Date under the
Collocation Agreements to pay such amounts to Tower Operator.

(f) Site Related Expenses. From and after the Effective Date, except as
otherwise expressly provided in this Agreement or any other Transaction
Document, Tower Operator shall be responsible for the payment of, and shall pay,
all expenses due and accruing from and after the Effective Date and related to
or associated with the Included Property of the Sites, whether ordinary or
extraordinary, and whether foreseen or unforeseen, including all expenses due
and accruing from and after the Effective Date under the Ground Leases and the
Collocation Agreements. Each Verizon Lessor and the applicable Verizon Ground
Lease Party (as applicable) shall direct (or cause its Affiliate to direct)
applicable third parties, in writing, that all such expenses due and accruing
after the Effective Date be collected from Tower Operator.

(g) Revenue Sharing Payments. Verizon Lessors shall cause the Verizon
Collocators to pay, as and when due and in accordance with the Master Lease
Agreement, Verizon’s Share of Transaction Revenue Sharing Payments that are
required to be made in respect of the Rent and Pre-Lease Rent for all Sites.
Tower Operator shall pay, as and when due, Tower Operator’s Share of Transaction
Revenue Sharing Payments that are required to be made in respect of the Rent and
Pre-Lease Rent for all Sites.

(h) Filing of Financing Statements. Each Verizon Lessor hereby irrevocably
authorizes Tower Operator or its designee to file in any relevant jurisdiction,
at any time and

 

- 23 -



--------------------------------------------------------------------------------

from time to time, (i) any UCC-1 financing statement, which shall be
substantially in the form of Exhibit F hereto, and any amendments thereto,
(ii) any memoranda of leases or Managed Sites, which shall be substantially in
the form of Exhibit G hereto and any amendments thereto and (iii) any memoranda
of assignment, which shall be substantially in the form of Exhibit H hereto and
any amendments thereto, to the extent necessary to evidence, perfect or
otherwise record Tower Operator’s leasehold or management interest in each Site,
as applicable, granted pursuant to this Agreement and the other Transaction
Documents. Each Verizon Lessor agrees, promptly upon request by Tower Operator,
to use commercially reasonable efforts to provide Tower Operator with any
information that is required or requested by Tower Operator in connection with
the filing of any such financing statement or document.

Section 4. Tower Operator Rights and Obligations Under the Ground Leases.

(a) Compliance with Ground Leases. Tower Operator hereby acknowledges that, as
to the Included Property of each Site, this Agreement is subject and subordinate
to all of the terms and conditions of the applicable Ground Lease of such Site.

(i) From and after the Effective Date, Tower Operator shall promptly pay or
cause to be paid the Ground Rent under each Ground Lease for each Site during
the Term of this Agreement when such payments become due and payable and, if
Tower Operator fails to pay Ground Rent under any Ground Lease on a timely basis
as required hereby, Tower Operator shall be responsible for any applicable late
charges, fees or interest payable to the Ground Lessor arising after the
Effective Date. Tower Operator shall abide by, comply with and perform all
applicable terms, covenants, conditions and provisions of each Ground Lease
(including terms, covenants, conditions and provisions relating to maintenance,
insurance and alterations) as if Tower Operator were the “ground lessee” under
the applicable Ground Lease and, to the extent evidence of such performance must
be provided to a Ground Lessor, Tower Operator shall provide such evidence to
such Ground Lessor (in each case unless such performance obligation is such that
it requires performance by a Verizon Collocator of such obligations pursuant to
the applicable Ground Lease or the Master Lease Agreement).

(ii) Should any Ground Lessor refuse the payment of Ground Rent for an
applicable Site from any Person other than the applicable Verizon Lessor or its
Affiliate, as applicable, then such Verizon Lessor or its Affiliate, as
applicable, shall promptly pay such amount after Tower Operator pays or causes
such amount to be paid to such Verizon Lessor or its Affiliate with instructions
for such Verizon Lessor or its Affiliate, as applicable, to pay such amount to
the applicable Ground Lessor.

(iii) To the extent that any Ground Lease imposes or requires the performance by
the “ground lessee” thereunder of any duty or obligation that is more stringent
than or in conflict with any term, covenant, condition or provision of this
Agreement, the applicable term, covenant, condition or provision of such Ground
Lease shall control and shall constitute the duties and obligations of Tower
Operator under this Agreement as to the subject matter of such term, covenant,
condition or provision. Tower Operator shall be responsible for any breaches of,
or defaults under, any Ground Lease that are caused by Tower Operator or its
agents and employees. Tower Operator shall not engage in, and

 

- 24 -



--------------------------------------------------------------------------------

shall use commercially reasonable efforts to prevent any Tower Subtenant from
engaging in (and shall indemnify the Verizon Lessors and their Affiliates for
any losses, costs or other damages they may incur as a result of Tower Operator,
its agents and employees engaging in), any conduct that would (A) constitute a
breach of or default under any Ground Lease or (B) result in the Ground Lessor
being entitled to terminate the applicable Ground Lease or to terminate the
applicable Verizon Lessor’s or Verizon Ground Lease Party’s right as ground
lessee under such Ground Lease, or to exercise any other rights or remedies to
which Ground Lessor may be entitled for a default or breach under the applicable
Ground Lease. Any new agreement entered into by Tower Operator with Tower
Subtenant shall include full compliance with the applicable Ground Lease as a
covenant of Tower Subtenant under any such new agreement.

(iv) Without Verizon Lessor’s approval, Tower Operator shall not amend or modify
any Ground Lease in any manner that would shorten the term thereof, cause any
renewal or extension right or option thereunder to be terminated, waived or
relinquished or expire (after exercise of all available extension options)
earlier than the Site Expiration Date of such Site (assuming the exercise of all
renewal terms under this Agreement).

(v) In no event shall Tower Operator have any liability to any Verizon Group
Member for any breach of, or default under, a Ground Lease to the extent caused
by an act of, or failure to perform a duty required to be performed by, any
Verizon Collocator, any Verizon Lessor, any Verizon Ground Lease Party or any
Verizon Group Member or a breach of this Agreement or the Master Lease Agreement
by any Verizon Collocator or any Verizon Lessor.

(b) Tower Operator Rights Under Ground Leases; Power of Attorney. Each Verizon
Lessor hereby delegates to Tower Operator the sole and exclusive right to
perform the obligations of, and assert and exercise the rights of, such Verizon
Lessor and all Verizon Ground Lease Parties under all Ground Leases, subject to
the terms and conditions of this Agreement and the Master Lease Agreement.

(i) Tower Operator shall be entitled, subject to the standards set forth in
Section 2(d) and this Section 4(b), to prepare, review, negotiate, execute
purchase, take assignment of, deliver, record and/or file any Tower Operator
Negotiated Renewal, waiver, amendment, extension or renewal of and/or to any
Ground Lease, any new Ground Lease, any sequential lease, any adjacent lease,
any non-disturbance agreement and any other agreement reasonably required to
effectuate the extension of the term of possession of any Ground Lease (which
may include adding or modifying other terms and provisions of such agreements
that Tower Operator, in its reasonable business judgment, determines are
desirable or necessary) or any other document relating to or evidencing any
Ground Lease or new Ground Lease required for Tower Operator’s operation of a
Site, that (A) Tower Operator determines in good faith is on commercially
reasonable terms, (B) is of a nature and on terms to which Tower Operator would
agree (in light of the circumstances and conditions that exist at such time) in
the normal course of business if it were the direct lessee under the related
Ground Lease rather than a sublessee thereof pursuant to this Agreement,
(C) does not reduce the rights of any Verizon Lessor or Affiliates thereof with
respect to the Site or its use of the Site or

 

- 25 -



--------------------------------------------------------------------------------

impose additional obligations on any Verizon Lessor or Affiliate thereof, and
(D) otherwise satisfies all the requirements set forth in this Section 4 (each,
an “Authorized Ground Lease Document”).

(ii) Each Verizon Lessor hereby grants Tower Operator a limited power of
attorney and hereby appoints Tower Operator as its attorney-in-fact for the
limited purpose of (A) preparing, reviewing, negotiating and executing on behalf
of such Verizon Lessor all Authorized Ground Lease Documents, all Authorized
Collocation Agreement Documents related to the Managed Sites and all other
documents necessary to give effect to the intent of this Agreement and the
transactions contemplated by this Agreement and the other Transaction Documents,
but excluding any Unauthorized Documents and (B) preparing and submitting any
applications or requests for Governmental Approvals, including with respect to
Zoning Laws, related to operating the Site or to support the needs of a Tower
Subtenant. Each Verizon Lessor agrees to execute, from time to time, such other
documents and certificates (including a separate power of attorney substantially
in the form attached as Exhibit J, with such modifications as the Parties agree
is necessary to comply with state or local law) as Tower Operator may reasonably
request to evidence the power of attorney granted in this Section 4(b)(ii).
Verizon Guarantor agrees to cause each Verizon Ground Lease Party to grant and
execute a separate power of attorney appointing Tower Operator as its attorney
in fact for the limited purpose of preparing, reviewing, negotiating and
executing on behalf of such Verizon Ground Lease Party all Authorized Ground
Lease Documents and all Authorized Collocation Documents related to the Managed
Sites, but excluding any Unauthorized Documents.

(A) Within 10 Business Days of Tower Operator’s request therefor, each Verizon
Lessor agrees, and Verizon Guarantor agrees to cause each Verizon Ground Lease
Party, to execute and deliver to Tower Operator and/or such other parties
designated by Tower Operator, such reasonably required documents and
instruments, including, without limitation, affidavits, certifications,
confirmations and or other agreements, to verify and confirm (if true) that any
POA has not been revoked, rescinded, terminated, modified or amended and that
such POA is in full force and effect and/or to otherwise facilitate the
negotiation, execution and delivery of the documents and agreements referenced
and contemplated in the POA.

(B) Within 10 business days of a Verizon Group Member’s written request
therefor, Tower Operator hereby agrees and covenants to execute and deliver to
any such requesting Persons and/or other parties designated by such requesting
Persons, any reasonably required documents and instruments, including, without
limitation, affidavits, certifications, confirmations, and/or other agreements,
to verify and confirm (if true) the revocation or termination of any POA, if
applicable.

(iii) Each Verizon Lessor agrees, and Verizon Guarantor agrees to cause each
Verizon Ground Lease Party, to execute and deliver, as promptly as reasonably

 

- 26 -



--------------------------------------------------------------------------------

practicable and in any event within 15 Business Days following request therefor
by Tower Operator, any Authorized Ground Lease Document, any Authorized
Collocation Agreement Document and any other document contemplated and permitted
by this Agreement or necessary to give effect to the intent of this Agreement
and the other Transaction Documents. Notwithstanding anything in this
Section 4(b) to the contrary, no document executed by any Verizon Lessor or its
Affiliates pursuant to this Section 4(b) will act as a waiver of any rights of
any Verizon Lessor or their Affiliates under this Agreement. Except as expressly
provided above in this Section 4(b) or otherwise in this Agreement, Tower
Operator shall not be entitled to act as agent for, or otherwise on behalf of,
any Verizon Lessor or its Affiliates under any circumstances or to bind any
Verizon Lessor or its Affiliates in any way whatsoever.

(iv) Each power of attorney granted to Tower Operator under this Agreement and
each other right delegated to Tower Operator under this Agreement and
referencing this Section 4(b)(iv) (collectively “POAs” and individually a “POA”)
may be revoked and terminated by the applicable Verizon Lessor if (A) Tower
Operator performs any acts or makes any representations not within the scope of
authority granted therein, (B) Tower Operator executes any amendments, documents
or other agreements on behalf of any Verizon Lessor not authorized under such
POA, (C) Tower Operator, through its exercise of a POA or execution of a
document in connection with a POA impairs or impedes any Verizon Lessor’s or
Verizon Collocator’s ability to conduct its network operations at a Site in a
manner that cannot be or is not fully redressed by Tower Operator’s performance
of the indemnification obligations provided under this Agreement, as determined
by the relevant Verizon Lessor in its commercially reasonable discretion,
(D) Tower Operator violates any applicable federal, state or local laws or
regulations in the course of its exercise of any POA, or (E) any Verizon Lessor
makes a good faith determination that the continued existence of any POA creates
a conflict with any regulatory or legal requirements governing such Verizon
Lessor or its affiliates. A Verizon Lessor shall provide Tower Operator written
notice of such revocation or termination, and the subject POA shall be suspended
immediately upon Tower Operator’s receipt of such notice and, upon receipt of
such notice, Tower Operator shall take no further actions under the subject POA.
With respect to a revocation or termination based on the matters set forth in
subclauses (A) through (D), Tower Operator shall have 45 days from the receipt
of a Verizon Lessor’s notice to reasonably cure such matter as indicated by the
Verizon Lessor in the aforementioned notice and during such cure period Tower
Operator’s right to exercise its rights under the subject POA shall be suspended
until a cure is effected (as determined by the Verizon Lessor as set forth
below). If within such 45 day cure period, Tower Operator has effectuated a cure
(and has provided the Verizon Lessor written notice and reasonable evidence
and/or documentation evidencing such cure), as determined by the Verizon Lessor
in its good faith determination, Tower Operator may resume use of the subject
POA upon receipt of written notice from Verizon Lessor reinstating Tower
Operator’s right to exercise the subject POA. If Tower Operator has not
effectuated a cure within such 45 day period (as determined by the Verizon
Lessor, as set forth above), the subject POA shall be deemed revoked and
terminated. With respect to a revocation or termination based upon the matters
set forth in subclause (E), if Tower Operator disputes the Verizon Lessor’s
notice of revocation and termination, Tower Operator shall provide notice of the
basis for such dispute (each a

 

- 27 -



--------------------------------------------------------------------------------

“Revocation Dispute Notice”) within thirty (30) days of its receipt of the
Verizon Lessor’s notice. In such event, each Party shall consent to the other
Party’s request seek adjudication (including but not limited to injunctive
relief, a declaratory judgment action or other mutually agreeable proceedings )
of the dispute relating to such revocation and termination provided such request
is made within six months of the Verizon Lessor’s receipt of the Revocation
Dispute Notice. The subject POA or POAs shall be suspended during the
adjudication process and will be either reinstated or revoked and terminated
consistent with the adjudicating body’s determination.

(v) As a material inducement for the Verizon Lessors agreeing to grant the POAs,
Tower Operator hereby agrees to indemnify, defend, protect and hold harmless the
Verizon Indemnitees from and against any and all Claims, whether actually
incurred by or actually made against the Verizon Indemnitees, arising from
(i) Tower Operator’s exercise of the POAs, (ii) Tower Operator exceeding its
authority under any POA, (iii) any obligation (financial or otherwise) agreed to
by Tower Operator in a document executed under the authority of a POA,
(iv) Tower Operator’s acts, omissions or negligence in connection with the
negotiation, documentation and execution of any document executed under the
authority of a POA, (v) any defect of, or error contained in, any document
executed under the authority of a POA by Tower Operator, (vi) the violation of
applicable federal, state or local laws by Tower Operator in the course of its
exercise of the POAs or the negotiation, documentation and execution of any
documents executed under the authority of a POA, except to the extent such
Claims are caused by the bad faith or fraud of the Verizon Indemnitees, or
result from the affirmative actions or omissions of the Verizon Indemnitees. The
Verizon Indemnitees will provide Tower Operator with prompt, written notice of
any Claim covered by this indemnification; provided that any failure of the
Verizon Indemnitees to provide any such notice, or to provide it promptly, shall
not relieve Tower Operator from its indemnification obligations in respect of
such Claim, except to the extent Tower Operator can establish actual prejudice
and direct damages as a result thereof. The Verizon Indemnitees will cooperate
appropriately with Tower Operator in connection with Tower Operator’s evaluation
and defense of such Claim, with Tower Operator bearing the expense of same.
Tower Operator shall defend the Verizon Indemnitees, at any Verizon Indemnitee’s
request against any Claim falling within this indemnification. Promptly after
receipt of such request, Tower Operator shall assume the defense of such Claim
with counsel reasonably satisfactory to the relevant Verizon Indemnitee, Tower
Operator shall not settle or compromise any such Claim or consent to the entry
of any judgment without the prior written consent of the relevant Verizon
Indemnitee, which shall not be unreasonably withheld or delayed and without an
unconditional release of all claims by each claimant or plaintiff in favor of
each of the Verizon Indemnitees, unless there shall be an alternate reasonable
resolution that fully and satisfactorily protects the interest of the Verizon
Indemnitees.

(c) Exercise of Existing Ground Lease Extensions. During the term (including any
renewal terms) of any Ground Lease relating to any Site, Tower Operator agrees
to timely exercise prior to the expiration of the applicable Ground Lease and in
accordance with the provisions of the applicable Ground Lease, any and all
extension options existing as of the Effective Date, in accordance with
Section 4(d). Tower Operator shall send to Verizon copies of

 

- 28 -



--------------------------------------------------------------------------------

all such notices of extension or renewal. Each Verizon Lessor and Verizon Ground
Lease Party agrees that it will not take any action with respect to any Ground
Lease that is reasonably likely to cause such Ground Lease to be prematurely
terminated without the prior written approval of Tower Operator, in Tower
Operator’s reasonable and good faith determination. Notwithstanding the
foregoing, Tower Operator shall not be required to exercise any Ground Lease
extension option (A) if the relevant Verizon Collocator at the Site covered by
such Ground Lease is in default of its obligations under the Master Lease
Agreement as to the Site beyond applicable notice and cure periods provided
therein, (B) if the then remaining term of such Ground Lease (determined without
regard to such extension option) shall extend beyond the term of the Master
Lease Agreement as to such Site taking into account all renewal options that may
be exercised by the relevant Verizon Collocator under the Master Lease Agreement
or (C) if as to such Site, the relevant Verizon Collocator has given a
Termination Notice. Notwithstanding anything to the contrary, the Verizon Lessor
(or another Verizon Group Member) shall do all things reasonably necessary to
facilitate the exercise of any renewal right by Tower Operator.

(i) Notwithstanding the foregoing, Tower Operator shall not be required to
exercise any Ground Lease extension option (A) if the relevant Verizon
Collocator at the Site covered by such Ground Lease is in default of its
obligations under this Agreement as to the Site beyond applicable notice and
cure periods provided herein, (B) if the then remaining term of such Ground
Lease (determined without regard to such extension option) shall extend beyond
the term of this Agreement as to such Site taking into account all renewal
options that may be exercised by the relevant Verizon Collocator under this
Agreement or (C) if as to such Site, the relevant Verizon Collocator has given a
Termination Notice.

(ii) Notwithstanding the foregoing, without the consent of Verizon Lessor and
Verizon Ground Lease Party, Tower Operator shall not exercise any Ground Lease
extension option if the term of such Ground Lease (after exercising such
extension option) would extend beyond the term of the this Agreement any longer
than is reasonably necessary to ensure retention of the applicable Site. For the
avoidance of doubt, in no event will this Section 4(c)(ii) restrict Tower
Operator’s ability to enter into any pre-paid ground lease or perpetual easement
which does not include (A) the payment of additional amounts beyond the term of
this Agreement, and (B) atypical non-monetary performance requirements that
would be required to be performed beyond the term of the this Agreement.

(d) Negotiation of Additional Ground Lease Extensions.

(i) Tower Operator shall use commercially reasonable efforts, consistent with
its normal course of business for ground leased tower sites where Tower Operator
or its Affiliate are the direct lessees under the ground lease, to negotiate and
obtain, in accordance with the standards set forth in Section 2(d), the further
extension of the term of all Ground Leases subject to the provisions of
Section 4(b) and this Section 4(d).

(A) A Verizon Lessor, if requested by Tower Operator, shall use commercially
reasonable efforts to assist Tower Operator (and not interfere with Tower
Operator) in obtaining such further extensions;

 

- 29 -



--------------------------------------------------------------------------------

provided, however, that the Verizon Lessor shall not be required to expend any
funds in connection therewith or accept any liability, unless this Agreement
provides the that Verizon Lessor is expressly responsible for such payment or
liability.

(B) Beginning on the date that is seven years prior to such expiration, Tower
Operator will reasonably apprise the relevant Verizon Lessor or Verizon Ground
Lease Party, on the relevant Verizon Lessor’s or Verizon Ground Lease Party’s
request from time to time (but no more frequently than two times per year), of
the progress of Tower Operator’s negotiations with the applicable Ground Lessor.
Tower Operator shall be fully responsible for any Tower Operator Negotiated
Increased Revenue Sharing Payments and any other increased costs of any Ground
Lease arising out of a Tower Operator Negotiated Renewal and shall remain liable
for such costs notwithstanding any termination of this Agreement with respect to
any affected Site. Tower Operator shall have the exclusive right to negotiate
with Ground Lessors and obtain the further extension of the term of all Ground
Leases at all times until the date that is two years before the expiration date
of the applicable Ground Lease (or until the date that is six months prior to
the expiration date of the applicable Ground Lease in the case of a Ground Lease
the Ground Lessor in respect of which is a Governmental Authority).
Notwithstanding anything to the contrary contained herein, in no event shall the
Verizon Lessor rights to assume negotiations apply to any Site for which the
Ground Lease is set to expire within three years after the Effective Date, but
instead with respect to any such Site, from and after the expiration date of the
Ground Lease to the date upon which a renewal becomes effective, the Verizon
Lessor will have the right to collaborate with the Tower Operator in order to
obtain an extension of the term of the Ground Lease.

(C) If the applicable Ground Lease contains a right of first offer, right of
first refusal or similar provision in favor of the lessee thereunder, Tower
Operator shall have the exclusive right to exercise the rights under such
provision; provided, however, that if Tower Operator fails to exercise its
rights under such provision and provide evidence of such exercise to the
applicable Verizon Lessor at least 30 days before such right is to expire, then
the applicable Verizon Lessor or its Affiliate shall be entitled to exercise the
lessee’s rights thereunder and Tower Operator shall do all things reasonably
necessary to facilitate such exercise. If Tower Operator exercises such right
but either (i) elects not to exercise the Purchase Option for such Site, or
(ii) this Agreement otherwise terminates with respect to such Site, then at the
relevant Verizon Lessor’s option, Tower Operator must sell its rights in the
Ground Lease to the Verizon Lessor at Tower Operator’s cost and expense.

(D) In furtherance of the foregoing obligations under this Section 4(d)(i), the
applicable Verizon Lessor shall do all things reasonably

 

- 30 -



--------------------------------------------------------------------------------

necessary to facilitate the exercise of any right of first offer, right of first
refusal or similar provision by Tower Operator at Tower Operator’s cost and
expense, and Tower Operator shall use commercially reasonable efforts to
coordinate its exercise or non-exercise of any right of first offer, right of
first refusal or similar provision with the applicable Verizon Lessor or its
Affiliate so as to permit such Verizon Lessor or Affiliate to timely exercise
any such right in the event Tower Operator declines to do so.

(ii) Tower Operator shall provide the Verizon Lessors with (A) a quarterly
summary of all Tower Operator Negotiated Renewals entered into for such given
quarter, (B) promptly upon execution thereof, a copy of any Tower Operator
Negotiated Renewal or any other document executed by Tower Operator as attorney
for any Verizon Lessor or any Verizon Ground Lease Party pursuant to a power of
attorney granted pursuant to or as contemplated by Section 4(b), which may be
provided in electronic form and (C) all related material documents executed in
connection with any Tower Operator Negotiated Renewal as may be reasonably
requested by any Verizon Lessor (except privileged or confidential documents or
where such disclosure is prohibited by Law) executed as attorney-in-fact for
Verizon.

(iii) Tower Operator shall provide the applicable Verizon Lessor or Verizon
Ground Lease Party with notice (a “Tower Operator Extension or Relocation
Notice”) no later than three years before the expiration of any Ground Lease
which does not include provisions of renewal beyond the scheduled expiration
date (other than with respect to any such Ground Lease that is scheduled to
expire within four years following the Effective Date). The Tower Operator
Extension or Relocation Notice shall set forth (A) Tower Operator’s intent to
negotiate an extension or renewal of such Ground Lease (in which case Tower
Operator shall provide subsequent notification of the progress of such
negotiations, including the successful completion of the negotiations) or
(B) Tower Operator’s intent to pursue an alternative site that is in all
material respects suitable for the relevant Verizon Collocator’s use at no
additional cost to the Verizon Collocator (in which case such notice shall also
describe Tower Operator’s plans to relocate Verizon Communications Equipment in
a manner that shall result in no costs to the Verizon Collocator and no
interruption of the Verizon Collocator’s business). If the Verizon Collocator
approves the alternative site and the leasing and relocation arrangements, such
alternative site will replace the prior Site as a leased Site under the Master
Lease Agreement. Upon any termination of a Ground Lease with respect to a Site,
if Tower Operator failed to perform the foregoing obligations set forth in this
Section 4(d)(iii) or the obligations set forth in Section 4(d)(i) with respect
to that Site, such failure will then automatically be an event of default by
Tower Operator under this Agreement with respect to such Site, regardless of
whether any Tower Operator Extension or Relocation Notice was sent.

(iv) If Tower Operator fails to timely deliver a Tower Operator Extension or
Relocation Notice or Verizon Collocator, in its reasonable discretion,
determines that Tower Operator’s plans for an alternative site are not
acceptable, the applicable Verizon

 

- 31 -



--------------------------------------------------------------------------------

Lessor or its Affiliate shall have the right, but not the obligation, to
commence negotiations with the applicable Ground Lessor under the expiring
Ground Lease.

(A) Such Verizon Lessor (and its Affiliates) may not commence such negotiations
under Section 4(d)(iii) until the date that is two years before the expiration
date of the applicable Ground Lease (or until the date that is six months prior
to the expiration date of the applicable Ground Lease in the case of a Ground
Lease the Ground Lessor in respect of which is a Governmental Authority) and
shall act in good faith to not purposely adversely affect Tower Operator’s
economic interests in the applicable Site at any time. Notwithstanding anything
to the contrary contained herein, in no event shall the Verizon Collocator
rights to assume negotiations apply to any Site for which the Ground Lease is
set to expire within three years after the Effective Date, but instead with
respect to any such Site, from and after the expiration date of the Ground Lease
to the date upon which a renewal becomes effective, the Verizon Lessor will have
the right to collaborate with the Tower Operator in order to obtain an extension
of the term of the Ground Lease.

(B) Upon notice from the applicable Verizon Lessor that it intends to commence
such negotiations, Tower Operator shall cease all efforts to negotiate an
extension or renewal of the applicable Ground Lease and such Verizon Lessor or
its Affiliate may negotiate an extension or renewal of the applicable Ground
Lease. Such Verizon Lessor or its Affiliate must use commercially reasonable
efforts to negotiate any extension on commercially reasonable terms.

(C) If the applicable Verizon Lessor or its Affiliate completes the foregoing
negotiations for, and executes, such Ground Lease extension or renewal, then
such Verizon Lessor shall provide notice to Tower Operator of same (the “Verizon
Lessor Extension Notice”) and Tower Operator shall have 30 days from receipt of
the Verizon Lessor Extension Notice to provide notice whether, for the period
subsequent to the Ground Lease expiration date in effect prior to the renewal
completed by Verizon Lessor or its Affiliate, Tower Operator will continue its
obligations under the Master Lease Agreement, the applicable Site Lease
Agreement and this Agreement, including Section 4(a), to comply with all terms,
covenants, conditions and provisions of such Ground Lease as if Tower Operator
were the “ground lessee” under such Ground Lease. In the event Tower Operator
elects not to accept the terms of the renewal completed by Verizon Lessor or its
Affiliate, this Agreement shall terminate as to the applicable Site as of the
day immediately preceding the commencement of such Ground Lease extension or
renewal and shall have no further force and effect except for the obligations
accruing prior to or as of the termination date for such Site.

 

- 32 -



--------------------------------------------------------------------------------

(D) If Tower Operator elects to continue its obligations under Section 4(a) and
the Master Lease Agreement, then (x) Tower Operator shall reimburse the
applicable Verizon Lessor or its Affiliate for all reasonable costs incurred in
connection with the extension or renewal of such Ground Lease and shall be
responsible for all incremental costs (such as increased rent, revenue sharing
requirements or otherwise) or additional obligations relating to such Ground
Lease going forward, (y) Tower Operator shall accept and comply with the terms
of such Ground Lease as negotiated by such Verizon Lessor or its Affiliate and
(z) this Agreement shall continue in full force and effect with respect to such
Site as if such extension or renewal was a Tower Operator Negotiated Renewal.

(E) If the Verizon Lessor or its Affiliate determines it will not commence
negotiations with the Ground Lessor, then it shall notify Tower Operator in
writing and the lease of such Site under this Agreement will be terminated as of
the later of (i) one day before the expiration date of the Ground Lease, or
(ii) the date set forth in the notice (or, if there is no such date in the
notice, then the date on which Tower Operator receives such notice) and as of
such date this Agreement will have no further force and effect as to such Site
except for the obligations accruing prior to or as of the expiration date that
are then unperformed and any rights, obligations or remedies the Parties may
have under Sections 15 or 29.

(v) The failure of Tower Operator to timely provide a Tower Operator Extension
or Relocation Notice shall not constitute an event of default or allow any
Verizon Lessor or any Verizon Ground Lease Party to exercise remedies under this
Agreement if the expiring Ground Lease is nevertheless extended or renewed, or a
new Ground Lease or similar arrangement is entered into, prior to the Ground
Lease’s expiration.

(vi) If (x) a Ground Lease expires before the this Agreement, (y) the relevant
Verizon Collocator is not forced to vacate such Site, and (z) Tower Operator
exercised its right to continue to negotiate the renewal of the Ground Lease in
its Tower Operator Extension or Relocation Notice, then Tower Operator may
continue to negotiate for the extension of the Ground Lease with the Ground
Lessor. At any time after the expiration of the Ground Lease, the Verizon
Collocator may terminate the lease of such Site under the Master Lease
Agreement. If the effective date of the Verizon Collocator’s termination of the
lease of the Site under the Master Lease Agreement is at least one year after
the expiration date of the Ground Lease, then the Verizon Lessor may terminate
the lease of the Site under this Agreement, in which case this Agreement will
have no further force and effect as to such Site except for the obligations
accruing prior to or as of the expiration date that are then unperformed and any
rights, obligations or remedies the Parties may have under Sections 15 or 29.

(vii) If (y) a Ground Lease expires before this Agreement or the Master Lease
Agreement expires or terminates with respect to any Site and (z) Tower Operator
and the relevant Verizon Collocator are forced to vacate such Site, then this
Agreement shall

 

- 33 -



--------------------------------------------------------------------------------

expire as to such Site (but not with respect to any other Site) as of the later
of (A) the day before the expiration date of the Ground Lease or the Master
Lease Agreement, as applicable, or (B) the date upon which the Verizon
Collocator vacates such Site. As of such date, this Agreement shall have no
further force and effect as to such Site except for the obligations accruing
prior to or as of the expiration date that are then unperformed and any rights,
obligations or remedies the Parties may have under Sections 15 or 29.

(viii) Upon the expiration or termination of this Agreement with respect to any
Site, this Agreement will have no further force and effect as to such Site
except for the obligations accruing prior to or as of the expiration date or
termination date that are then unperformed and any rights, obligations or
remedies the Parties may have under Sections 15 or 29.

(e) Acquisition of Ground Lease by Tower Operator Affiliate or Verizon
Affiliate. If Tower Operator or its Affiliate acquires an interest in fee
simple, an easement or any other interest superior to that held by a Verizon
Group Member at such Site, in the Land of any Site that is subject to a Ground
Lease as of the Effective Date, Tower Operator or such Affiliate shall execute
and deliver such documentation as is necessary to create a ground lease with
respect to such Site with the applicable Verizon Lessor for such Site (which
ground lease shall be subject to the terms of this Agreement as the Ground Lease
hereunder) for a term (which may be broken up into an initial term and
successive renewal terms) of no less than 50 years from the date of such
acquisition (or, if earlier, the length of the applicable easement) and on other
terms (including rent payment terms) substantially the same as the terms of the
applicable Ground Lease in effect as of the Effective Date. In the event that
any Verizon Lessor or any of their Affiliates acquires an interest in fee simple
or an easement in the Land of any Site that is subject to a Ground Lease as of
the Effective Date, the applicable Verizon Lessor or such Affiliate shall
execute and deliver such documentation as is necessary to create a ground lease
with respect to such Site with the applicable Verizon Lessor for such Site
(which ground lease shall be subject to the terms of this Agreement as the
Ground Lease hereunder) for a term of no less than 50 years from the date of
such acquisition (or, if earlier, the length of the applicable easement) and on
other terms (including rent payment terms) substantially the same as the terms
of the applicable Ground Lease in effect as of the Effective Date (other than an
acquisition in the name of Verizon Lessor or its Affiliate pursuant to Tower
Operator’s exercise of the Power Attorney as provided in this Agreement, in
which case Tower Operator will not be required to pay any Ground Rent to such
Verizon Lessor or such Affiliate).

Section 5. Verizon Lessor Rights and Obligations With Respect to the Ground
Leases.

(a) As to any Site, no Verizon Lessor or any other Verizon Group Member shall be
deemed to have assumed any duty or obligation of the Ground Lessor under the
applicable Ground Lease and no Verizon Lessor or any other Verizon Group Member
shall be liable or responsible in any manner whatsoever for any failure of such
Ground Lessor to perform any such duty or obligation.

(b) Upon receipt by any Verizon Lessor or any other Verizon Group Member of any
written notice of default or notice of an act or omission that could with the
passing of time or the giving of notice constitute an event of default under a
Ground Lease or non-compliance with a

 

- 34 -



--------------------------------------------------------------------------------

term of a Ground Lease (a “Default Notice”), such Verizon Lessor shall, within
seven Business Days after receipt of such Default Notice, provide Tower Operator
with a copy of the Default Notice. If such default or non-compliance with a term
of a Ground Lease is caused by any Person other than any Verizon Lessor, Verizon
Collocator or any other Verizon Group Member or any of their agents or
employees, Tower Operator shall promptly cure or otherwise remedy such default
or noncompliance at its cost and expense. If such default or non-compliance is
caused by any Verizon Lessor, Verizon Collocator or any other Verizon Group
Member or any of their agents or employees, Verizon Lessors or Verizon
Collocator shall cause such default or non-compliance to be cured or otherwise
remedied at its cost and expense.

(c) If Tower Operator does not pay all or any portion of the Ground Rent when
due and payable, or if Tower Operator breaches, causes or commits a default
under any other term of a Ground Lease, and either (x) Tower Operator is not
diligently and in good faith contesting the same (to the extent and in the
manner permitted under such Ground Lease) or (y) a Risk of Forfeiture exists as
a result of the same, then the applicable Verizon Lessor or Verizon Ground Lease
Party may seek to cure such default under any applicable Ground Lease by making
payment of the unpaid Ground Rent or performance of the breached or defaulted
obligation to the applicable Ground Lessors. Within 10 days following receipt of
an invoice therefor, Tower Operator shall reimburse the applicable Verizon
Lessor or Verizon Ground Lease Party for all such payment or performance by such
Verizon Lessor or Verizon Ground Lease Party under the Ground Lease.

Section 6. Collocation Agreements with Third Parties.

(a) Collocation Agreements Generally. Tower Operator acknowledges that, as to
each Site, this Agreement is subject to all Collocation Agreements currently in
effect with respect to such Site.

(b) Collocation Agreements for Lease Sites. In respect of each Lease Site, by
execution of this Agreement as to the Initial Lease Sites and thereafter as of
the Subsequent Closing Date for each additional Lease Site, the applicable
Verizon Lessor does transfer, assign and convey over unto Tower Operator, and
Tower Operator does accept and assume, for the Term as to such Lease Site (and
subject to termination rights and to any other rights of Verizon Lessors as
provided in this Agreement), all of its rights, obligations, title and interest
in, to or under any Collocation Agreements affecting or relating to such Lease
Site, and shall execute an assignment and assumption agreement in the form of
the attached Exhibit M and all other documentation prepared by Tower Operator or
a Tower Subtenant and reasonably necessary to confirm same to a counterparty
under a Collocation Agreement, at Tower Operator’s cost and expense within 15
Business Days of receipt of a request therefor from Tower Operator; provided,
however, that, if Verizon Lessor or a Verizon Ground Lease Party reasonably
determines it to be unduly burdensome, such Verizon Lessor or Verizon Ground
Lease Party shall not be required to obtain any new board resolutions from any
Person that is a corporation or similar resolutions or approvals from any Person
that is a limited liability company, partnership, trust or other legal entity.
In accordance with the provisions of Section 2(d) and subject to Section 6(h),
in its reasonable business judgment, Tower Operator may enter into waivers,
amendments, extensions, renewals and any other documentation relating to any
Collocation Agreements, to the extent they apply to the Lease Sites, or enter
into new Collocation Agreements applicable to the Lease Sites

 

- 35 -



--------------------------------------------------------------------------------

(collectively, the “Authorized Collocation Agreement Documents”). Each Verizon
Lessor hereby assigns and delegates to Tower Operator, and Tower Operator hereby
accepts and assumes, solely and exclusively (subject to any termination rights
and to any other rights of Verizon Lessors as provided in this Agreement), the
rights and obligations of such Verizon Lessor under and enforce the terms of all
Collocation Agreements with respect to Lease Sites subject to the provisions of
Section 2(d); provided, however, that no assignment or delegation made pursuant
to this Section 6(b) shall infringe upon or otherwise limit any rights of any of
the Verizon Group Members under the Master Lease Agreement or any other
agreement by which one or more Verizon Group Members occupies, or provides
services to a Lease Site. The rights assigned to Tower Operator under this
paragraph are subject to Section 4(b)(iv) and Section 6(h).

(c) Collocation Agreements for Managed Sites. In respect of each Managed Site,
the applicable Verizon Lessor and each Verizon Ground Lease Party does hereby
(on its behalf and on behalf of any Affiliate thereof that is a party thereto)
delegate, and Tower Operator does hereby accept such delegation of, all of its
respective rights, duties, obligations and responsibilities under the
Collocation Agreements to Tower Operator for the Term as to such Site for
periods occurring from and after the Effective Date, subject to Section 6(h),
and shall execute all documentation reasonably requested and prepared by Tower
Operator to confirm same to a counterparty under a Collocation Agreement, at
Tower Operator’s cost and expense within 15 Business Days of receipt of a
request therefor from Tower Operator; provided, however, that, if Verizon Lessor
or a Verizon Ground Lease Party reasonably determines it to be unduly
burdensome, such Verizon Lessor and each Verizon Ground Lease Party shall not be
required to obtain any new board resolutions from any Person that is a
corporation or similar resolutions or approvals from any Person that is a
limited liability company, partnership, trust or other legal entity. In
accordance with the provisions of Section 2(d) and subject to Section 6(h),
Tower Operator may enter into waivers, amendments, extensions, restatements,
renewals and any other documentation relating to any Collocation Agreements, to
the extent they apply to the Managed Sites, or enter into new Collocation
Agreements applicable to the Managed Sites. Each Verizon Lessor hereby
(i) assigns and delegates to Tower Operator, and Tower Operator hereby assumes
and accepts, the sole and exclusive right to perform the obligations of and
assert and exercise the rights of such Verizon Lessor and all Verizon Ground
Lease Parties under all Collocation Agreements during the Term with respect to
Managed Sites, subject to the provisions of Section 2(d) and Section 6(h);
provided, however, that no assignment or delegation made pursuant to this
Section 6(c) shall infringe upon or otherwise limit any rights of any of the
Verizon Group under the Master Lease Agreement or any other agreement by which
one or more Verizon Group Members occupies, or provides services to a Managed
Site, and (ii) grants Tower Operator until the expiration of the Term, a limited
power of attorney and hereby appoints Tower Operator as its attorney-in-fact for
the limited purpose of asserting and exercising the rights expressly granted to
such Verizon Lessor and all Verizon Ground Lease Parties under all Collocation
Agreements during the Term. The rights assigned to Tower Operator under this
paragraph are subject to Section 4(b)(iv) and Section 6(h).

(d) Tower Operator Assumption of Obligations and Benefits Under Collocation
Agreements. Tower Operator does hereby assume and agree to pay and perform all
of the duties, obligations, liabilities and responsibilities of the Verizon
Lessors and all Verizon Ground Lease Parties under the Collocation Agreements
affecting each Site arising from and after the Effective Date, except as
expressly provided in Section 6(e) (but subject to Section 15(a)(iii), Section

 

- 36 -



--------------------------------------------------------------------------------

35(b) and Section 36(a)), and Tower Operator shall receive all revenue, rents,
issues or profits payable under the Collocation Agreements accruing from and
after the Effective Date and all revenue, rents, issues or profits received with
respect to such agreements on or prior to the Effective Date for or with respect
to periods from and after the Effective Date. In the event any Verizon Group
Member receives Tower Subtenant rental payments for any Collocation Agreement
relating to periods from or after the Effective Date, such Verizon Group Member
will forward such payment (or issue payment in an amount equal thereto) to Tower
Operator within 30 days of receipt of such rental payment.

(e) End of Term. Unless Tower Operator exercises the Purchase Option with
respect to a Site under Section 20, the assignment by the applicable Verizon
Lessor to Tower Operator of the Collocation Agreements in respect of each Site
shall automatically terminate and expire and all Collocation Agreements
(including, for clarity, Collocation Agreements entered into by Tower Operator
after the Effective Date) shall automatically be (or be deemed) reassigned or
assigned, as the case may be, to such Verizon Lessor or its designee, and such
Verizon Lessor or its designee shall accept such reassignment or assignment, as
the case may be, upon the expiration of the Term of, or earlier termination of,
this Agreement in respect of such Site; provided, however, that the applicable
Verizon Lessor or Verizon Ground Lease Party may refuse to accept such
reassignment or assignment of a Collocation Agreement if any Lien (other than
any Lien (i) existing on the date of this Agreement and created by a Person
other than Tower Operator, (ii) created by the Verizon Lessors or any of their
Affiliates or (iii) that does not diminish the value of such Collocation
Agreement or the related Site or require payments to be made by Verizon Lessor
after the Collocation Agreement is reassigned or assigned to Verizon Lessor)
exists against such Collocation Agreement at the time of such reassignment or
assignment and is not released or discharged upon the consummation of such
reassignment or assignment. Additionally, Tower Operator shall indemnify the
applicable Verizon Lessor against any and all Claims of any Tower Subtenant or
other person existing at the time of such reassignment or assignment and arising
out of or in respect to any such Collocation Agreement executed after the
Effective Date. Tower Operator shall execute all documentation reasonably
necessary to confirm such reassignment or assignment, as the case may be, to a
counterparty under a Collocation Agreement, at Verizon Lessor’s cost and
expense; provided, however, that, if Tower Operator reasonably determines it to
be unduly burdensome, Tower Operator shall not be required to obtain any new
board resolutions from any Person that is a corporation or similar resolutions
or approvals from any Person that is a limited liability company, partnership,
trust or other legal entity.

(f) New Collocation Agreements. Subject to Section 2(d), Tower Operator shall be
permitted to negotiate and enter into, amend or modify any Collocation
Agreements in its sole discretion, without the consent of any Verizon Lessor;
provided, however, that such Collocation Agreements must comply with the
requirements set forth in this Section and in Section 2(d), and must contain the
provisions set forth in the attached Exhibit K. Tower Operator must enforce each
Tower Subtenants’ obligations contained in its Collocation Agreement, including
but not limited to the provisions set forth in Exhibit K.

(g) Backhaul Agreements. Prior to the Effective Date, the Verizon Lessors and
Verizon Collocators were to renegotiate the terms of Collocation Agreements with
backhaul providers (“Backhaul Agreements”), to provide for, among other things,
annual rent of $7,560,

 

- 37 -



--------------------------------------------------------------------------------

(“New Backhaul Agreement”). For any Backhaul Agreement that, as of the Effective
Date, is not a New Backhaul Agreement, Verizon Collocator will, under the Master
Lease Agreement, pay as additional rent with respect to the Site to which such
Backhaul Agreement relates, the difference, if any, between the amount then
being paid under such Backhaul Agreement and the rent which would be paid under
the New Backhaul Agreement until the first to occur of (i) execution of a New
Backhaul Agreement with the relevant backhaul provider; (ii) termination of such
existing Backhaul Agreement; (iii) termination of such Verizon Collocator’s
lease under the Master Lease Agreement of the Site to which such Backhaul
Agreement relates; or (iv) termination of such Verizon Collocator’s backhaul
service agreement with the backhaul provider that is a party to such Backhaul
Agreement; provided that the Verizon Lessor’s rent obligation will terminate
under clause (iv) only if the relevant Backhaul Agreement contains a termination
right that can be exercised by Tower Operator; and provided further that Verizon
Lessor’s rent obligation will terminate under clause (iv) at the time that any
such termination option can first be exercised.

(h) Tower Operator’s Termination Rights with respect to Certain Collocation
Agreements. Notwithstanding anything to the contrary in this Agreement, Tower
Operator’s rights to terminate the Collocation Agreements with any party listed
on Exhibit O attached hereto (each, an “In-Kind Tenant”) will be subject to the
following conditions: (i) Tower Operator will provide written notice of any
claimed breach or default under the applicable Collocation Agreement to the
Verizon Lessor or Verizon Ground Lease Party at the same time it provides such
notice to the In-Kind Tenant; (ii) notwithstanding anything to the contrary in
the Collocation Agreement for such In-Kind Tenant, the notice and cure periods
applicable to any breach or default will be not less than those provided to
Verizon Collocator under the Master Lease Agreement; (iii) the Verizon Lessor or
Verizon Ground Lease Party shall have the right, but not the obligation, to cure
any breach or default by such In-Kind Tenant; and (iv) if any default or breach
remains uncured following delivery of all notices required to be delivered and
expiration of any applicable cure periods, prior to terminating the Collocation
Agreement, Tower Operator will consult with Verizon Lessor or Verizon Ground
Lease Party and, in any event, will provide Verizon Lessor or Verizon Ground
Lease Party with a reasonable period of time to secure any replacement services
for those provided by the In-Kind Tenant which may be required as a result of
such termination.

Section 7. Tower Operator Permitted Use.

(a) Tower Operator shall use, and shall permit the use of, the Included Property
of each Site only for the Permitted Use.

(b) Each Verizon Lessor shall reasonably cooperate with Tower Operator, at Tower
Operator’s cost and expense, in executing documentation related to any easement
or right of way necessary for Site-related utilities or otherwise required in
connection with the operation by Tower Operator of any Site for the Permitted
Use; provided, however, that such easement or right of way shall not adversely
affect Verizon Collocator’s operation, use or enjoyment of the Verizon
Collocation Space on the applicable Site.

Section 8. Tower Operator Access. Except to the extent limited by any
restrictions contained in any applicable Ground Lease, the Permitted Liens, the
Master Lease Agreement,

 

- 38 -



--------------------------------------------------------------------------------

this Agreement or by Law, the interest or rights of Tower Operator in or to each
Site under this Agreement includes, as an appurtenance thereto, a non-exclusive
right for access to the Included Property of each Site on a 24-hour, seven day
per week basis, on foot or motor vehicle, including trucks and other heavy
equipment. The Parties acknowledge and agree that the right to access any
portion of the Included Property of each Site granted pursuant to this Section 8
shall be granted to Tower Operator and its authorized contractors,
subcontractors, engineers, agents, advisors, consultants, representatives, or
other persons authorized by Tower Operator, and to Tower Subtenants, subject to
any restrictions contained in the applicable Ground Lease, the Permitted Liens,
the Master Lease Agreement, this Agreement or by Law.

Section 9. Term and End of Term Obligations.

(a) Term. The term of this Agreement, as to each Lease Site, shall commence on
the Effective Date with respect to the Initial Lease Sites and on the Subsequent
Closing Date with respect to all other Lease Sites, and in each case shall
expire on the applicable Site Expiration Date, subject to the termination
provisions of Section 29, Section 35 and Section 36 and the other provisions of
this Agreement. The term of this Agreement, as to each Managed Site, shall
commence on the Effective Date and shall expire on the applicable Site
Expiration Date, subject to the termination provisions of Section 29, Section 35
and Section 36 and the other provisions of this Agreement; provided, however,
that as of a Subsequent Closing Date under the terms of the Master Agreement,
such Managed Site shall become a Lease Site hereunder, and no further instrument
shall be required to evidence such conversion; provided further, however, that
upon the request of any Party, the Parties shall promptly execute such
instruments as may be reasonably required to further evidence such conversion.
This Agreement shall remain in full force and effect until the expiration or
earlier termination of the term of this Agreement as to all Sites.

(b) Assignment, Restoration and Removal.

(i) Upon the expiration or earlier termination of the Term as to any Site due to
Tower Operator exercising its purchase option (or being deemed to have exercised
its purchase option pursuant to Section 20(l) for such Site), the applicable
Verizon Lessor or Verizon Ground Lease Party shall transfer such Site to Tower
Operator in accordance with and as described in Section 20(c), subject to the
applicable Verizon Lessor’s or Verizon Ground Lease Party’s receipt of any
consent required for such assignment (which such Verizon Lessor or Verizon
Ground Lease Party shall use commercially reasonable efforts to obtain),
whereupon the applicable Verizon Lessor or Verizon Ground Lease Party shall be
released from any and all further obligations under such Ground Lease and under
this Agreement in respect of such Site (including, without limitation,
Section 20), and Tower Operator hereby acknowledges and consents to such
release. Notwithstanding the foregoing or any provision herein to the contrary,
the applicable Verizon Lessor or Verizon Ground Lease Party shall remove any
ground-based electronics, batteries, fuel tanks and Hazardous Materials from
each Site that were introduced or employed by Verizon Collocator or another
Verizon Group Member or under any of their supervision or direction by or before
the expiration or earlier termination of the Term as to any Site due to
expiration or termination of any Ground Lease.

 

- 39 -



--------------------------------------------------------------------------------

(ii) Upon the expiration or earlier termination of the Term as to any Site,
Tower Operator shall, in accordance with instructions of such Verizon Lessor or
Verizon Ground Lease Party, within a reasonable period of time, but in no event
less than the period of time as may be required under any applicable Ground
Lease, (A) if requested by the applicable Verizon Lessor or Verizon Ground Lease
Party, cause the Tower Subtenants on such Site to stop and cease the operation
of their respective Communications Equipment on such Site (unless prohibited by
a Tower Subtenant’s Collocation Agreement entered into before the Effective Date
and not amended or modified by or its term extended by Tower Operator after the
Effective Date) and (B) if requested by the applicable Verizon Lessor or Verizon
Ground Lease Party, remove the Tower and any Improvements (whether or not
constituting Severable Modifications) other than Verizon Improvements from such
Site and otherwise restore such Site to the condition required under the
applicable Ground Lease or applicable Law.

(iii) The Tower and any Improvements so removed under Section 9(b)(ii) (to the
extent not constituting Severable Modifications made by Tower Operator) shall,
at the election of Verizon Lessor or Verizon Ground Lease Party, either be
(A) delivered by Tower Operator to any Person designated by the applicable
Verizon Lessor or Verizon Ground Lease Party for disposition by such Verizon
Lessor or Verizon Ground Lease Party or its designee, who shall reimburse Tower
Operator for its cost of removal thereof, in an amount not to exceed the net
sales proceeds such Person receives from the dispositions thereof, if any, or
(B) sold or otherwise disposed of by Tower Operator, and the net proceeds of
such sale or other disposition after deducting Tower Operator’s cost of removal
thereof shall be paid to the applicable Verizon Lessor or Verizon Ground Lease
Party when and as received by Tower Operator.

(c) Any Severable Modifications not removed by Tower Operator within such 30-day
period shall, at the applicable Verizon Lessor’s or Verizon Ground Lease Party’s
option, be deemed abandoned by Tower Operator and title to such Severable
Modifications shall automatically, without further action, vest in such Verizon
Lessor or Verizon Ground Lease Party; provided, however, that Tower Operator
shall remain liable for the costs of removal of such Severable Modifications.

(d) No Refund or Credit for Rent or Pre-Lease Rent. Except as otherwise
expressly provided in the Master Agreement, in the event of the expiration or
termination of the Term as to any Site prior to its applicable Site Expiration
Outside Date, and without limiting any of Tower Operator’s other rights or
remedies hereunder or under the Master Agreement or any Collateral Agreement,
Tower Operator shall have no right or claim to any refund or credit of any
portion of the prepaid Rent or Pre-Lease Rent for any Site.

(e) Additional End of Term Obligations. Upon the expiration or termination of
the Term as to any Site (other than as a result of the conversion of such
Managed Site to a Lease Site hereunder), if Tower Operator has not exercised its
Purchase Option with respect to such Site, Tower Operator shall (i) if requested
by the applicable Verizon Lessor or Verizon Ground Lease Party, deliver or cause
to be delivered to such Verizon Lessor or Verizon Ground Lease Party, at such
Verizon Lessor’s or Verizon Ground Lease Party’s cost and expense, (A) copies of
all written (and effective) Ground Leases, Collocation Agreements and material
Governmental

 

- 40 -



--------------------------------------------------------------------------------

Approvals solely related to such Site or, to the extent not solely related,
appropriate extracts thereof, that are in effect and in its possession and
(B) copies of, or extracts from, all current files and records of Tower Operator
solely related to the ownership, occupancy or leasing of such Site or, to the
extent not so solely related, appropriate extracts thereof (including a current
rent roll and a list of current expenditures and the payees thereof); provided,
however, that to the extent such documents are customarily maintained in
electronic form accessible through commonly used business software, Tower
Operator may deliver such documents in electronic form, except privileged or
confidential documents or where such disclosure is prohibited by Law,
(ii) assign to such Verizon Lessor or Verizon Ground Lease Party, at such
Verizon Lessor’s or Verizon Ground Lease Party’s cost and expense, all
Collocation Agreements, (iii) deliver notices of the expiration of the Term to
any Ground Lessor and any counterparty to a Collocation Agreement, as applicable
and as directed by such Verizon Lessor or Verizon Ground Lease Party,
(iv) execute, at such Verizon Lessor’s or Verizon Ground Lease Party’s cost and
expense, any recordable documentation required by such Verizon Lessor or Verizon
Ground Lease Party in order to terminate any Memorandum of Site Lease Agreement
with respect to such Sites, (v) use commercially reasonable efforts to provide
to such Verizon Lessor or Verizon Ground Lease Party transition services of the
type such Verizon Lessor or Verizon Ground Lease Party or their Affiliates are
providing to Tower Operator in the Transition Services Agreement on commercially
reasonable and then prevailing market terms, (vi) reasonably cooperate in good
faith with such Verizon Lessor or Verizon Ground Lease Party to effect the
efficient and orderly transition of possession, operation, regulatory compliance
records, use or occupancy (as applicable) of such Sites and the related
collocation business and (vii) enter into such agreements as are reasonably
necessary to appropriately bifurcate the rights, interests, duties and
obligations of Tower Operator under the Collocation Agreements.

Section 10. Tower Operator Rent and Pre-Lease Rent.

(a) Rent Payments. Tower Operator, or an Affiliate of Tower Operator on its
behalf, shall pay the Verizon Lessors (i) the Rent in respect of the Included
Property of each Initial Lease Site for the entire Term as to such Lease Site in
a single upfront payment on the Effective Date, which payment is set forth on
Exhibit C hereto and (ii) the Pre-Lease Rent in respect of the Included Property
of each Managed Site for the entire Term as to such Managed Site in a single
upfront payment on the Effective Date, which payment is set forth on Exhibit C
hereto. Tower Operator agrees that the Rent and the Pre-Lease Rent are
non-refundable and that Tower Operator shall have no right of abatement,
reduction, setoff, counterclaim, rescission, recoupment, refund, defense or
deduction with respect thereto, including in connection with any event of
default by any Verizon Lessor, Verizon Collocator or their respective Affiliates
or any casualty or condemnation except as otherwise expressly provided in this
Agreement or the Master Agreement.

(b) Net Lease. This Agreement, insofar as it relates to the lease or the use and
operation by Tower Operator of any Site or the Included Property on any Site, is
a net lease by Tower Operator.

 

- 41 -



--------------------------------------------------------------------------------

Section 11. Condition of the Sites and Obligations of Tower Operator.

(a) Repair and Maintenance Obligations of Tower Operator. Tower Operator has the
obligation, right and responsibility to repair and maintain each Site in
compliance with Laws, the applicable Ground Lease and in accordance with the
Applicable Standard of Care , including an obligation to maintain the structural
integrity of all of the Towers and to ensure that all of the Towers have at all
times the structural loading capacity to hold and support all Communications
Equipment then mounted on the Tower. Tower Operator shall maintain and conduct,
annually and on a rolling basis, a regularly scheduled tower inspection program
that meets or exceeds the Applicable Standard of Care, and Tower Operator shall
provide Verizon Lessor, upon Verizon Lessor’s request from time to time, but not
to be more frequently than on a quarterly basis, with a summary of the results
of such inspection (which summary may be provided in electronic form). Subject
to the other provisions contained in this Agreement, Tower Operator, at its cost
and expense, shall monitor (including tower marking/lighting systems and alarms,
if required), maintain, reinforce and repair each Site such that Verizon Lessor
and Tower Subtenants may utilize such Site to the extent permitted in this
Agreement.

(b) Compliance with Laws. Tower Operator’s installation, maintenance and repair
of each Site shall comply in all material respects with all Laws and shall be
performed in a manner consistent with or superior to the Applicable Standard of
Care. Tower Operator assumes all responsibilities, as to each Site, for any
fines, levies or other penalties that are imposed as a result of non-compliance,
commencing from and after the Effective Date, with requirements of the
applicable Governmental Authorities; provided, that Verizon Lessor shall be
responsible for the portions of all such fines, levies or other penalties that
are imposed for, or relating to, periods prior to the Effective Date and relate
to non-compliance that existed prior to or on the Effective Date. Verizon Lessor
assumes all responsibilities, as to each Site, for any fines, levies or other
penalties imposed as a result of Verizon Lessor’s non-compliance from and after
the Effective Date with such requirements of the applicable Governmental
Authorities unless due to Tower Operator’s failure to perform its obligations
under this Agreement or the Master Lease Agreement. Without limiting the
foregoing, Tower Operator, at its cost and expense, shall make (or cause to be
made) all Modifications to the Sites as may be required from time to time to
meet in all material respects the requirements of applicable Laws.

(c) Access. Tower Operator agrees to maintain access roads to the Sites in good
order and repair and agrees not to take any action (except as required by Law, a
Governmental Authority, a Ground Lease, a Collocation Agreement or any other
agreement affecting the Site; provided, in each case as to a Ground Lease or
Collocation Agreement, only if such Ground Lease or Collocation Agreement was
entered into prior to the Effective Date) that would materially diminish or
impair any means of access to any Site existing as of the Effective Date. In the
event that the applicable Verizon Lessor requires access to a Site but snow or
some other obstruction on or in the access area is preventing or materially
hindering access to the Site, and provided the Ground Lessor is not obligated to
maintain access to such Site, Tower Operator shall use commercially reasonable
efforts to arrange, at its cost and expense, to have such snow or other
obstruction removed within 24 hours of notice therefrom from such Verizon
Lessor. In the event that access to any Site is controlled by a Ground Lessor or
other third party, Tower Operator will use commercially reasonable efforts to
coordinate with such Ground Lessor or

 

- 42 -



--------------------------------------------------------------------------------

other third party to cause the applicable Verizon Lessor to have access
consistent with this Section 11(c).

Section 12. Tower Operator Requirements for Modifications; Title to
Modifications; Work on the Site.

(a) Modifications. Subject to the requirements of this Section 12, Tower
Operator may from time to time remove or add additional land to a Site or make
such Modifications as Tower Operator elects, including the construction,
modification or addition to the Tower or other Improvements or any other
structure or the reconstruction, replacement or alteration thereof; provided
that Tower Operator shall provide not less than 10 Business Days’ notice (unless
Tower Operator will be replacing a Tower, in which case Tower Operator shall
provide 150 days’ notice) to the applicable Verizon Lessor or Verizon Ground
Lease Party if such Modification could reasonably be expected to adversely
affect such Verizon Lessor or Verizon Ground Lease Party. Notwithstanding
anything to the contrary contained herein, in no event may Tower Operator make
any Modification to, or adversely affect, any Verizon Improvement or modify or
replace any Verizon Communications Equipment except in the event of an Emergency
as to which Tower Operator is not the cause or source (and, in such an
Emergency, Tower Operator shall make reasonable efforts to notify the Verizon
Lessors prior to taking such actions and shall reimburse Verizon Lessors and
Verizon Collocator for any damage caused by Tower Operator or its agents). If
any one or more of (i) Verizon Lessor, Verizon Collocator or any other Verizon
Group Member or (ii) any Verizon Communications Equipment or Verizon
Improvements are determined to be the cause or source of an Emergency, Verizon
Lessor shall be responsible and shall reimburse Tower Operator for all costs and
expenses related to such Emergency). If any one or more of (i) Tower Operator,
any Tower Operator Indemnitee, any Tower Subtenant, any Tower Subtenant Group
Member, any third party or any Force Majeure Event or (ii) Tower Operator
Equipment, Tower Operator Improvements, Tower Subtenant Communications Equipment
or Tower Subtenant Improvements are determined to be the cause or source of an
Emergency, then Tower Operator shall be responsible and shall reimburse the
Verizon Group Members for all costs and expenses related to such Emergency. If
there are multiple causes or sources of an Emergency such that there is at least
one cause or source under each of the preceding sentence and the second
preceding sentence, then Tower Operator shall be responsible for the costs and
expenses of that portion of the Emergency relating to the preceding sentence and
the relevant Verizon Lessor shall be responsible for that portion of the
Emergency relating to the second preceding sentence. Title to each Severable
Modification made by Tower Operator or an Affiliate of Tower Operator shall
without further act or instrument vest in Tower Operator or the Affiliate, as
applicable.

(b) Tower Operator Work. Whenever Tower Operator or any Tower Operator
Indemnitee makes Modifications to any Site or installs, maintains, replaces or
repairs any Tower Operator Equipment or Tower Operator Improvements, or permits
Tower Subtenants (or any Tower Subtenant Related Party) to install, maintain,
replace or repair any Tower Subtenant Communications Equipment or Tower
Subtenant Improvement (collectively, the “Tower Operator Work”), the following
provisions shall apply:

(i) No Tower Operator Work shall be commenced until Tower Operator (and/or the
subject Tower Subtenant) has obtained all Governmental Approvals necessary

 

- 43 -



--------------------------------------------------------------------------------

for such Tower Operator Work, from all Governmental Authorities having
jurisdiction with respect to any Site or such Tower Operator Work. Each Verizon
Lessor shall reasonably cooperate with Tower Operator, at Tower Operator’s cost
and expense, as is reasonably necessary for Tower Operator or a Tower Subtenant
to obtain such Governmental Approvals.

(ii) No Tower Operator Work may be performed in violation of Section 12(a).

(iii) Tower Operator shall (or shall require Tower Subtenant to) commence and
perform the Tower Operator Work in accordance with the Applicable Standard of
Care.

(iv) Tower Operator shall require the Tower Operator Work to be done and
completed in compliance in all material respects with all Laws and the terms of
the Ground Lease.

(v) Except as expressly provided in the Master Lease Agreement, all Tower
Operator Work shall be performed at Tower Operator’s or the subject Tower
Subtenant’s cost and expense and Tower Operator or the subject Tower Subtenant
shall be responsible for payment of same. Tower Operator or the subject Tower
Subtenant shall provide and pay for all labor, materials, goods, supplies,
equipment, appliances, tools, construction equipment and machinery and other
facilities and services necessary for the proper execution and completion of the
Tower Operator Work. Tower Operator or the subject Tower Subtenant shall
promptly pay when due all costs and expenses incurred in connection with the
Tower Operator Work and shall arrange for the discharge, release or removal of
any mechanics’ or materialmen’s liens. Tower Operator or the subject Tower
Subtenant shall pay, or cause to be paid, all fees required by Law in connection
with the Tower Operator Work. Tower Operator may pass on any of the foregoing
costs and expenses in whole or in part to a Tower Subtenant.

(c) Special Rules for Non-Severable Modifications.

(i) Tower Operator or an Affiliate of Tower Operator may from time to time make
Non-Severable Modifications that satisfy the terms and provisions of Sections
12(a) and 12(b); provided, however, that Tower Operator shall not make any such
Non-Severable Modifications that result in any Site having no “potential lessees
or buyers” at the end of the Term of such Site other than Tower Operator or its
affiliates (except as required by applicable Law or any Governmental Authority),
it being understood the term “potential lessees or buyers” shall mean lessees or
buyers whose use of the Site at the end of the Term of such Site would be
commercially feasible. Title to any Non-Severable Modification made by Tower
Operator or its Affiliate shall without further act or instrument vest in Tower
Operator or its Affiliate, as applicable.

(ii) The Option Purchase Price of a Purchase Option exercised by Tower Operator
pursuant to Section 20 shall be increased by the fair market value, estimated as
of the Purchase Option Closing Date of such Purchase Option, of all
Non-Severable Modifications made by Tower Operator or its Affiliate with respect
to the Sites subject to the Purchase Option. The fair market value of such
Non-Severable Modifications shall

 

- 44 -



--------------------------------------------------------------------------------

equal the excess (determined on a “but for” basis) of the fair market value of
such Site including such Non-Severable Modifications over the estimated fair
market value of such Site without such Non-Severable Modifications, taking into
consideration the age, condition and remaining technology lifespan of such
Non-Severable Modifications, as well as the market demand for the Site, all
estimated as of the Purchase Option Closing Date, and it being understood that
such excess cannot exceed the then applicable costs to install such
Non-Severable Modifications. The applicable Verizon Lessor and Tower Operator
shall attempt, in good faith, to agree on the fair market value of such
Non-Severable Modifications by a date that is 240 days prior to the Purchase
Option Closing Date for such Purchase Option or, alternatively, shall attempt,
in good faith, by the same date to agree on an independent qualified appraiser
to determine the fair market value of such Non-Severable Modifications. Absent
agreement on value or on an appraiser as of 180 days before the Purchase Option
Closing Date, each of such Verizon Lessor and Tower Operator shall identify an
independent qualified appraiser within 10 days thereafter. If either party fails
to appoint an appraiser within such 10-day period, the appraiser appointed by
the other party shall alone determine the fair market value. If two appraisers
are appointed and such appraisers cannot agree on the fair market value of such
Non-Severable Modifications within 10 days after the appointment of the second
appraiser, each such appraiser shall identify a third independent qualified
appraiser who shall alone determine the fair market value of such Non-Severable
Modifications; provided that if such two appraisers cannot agree on the identity
of such third appraiser within 10 days after the appointment of the second
appraiser, either party may apply to the American Arbitration Association for
the appointment of such third appraiser. The purpose of the preceding appraisal
procedures is to provide the parties with a figure for the fair market value of
the subject Non-Severable Modifications no later than 140 days before the
Purchase Option Closing Date for such Purchase Option.

(iii) Upon the expiration or earlier termination of this Agreement with respect
to a Site at which Tower Operator has made Non-Severable Modifications, if Tower
Operator has not exercised the Purchase Option with respect to such Site, then
Tower Operator shall have the right subject to Section 9(b)(ii) to either remove
such Non-Severable Modifications or abandon the same.

Section 13. Tower Operator’s Obligations With Respect to Tower Subtenants.

(a) Tower Subtenant Communications Equipment in Violation of Laws. If Tower
Operator obtains knowledge that any Tower Subtenant has installed or operates
any Communications Equipment in violation of any applicable Law or in any way
that violates Verizon Collocator’s rights under the Master Lease Agreement,
Tower Operator shall enforce all remedies available to it under the applicable
Collocation Agreement or as otherwise provided by Law to cause such Tower
Subtenant to come into compliance with all applicable Laws as promptly as
practicable.

(b) Rights of Tower Subtenants under Collocation Agreements. Notwithstanding
anything to the contrary contained herein, the obligations of Tower Operator
hereunder as to any Site are subject to any limitations imposed by any
applicable Law and to the rights of any Tower Subtenant under any Collocation
Agreement in existence as of the Effective Date at such Site. To

 

- 45 -



--------------------------------------------------------------------------------

the extent that any such Collocation Agreement in existence as of the Effective
Date or any applicable Law prohibits Tower Operator from performing the
obligations of Tower Operator hereunder, then, for so long as such limitation is
applicable, Tower Operator shall be required to perform such obligations only to
the extent not so prohibited and shall have no liability with respect thereto to
the Verizon Lessors.

Section 14. Limitations on Liens.

(a) Other than as expressly permitted by the Transaction Documents, Tower
Operator agrees that, during the Term, it shall not directly or indirectly,
without the written consent of the applicable Verizon Lessor, which consent
shall not be unreasonably conditioned, withheld or delayed, create, incur, grant
or permit to exist (and shall cause its Affiliates, contractors and their
subcontractors, and shall use commercially reasonable efforts to cause Tower
Subtenants and their contractors and subcontractors, not to incur, grant or
permit to exist) any Liens against any Site or any part of any Site (other than
Tower Operator Permitted Liens). If any such Lien created or permitted by Tower
Operator (other than Tower Operator Permitted Liens) is filed against all or any
part of any Site without the applicable Verizon Lessor’s or Verizon Ground Lease
Party’s prior written consent, or any Lien described in clause (ii) of the
definition of “Tower Operator Permitted Lien” ceases to be a Tower Operator
Permitted Lien by reason of the commencement of a foreclosure, distraint, sale
or similar proceeding, Tower Operator shall be required to cause such Lien to be
discharged by payment, satisfaction or posting of bond within 30 days after
Tower Operator has obtained knowledge of such Lien (and in any event prior to
any loss or forfeiture) except as expressly permitted in connection with a
contest of such Lien in accordance with Section 14(b). If Tower Operator fails
to cause any Lien not being contested as provided in Section 14(b) (other than
Tower Operator Permitted Liens) to be discharged within the permitted time and a
Risk of Forfeiture exists as a result of such Lien, then the applicable Verizon
Lessor or Verizon Ground Lease Party may cause it to be discharged or bonded
over and may pay the bond amount or amount of such Lien in order to do so, and
shall be reimbursed therefor by Tower Operator within 10 days after such
payment. A Verizon Lessor or Verizon Ground Lease Party may set off against rent
due under the Master Lease Agreement, rent due under the Sale Site Master Lease
Agreement or any other amounts due under this Agreement, the Master Agreement,
the Master Lease Agreement, the Sale Site Master Lease Agreement or any other
related agreement, all amounts paid by a Verizon Group Member in order to
discharge or bond over any such Lien or otherwise exercise or enforce its rights
under this Section 14. For the avoidance of doubt, and notwithstanding anything
to the contrary in this Agreement, nothing herein shall in any way affect or
impair (i) Tower Operator’s ability to incur, grant or permit to exist any Liens
on any revenue, rents, issues or profits derived from the Sites (including under
or pursuant to any Collocation Agreements) or (ii) the ability of any parent
company of Tower Operator to pledge any equity interests in Tower Operator.

(b) To the extent not prohibited under any applicable Ground Lease, Tower
Operator may, at Tower Operator’s cost and expense, in its own name and on its
own behalf or in the name of and on behalf of the applicable Verizon Lessor,
diligently and in good faith, contest any claim of Lien and, in the event of any
such contest, may permit such claim of Lien so contested to remain unpaid,
unsatisfied and undischarged during the period of such contest and any appeal
from such contest; provided, however, that if a Risk of Forfeiture exists by
virtue of or by reason of such claim of Lien, such claim shall be complied with
as promptly as practicable, but in any

 

- 46 -



--------------------------------------------------------------------------------

event prior to any loss or forfeiture. Each Verizon Lessor, at the cost and
expense of Tower Operator, shall use commercially reasonable efforts to
cooperate fully with Tower Operator in any such contest.

(c) Any Secured Tower Operator Loan (including any Mortgage executed in
connection therewith) shall be subject to each and every term, covenant,
condition, agreement, requirement, restriction and provision set forth in this
Agreement. Tower Operator shall notify Verizon Lessors in writing promptly
following the satisfaction, repayment or termination of any Secured Tower
Operator Loan that has been afforded the protections set forth in Section 21.

Section 15. Tower Operator Indemnity; Verizon Lessor Indemnity; Procedure For
All Indemnity Claims.

(a) Tower Operator Indemnity.

(i) Without limiting Tower Operator’s other obligations under this Agreement,
and provided that with respect to Claims described in Section 15(a)(ii)-(iv),
Tower Operator’s indemnification shall instead be as described in those
subsections, Tower Operator agrees to indemnify, defend and hold each Verizon
Indemnitee harmless from, against and in respect of any and all Claims that
arise out of or relate to:

(A) any default, breach or nonperformance by Tower Operator of its obligations
and covenants under this Agreement;

(B) the (x) ownership or (y) use, operation, maintenance or occupancy (other
than the use, operation, maintenance or occupancy by any Verizon Indemnitee), in
each case, of any part of a Site from and after the Effective Date, including
all obligations that relate to or arise out of any Ground Lease after the
Effective Date;

(C) any work at a Site performed by or at the direction of a Tower Operator
Indemnitee;

(D) the acts or omissions of a Tower Operator Indemnitee or any of their
respective engineers, contractors or subcontractors;

(E) all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with Tower Operator and its Affiliates, agents, employees,
engineers, contractors, subcontractors, licensees or invitees in connection with
this Agreement;

(F) any breach or default under a Ground Lease (other than as a result of the
acts or omissions by any Verizon Indemnitee);

(G) the violation of any applicable Law by a Tower Operator Indemnitee;

 

- 47 -



--------------------------------------------------------------------------------

(H) the occurrence of any of the events described in the first sentence of
Section 4(b)(iv) or as provided in Section 4(b)(v) (relating to POAs); and

(I) Tower Operator’s failure to (i) include the Required Collocation Agreement
Provisions, as set forth in Exhibit K, in any Collocation Agreement executed
after the Effective Date, or (ii) enforce any provision under a Collocation
Agreement required to comply with the terms of this Agreement (including, but
not limited to, provisions relating to Tower Subtenant interference with Verizon
Collocator’s operation of the Verizon Communications Equipment).

Tower Operator shall not be obliged to indemnify, defend and hold the Verizon
Indemnitees harmless from, against and in respect of Claims arising from or
relating to any default, breach or nonperformance of any term of this Agreement
that requires Tower Operator to comply in all respects with any applicable Law
(including, for the avoidance of doubt, any applicable Environmental Law) or any
Ground Lease if (1) Tower Operator complies with such Law or such Ground Lease,
as applicable, in all material respects and to the extent required under the
this Agreement, including but not limited to Section 6(f), Tower Operator
enforces the obligations of Tower Subtenants to comply with such Law or such
Ground Lease, as applicable, in all material respects and (2) no claims,
demands, assessments, actions, suits, fines, levies or other penalties have been
asserted against or imposed on Verizon Lessor by any Governmental Authority as a
result of Tower Operator’s non-compliance in all respects with such Law or by
the applicable Ground Lessor as a result of Tower Operator’s non-compliance in
all respects with such Ground Lease.

(ii) In the event that (A) Tower Operator shall have extended a Ground Lease
with respect to a Site beyond the applicable Site Expiration Outside Date,
(B) Tower Operator shall not have exercised the Purchase Option with respect to
such Site and (C) Verizon Collocator shall have vacated such Site, Tower
Operator further agrees to indemnify, defend and hold each Verizon Indemnitee
harmless from, against and in respect of all Claims, costs and expenses that are
incurred by the applicable Verizon Lessor from and after the Site Expiration
Outside Date for such Site until the earliest scheduled expiration of such
Ground Lease (without giving effect to any further amendments, extensions or
modifications thereof).

(iii) In the event that (A) Tower Operator shall enter into a new Collocation
Agreement or extend an existing Collocation Agreement, in each case that extends
beyond the applicable Site Expiration Outside Date of the Site to which such
Collocation Agreement relates, (B) Tower Operator shall not have exercised the
Purchase Option with respect to the Site to which such Collocation Agreement
relates and (C) such Collocation Agreement is not on commercially reasonable
terms with respect to the period following the Site Expiration Outside Date,
Tower Operator further agrees to indemnify, defend and hold each Verizon
Indemnitee harmless for such Collocation Agreement (without giving effect to any
amendment, extension or modification thereof by any Person other than Tower
Operator or any of its Affiliates), but only with respect to

 

- 48 -



--------------------------------------------------------------------------------

the period following the applicable Site Expiration Outside Date (and only if
such agreement cannot be terminated by the applicable Verizon Lessor without
cost or penalty).

(iv) Tower Operator shall indemnify, defend and hold the applicable Verizon
Lessor or Verizon Ground Lease Party harmless for any losses incurred by such
Verizon Lessor or Verizon Ground Lease Party as a result of the use of a Site by
Tower Operator in a manner outside of the uses contemplated by this Agreement
that materially impairs or adversely affects such Verizon Lessor’s or Verizon
Ground Lease Party’s right, title and interest in, to and under such Site or in
a manner that makes possible a claim of adverse possession by the public or a
claim of implied dedication to the public with respect to such Site (it being
understood, for the avoidance of doubt, that Tower Operator shall not have any
obligation to monitor or control the use of any Site by Verizon Collocator or
its Affiliates and shall not be required to indemnify, defend or hold such
Verizon Lessor and Verizon Ground Lease Party harmless with respect to any
losses or Claims arising from or relating to the use of any Site by Verizon
Collocator or any of its Affiliates).

(v) Tower Operator further agrees to indemnify, defend and hold each Verizon
Indemnitee harmless under any other provision of this Agreement which expressly
provides that Tower Operator shall indemnify, defend and hold harmless any
Verizon Indemnitee with respect to the matters covered in such provision.

(b) Verizon Lessor Indemnity.

(i) Without limiting any Verizon Lessor’s other obligations under this
Agreement, the Verizon Lessors agree, jointly and severally, to indemnify,
defend and hold each Tower Operator Indemnitee harmless from, against and in
respect of any and all Claims that arise out of or relate to:

(A) any default, breach or nonperformance of its obligations and covenants under
this Agreement;

(B) any Verizon Indemnitee’s ownership, use, operation, maintenance or occupancy
of any Verizon Communications Equipment or any portion of any Site (including
the Verizon Collocation Space and any Reserved Property) in violation of the
terms of the Master Lease Agreement or any applicable Ground Lease;

(C) any work at a Site performed by or at the direction of a Verizon Indemnitee
(but not including any work at any Site that Tower Operator is required to
perform pursuant to this Agreement that the Verizon Lessor elects to perform
under Section 28);

(D) the acts or omissions of a Verizon Indemnitee or any of their respective
engineers, contractors or subcontractors;

 

- 49 -



--------------------------------------------------------------------------------

(E) all brokers, agents and other intermediaries alleging a commission, fee or
other payment to be owing by reason of their respective dealings, negotiations
or communications with any Verizon Lessor or its agents, employees, engineers,
contractors, subcontractors, licensees or invitees in connection with this
Agreement;

(F) any breach or default under a Ground Lease resulting from the acts or
omissions of any Verizon Group Member; and

(G) the violation of any applicable Law by a Verizon Indemnitee.

(ii) The applicable Verizon Lessor further agrees to indemnify, defend and hold
each Tower Operator Indemnitee harmless under any other provision of this
Agreement which expressly provides that any Verizon Lessor shall indemnify,
defend and hold harmless any Tower Operator Indemnitee with respect to the
matters covered in such provision.

(c) Indemnification Claim Procedure.

(i) Any Indemnified Party shall promptly notify the Party or Parties alleged to
be obligated to indemnify (the “Indemnifying Party”) in writing of any relevant
pending or threatened Claim by a third party (a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of the Third Party Claim; provided, however, that delay in providing such
notice shall not release the Indemnifying Party from any of its obligations
under Section 15(a) or Section 15(b), except to the extent (and only to the
extent) the delay actually and materially prejudices the Indemnifying Party’s
ability to defend such Third Party Claim.

(ii) The Indemnifying Party may assume and control the defense of any Third
Party Claim with counsel selected by the Indemnifying Party that is reasonably
acceptable to the Indemnified Party by accepting its obligation to defend in
writing and agreeing to pay defense costs (including reasonable out-of-pocket
attorney’s fees and expenses) within 30 days of receiving notice of the Third
Party Claim. If the Indemnifying Party declines to indemnify as required, fails
to respond to the notice, or fails to assume defense (or cause its insurer to
assume defense) of the Third Party Claim within such 30-day period, then the
Indemnified Party may control the defense and the Indemnifying Party shall pay
all reasonable out-of-pocket defense costs as incurred by the Indemnified Party.
The Party that is not controlling the defense of the Third Party Claim shall
have the right to participate in the defense and to retain separate counsel at
its cost and expense. The Party that is controlling the defense shall use
reasonable efforts to inform the other Party about the status of the defense.
The Parties shall cooperate in good faith in the defense of any Third Party
Claim. Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any Third Party Claim (and shall be liable for
the reasonable out-of-pocket fees and expenses of counsel incurred by the
Indemnified Party in defending such Third Party Claim) if the Third Party Claim
seeks an order, injunction or other equitable relief or relief for other than
money damages against the Indemnified Party that the Indemnified Party
reasonably determines,

 

- 50 -



--------------------------------------------------------------------------------

after conferring with its outside counsel, cannot reasonably be separated from
any related claim for money damages. If such equitable relief or other relief
portion of the Third Party Claim can be so separated from that for money
damages, the Indemnifying Party shall be entitled to assume the defense of the
portion relating to money damages.

(iii) The Indemnifying Party shall not consent to a settlement or compromise of,
or the entry of any judgment arising out of or in connection with, any Third
Party Claim, without the consent of any Indemnified Party (provided that the
Indemnified Party may not withhold its consent if such settlement, compromise or
judgment involves solely the payment of money without any finding or admission
of any violation of Law or admission of any wrongdoing and will not create, in
the reasonable opinion of the Indemnified Party, or adverse precedent with
respect to the third party or any other person similarly situated as the third
party with respect to other similar Third Party Claims or reasonably anticipated
potential similar Third Party Claims). The Indemnifying Party shall pay or cause
to be paid all amounts arising out of such settlement, compromise or judgment
concurrently with the effectiveness of such settlement, compromise or entry of
judgment and shall obtain, as a condition of any settlement, compromise or entry
of judgment, a complete and unconditional release of each relevant Indemnified
Party from any and all liability in respect of such Third Party Claim.

(iv) For indemnification Claims other than Third Party Claims, the Indemnified
Party promptly shall notify the Indemnifying Party in writing of any Claim for
indemnification, describing in reasonable detail the basis for such Claim.
Within 30 days following receipt of this notice, the Indemnifying Party shall
respond, stating whether it disputes the existence or scope of an obligation to
indemnify the Indemnified Party under this Section 15. If the Indemnifying Party
does not respond within 30 days, the Indemnified Party shall send a second
notice to the Indemnifying Party, marked at the top in bold lettering with the
following language: “A RESPONSE IS REQUIRED WITHIN 10 BUSINESS DAYS OF RECEIPT
OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER PREPAID LEASE WITH THE
UNDERSIGNED AND FAILURE TO RESPOND SHALL RESULT IN YOUR RIGHT TO OBJECT BEING
WAIVED” and the envelope containing the request must be marked “PRIORITY”. If
the Indemnifying Party does not notify the Indemnified Party within such 10
Business Days after the receipt of such second notice that the Indemnifying
Party disputes its liability to the Indemnified Party under Section 15(a) or
Section 15(b), as applicable, such Claim specified by the Indemnified Party in
such notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 15(a) or Section 15(b), as applicable, and the Indemnifying Party
shall pay the amount of such Claim to the Indemnified Party on demand or, in the
case of any notice in which the amount of the Claim (or any portion thereof) is
estimated, on such later date when the amount of such claim (or such portion
thereof) becomes finally determined. If the Indemnifying Party timely disputes
the existence or scope of an obligation to indemnify for the Claim, it shall
explain in reasonable detail the basis for the dispute. If the Parties disagree
on the scope or existence of an indemnification obligation for the Claim,
management representatives of the Indemnified Party and the Indemnifying Party
shall meet or confer by telephone within 20 Business Days in an attempt in good
faith to resolve such dispute. If such Persons are

 

- 51 -



--------------------------------------------------------------------------------

unable to resolve the dispute, either Party may act to resolve the dispute in
accordance with Section 37(b).

(d) Tower Operator shall have the right to control, prosecute, settle or
compromise any dispute or litigation relating to a Third Party Claim that arises
during the Term in connection with any Ground Lessor, Ground Lease, Collocation
Agreement or Tower Subtenant or other issue relating to the operation of the
Sites; provided, however, that without Verizon Lessor’s written consent, which
may be granted or withheld in the relevant Verizon Lessor’s sole discretion,
Tower Operator shall not settle or compromise or agree to the entry of a
judgment with respect to such disputes or litigation (i) for which Tower
Operator is seeking a claim for indemnification from a Verizon Indemnitee,
(ii) if the settlement, compromise or judgment involves an admission of any
violation of Law or admission of wrongdoing by a Verizon Indemnitee, or would
create adverse precedent with respect to the third party or any other person
similarly situated as the third party regarding other similar Third Party Claims
or reasonably anticipated potential similar Third Party Claims), or (iii) unless
such settlement, compromise or judgment shall not create, in the reasonable
opinion of the Verizon Indemnitee, adverse precedent with respect to the third
party or any other person similarly situated as the third party with respect to
other similar Third Party Claims or reasonably anticipated potential similar
Third Party Claims. Tower Operator shall promptly notify the Verizon Indemnitee
in writing of any proposed settlement, compromise or judgment relating to a
Third Party Claim, describing in reasonable detail the proposed settlement,
compromise or judgment. Such Verizon Indemnitee may assume and control the
discussions relating to such settlement, compromise or judgment by accepting
such responsibility in writing and agreeing to pay the costs (including
reasonable out-of-pocket attorney’s fees and expenses) within 30 days of
receiving notice of such proposed settlement, compromise or judgment. If the
Verizon Indemnitee declines, fails to respond to the notice, or fails to assume
the settlement, compromise or judgment discussions within such 30-day period,
then the Tower Operator may control the settlement, compromise or judgment
discussions. The Party that is not controlling the negotiations of the
settlement, compromise or judgment shall have the right to participate in the
negotiation discussions and to retain separate counsel at its cost and expense.
The Party that is controlling the negotiations shall use reasonable efforts to
inform the other Party about the status of the negotiations. The Parties shall
cooperate in good faith in the settlement, compromise or judgment negotiations.
Tower Operator shall pay or cause to be paid all amounts arising out of such
settlement, compromise or judgment concurrently with the effectiveness of such
settlement, compromise or entry of judgment and obtain, as a condition of any
settlement, compromise or entry of judgment, a complete and unconditional
release of each relevant Verizon Indemnitee from any and all liability in
respect of such Third Party Claim the settlement, compromise or entry of
judgment with respect thereto.

(e) The indemnification provided under Section 15(a) or (b) shall apply whether
or not the Indemnifying Party defends such Claim, and whether the Claim arises
or is alleged to arise out of the sole acts or omissions of the Indemnifying
Party (and/or any subcontractor of the Indemnifying Party) or out of the
concurrent acts or omissions of the Indemnifying Party (and/or any
subcontractors of the Indemnifying Party) and any Indemnified Party. If a Claim
arises out of the concurrent actions or omissions of an Indemnifying Party
(and/or any subcontractor of the Indemnifying Party) and any Indemnified Party
hereunder, the indemnification provided by the Indemnifying Party with respect
to such Claim will be subject to reasonable and equitable adjustment to take
into account the proportionate responsibility of the Indemnifying Party(and/or

 

- 52 -



--------------------------------------------------------------------------------

any subcontractor of the Indemnifying Party), on the one hand, and that of such
Indemnified Party, on the other hand. All indemnity obligations with respect to
facts, circumstances, claims, losses or liabilities occurring or incurred during
the Term of this Agreement shall survive termination of this Agreement.

Section 16. Tower Operator’s Waiver of Subrogation; Insurance.

(a) Mutual Waiver of Subrogation. To the fullest extent permitted by applicable
Law, Tower Operator and the Verizon Lessors each hereby waives any and all
rights of recovery, claim, action or cause of action against the other and the
other’s Affiliates, for any loss or damage that occurs or is claimed to occur to
its property at any Site, by reason of any cause insured against, or required to
be insured against, by the waiving party under the terms of this Agreement,
regardless of cause or origin. In addition, Tower Operator and the Verizon
Lessors shall each ensure that any property insurance policy it carries with
respect to each Site shall provide that the insurer waives all rights of
recovery, claim, action or cause of action by way of subrogation against any
other Party with respect to Claims for damage to property covered by such
policy.

(b) Tower Operator Insurance. Tower Operator shall procure, and shall maintain
in full force and effect at all times during the Term as to such Site, the
following types of insurance with respect to such Site, including the Tower and
Improvements on such Site (but excluding Verizon Communications Equipment or any
other Tower Subtenant’s Communications Equipment), paying as they become due all
premiums for such insurance (it being understood that the insurance required
under this Section 16(b) does not represent all coverage or limits necessary to
protect Tower Operator or a limitation of Tower Operator’s liability to the
Verizon Lessors pursuant to this Agreement):

(i) commercial general liability insurance, written on Insurance Services Office
(ISO) Form CG 00 01 or its substantial equivalent, insuring on an occurrence
basis against liability of Tower Operator (including actions of Tower Operator’s
officers, employees, agents, licensees and invitees conducting business on its
behalf) arising out of, by reason of or in connection with the use, occupancy or
maintenance of each Site (including Tower and the Improvements), with a minimum
limit of $1.0 million for bodily injury and/or property damage per occurrence,
and $2.0 million in the aggregate;

(ii) umbrella or excess liability insurance with minimum limits of $25.0 million
per occurrence and in the aggregate;

(iii) property insurance (in an amount of $100.0 million (except at any time
Tower Operator does not have an Investment Grade corporate credit rating, such
amount will be increased to $200.0 million) in the aggregate for all Sites and
Sale Sites) against direct and indirect loss or damage by fire, earthquake and
all other casualties and risks covered under “all risk” insurance respecting the
Tower and Improvements (but excluding any Verizon Communications Equipment and
Verizon Improvements); provided that this Section 16(b)(iii) may be satisfied
through a blanket policy of insurance that applies to other locations that are
not Sites;

 

- 53 -



--------------------------------------------------------------------------------

(iv) workers’ compensation insurance (or state sanctioned self-insurance
program) affording statutory coverage for all employees of Tower Operator and
any employees of its Affiliates performing activities on all Sites, with
employer’s liability coverage with a minimum limit of $1.0 million each
accident, disease-policy limit, and disease per each employee;

(v) commercial automobile liability insurance, including coverage for all owned,
hired and non-owned automobiles. The amount of such coverage shall be $1.0
million combined single limit for each accident and for bodily injury and
property damage; and

(vi) any other insurance required under the terms of the applicable Ground
Lease.

(c) Insurance Premiums; Additional Insureds, Loss Payees and Notice of
Cancellation. Tower Operator shall pay all premiums for the insurance coverage
that Tower Operator is required to procure and maintain under this Agreement.
Each insurance policy shall (i) name each Verizon Lessor as an additional
insured if such insurance policy is for liability insurance (other than any
workers’ compensation policies) and in the case of property insurance Verizon
Lessor shall be included as a loss payee by Tower Operator and (ii) provide that
the insurer gives 30 days’ written notice of cancellation, except for 10 days’
notice of non-payment of premium where feasible. Regardless of the prior notice
of cancellation required of the insurer(s), Tower Operator agrees to provide any
Verizon Lessor with at least 20 days’ written notice of cancellation of any and
all policies of insurance required by this Agreement. Tower Operator shall make
available to each Verizon Lessor a certificate or certificates of insurance
evidencing the existence of all required insurance, such delivery to be made
promptly after such insurance is obtained (but not later than the Effective
Date) and with the expiration date of any such insurance. All insurance obtained
by Tower Operator shall be primary to any insurance carried by the Verizon
Lessors and all insurance maintained by the Verizon Lessors shall be
non-contributory.

(d) Insurer Requirements. All policies of insurance required under this
Section 16 shall be written with companies rated “A-VII” or better by AM Best or
a comparable rating and licensed in the state where the applicable Site to which
such insurance applies is located.

(e) Other Insurance. Tower Operator shall not, on its own initiative or pursuant
to the request or requirement of any Tower Subtenant or other Person, take out
separate insurance concurrent in form or contributing in the event of loss with
that required to be carried by Tower Operator pursuant to this Section 16,
unless each Verizon Lessor is named in the policy as an additional insured or a
loss payee, if and to the extent applicable. Tower Operator shall immediately
notify each Verizon Lessor whenever any such separate insurance is taken out by
it and shall deliver to such Verizon Lessor certificates evidencing such
insurance.

Section 17. Estoppel Certificate; Verizon Lessor Financial Reporting.

(a) Each of Tower Operator and each Verizon Lessor, from time to time upon 20
Business Days’ prior request by the other, shall execute, acknowledge and
deliver to the other, or

 

- 54 -



--------------------------------------------------------------------------------

to a Person designated by the other, a certificate stating only that this
Agreement is unmodified and in full effect (or, if there have been
modifications, that this Agreement is in full effect as modified, and setting
forth such modifications) and the dates to which Rent, Pre-Lease Rent and other
sums payable under this Agreement have been paid, and either stating that to the
actual knowledge of the signer of such certificate no material default exists
under this Agreement or specifying each such material default of which the
signer has actual knowledge. The Party requesting such certificate shall, at its
cost and expense, cause such certificate to be prepared for execution by the
requested Party. Any such certificate may be relied upon by any prospective
Mortgagee or purchaser of any portion of a Site.

(b) Tower Operator shall provide each Verizon Lessor, at such Verizon Lessor’s
cost and expense (but at no cost and expense to such Verizon Lessor to the
extent such information is independently prepared by, for or on behalf of Tower
Operator in connection with any loan secured by a Mortgage), with such financial
information, financial reports regarding, and any material documents executed by
Tower Operator in connection with, the business, operations and financing
activities of Tower Operator and its Affiliates with respect to the Sites as
reasonably requested and required by such Verizon Lessor for the purposes of
such Verizon Lessor and its Affiliates preparing financial statements, complying
with the requirements of GAAP or addressing the accounting treatment and
financial reporting in respect of the transactions contemplated by this
Agreement and the Master Agreement, except privileged or confidential documents
or where such disclosure is prohibited by Law.

Section 18. Assignment, Transfer and Subletting Rights.

(a) Tower Operator Assignment and Transfer Rights.

(i) Without the prior written consent of each Verizon Lessor, Tower Operator may
not assign this Agreement or any of Tower Operator’s rights, interests, duties
or obligations under this Agreement in whole or in part to any Person; provided
that Verizon Lessors’ consent shall not be required if the assignee is not a
Verizon Restricted Party and (y) meets the Assumption Requirements and is an
Affiliate of Tower Operator or (z) is a successor Person of Tower Operator by
way of merger, consolidation or other reorganization or by the operation of law
or a Person acquiring all or substantially all of the assets of Tower Operator,
provided, that such Person has creditworthiness, or a guarantor with
creditworthiness, reasonably sufficient to perform the obligations of Tower
Operator under this Agreement. For the avoidance of doubt, nothing herein shall
affect or impair (A) Tower Operator’s ability to transfer any revenue, rents,
issues or profits derived from the Sites (including under or pursuant to the
Master Lease Agreement, the Sale Site MLA or any Collocation Agreements) or its
rights to receive the same, (B) Tower Operator’s ability to incur, grant or
permit to exist any Liens on any revenue, rents, issues or profits derived from
the Sites (including under or pursuant to the Master Lease Agreement, the Sale
Site MLA or any Collocation Agreements), ) the ability of any parent company of
Tower Operator to sell, convey, transfer, assign, encumber, mortgage or
otherwise hypothecate or dispose of any equity interests in Tower Operator,
(D) Tower Operator’s ability to enter into Mortgages or Liens solely as it
relates to Tower Operator’s interest in this Agreement; provided that Tower
Operator may not enter into or grant any Mortgage or Lien on such interest for a
period in excess

 

- 55 -



--------------------------------------------------------------------------------

of the Term, or (E) Tower Operator’s right, subject to any required consent of
any Ground Lessor and otherwise in accordance with the terms of this Agreement,
to lease, sublease, license or otherwise offer Available Space to Tower
Subtenants.

(ii) Tower Operator shall deliver to the Verizon Lessors documentation
reasonably satisfactory to such Verizon Lessor confirming that any party to
which Tower Operator assigns any of its duties and obligations hereunder in
accordance with this Agreement shall, from and after the date of any such
assignment, assume all such duties and obligations to the extent of any such
assignment and acknowledge the rights of the applicable Verizon Lessor
hereunder.

(iii) If Tower Operator assigns, in accordance with this Agreement, its rights,
interests, duties or obligations under this Agreement with respect to less than
all of the Sites, the Parties hereto shall, simultaneously therewith, enter into
such agreements as are reasonably necessary to appropriately bifurcate the
rights, interests, duties and obligations of Tower Operator under this Agreement
and under the Master Lease Agreement; provided that no such bifurcation shall
act to diminish the rights of any Verizon Group Member under this Agreement or
the Master Lease Agreement or with respect to any of the Sites.

(b) Tower Operator hereby agrees that any attempt of Tower Operator to assign
its interest in this Agreement, in whole or in part, in violation of this
Section 18 shall constitute a default under this Agreement and shall be null and
void ab initio.

(c) Verizon Lessor and Verizon Collocator Assignment and Subletting Rights.

(i) Subject to Section 20, and, with respect to any Verizon Restructuring
Transaction (as such term is defined in the Master Agreement), Section 13.6 of
the Master Agreement, none of Verizon Guarantor, any Verizon Lessor or Verizon
Ground Lease Party or any of their respective Affiliates shall sell, convey,
transfer, assign, lease, sublease, license, encumber, mortgage or otherwise
hypothecate or dispose of its interest in and to any Site or any portion of any
Site, or grant concessions or licenses or other rights for the occupancy or use
of all or any portion of any Site during the Term, other than any mortgage or
other lien granted with respect to a Verizon Collocator’s rights under the
Master Lease Agreement or any other assignment, sublease or other transfer right
of a Verizon Collocator under the Master Lease Agreement.

(ii) Nothing contained in this Agreement shall prohibit Verizon Collocator from
transferring or otherwise disposing of its interests in the Verizon Collocation
Space in accordance with the terms and conditions of the Master Lease Agreement.

(iii) Subject to Section 13.6 of the Master Agreement with respect to any
Verizon Restructuring Transaction (as such term is defined in the Master
Agreement), neither Verizon Guarantor nor Verizon Lessor may assign, sell,
convey, transfer, lease, sublease, license or otherwise dispose of this
Agreement or any of its rights, duties or obligations under this Agreement in
whole or in part without the consent of Tower Operator; provided that Tower
Operator’s consent shall not be required in the case of an

 

- 56 -



--------------------------------------------------------------------------------

assignment by (A) Verizon Guarantor of this Agreement to a successor Person of
Verizon Guarantor by way of merger, consolidation or other business combination
or a sale of all or substantially all of the assets of Verizon Guarantor if such
successor Person or Person acquiring all or substantially all of the assets of
Verizon Guarantor executes documentation reasonably satisfactory to Tower
Operator assuming the obligations of Verizon Guarantor hereunder and becomes
“Verizon Guarantor” for all purposes hereunder or (B) by a Verizon Lessor to
another Verizon Lessor or to a direct or indirect wholly-owned subsidiary of
Verizon Guarantor. Verizon Guarantor and each Verizon Lessor hereby agrees that
any attempt of Verizon Guarantor or such Verizon Lessor, respectively, to assign
its interest in this Agreement or any of its rights, obligations or duties under
this Agreement, in whole or in part, in violation of this Section 18 shall
constitute a default under this Agreement and shall be null and void ab initio.

(iv) Nothing herein shall affect or impair the ability of any parent company of
Verizon Lessor to sell, convey, transfer, assign or otherwise dispose of its
ownership interest in Verizon Lessor to (1) Verizon Parent or an Acceptable
Affiliate or (2) to a Person, or a Person that is a controlled Affiliate of a
Person (A) with a rating of BBB- (stable) or higher from Standard & Poor’s
Ratings Services (or any successor thereto) or Baa3 (stable) or higher from
Moody’s Investor Services (or any successor thereto), (B) with a credit rating
from one of the aforementioned rating agencies equivalent to or higher than the
then-current credit rating, if any, of Verizon Guarantor or (C) approved by
Tower Operator, such approval not to be unreasonably withheld, conditioned or
delayed; provided, that, in the case of each of (1) and (2), 100% of the
ownership interests of such Verizon Lessor are sold, conveyed, transferred,
assigned or otherwise disposed together, such that the transferee holds all of
the ownership interests of such Verizon Lessor following such sale, conveyance,
transfer, assignment or other disposition. Any sale, conveyance, transfer,
assignment or other disposition in violation of the preceding sentence shall
constitute a default under this Agreement and shall be null and void ab initio.
Notwithstanding anything to the contrary, in no event shall Verizon Guarantor or
Verizon Lessor be permitted to assign, sell, convey, transfer, lease, sublease,
license or otherwise dispose of this Agreement or any of its rights, duties or
obligations under this Agreement in whole or in part to a Tower Operator
Competitor.

Section 19. Tower Operator Environmental Covenants.

(a) Tower Operator covenants and agrees that (i) Tower Operator shall not
conduct or allow to be conducted upon any Site any business operations or
activities, or employ or use a Site, to generate, manufacture, refine,
transport, treat, store, handle, dispose of, transfer, produce, or process
Hazardous Materials; provided, however, that Tower Operator shall have the right
to bring, use, keep and allow any Tower Subtenant to bring, use and keep on any
Site electronics, batteries, generators and associated fuel tanks and other
Hazardous Materials used in the tower or telecommunication industry for the
operation and maintenance of that Site or that are being used at the relevant
Site on the Effective Date provided that all such Hazardous Materials are
brought, used, kept and allowed at any Site in compliance with applicable
Environmental Laws; (ii) Tower Operator shall carry on its business and
operations at each Site, and shall require each Tower Subtenant to carry on its
business and operations at each Site, in compliance with all applicable
Environmental Laws; (iii) to the extent any current and/or future Environmental
Law

 

- 57 -



--------------------------------------------------------------------------------

requires that Tower Operator, Verizon Lessor, Verizon Ground Lease Party,
Verizon Collocator and/or Tower Subtenants to meet any requirement as a unit
rather than individually, it shall be Tower Operator’s obligation to coordinate
with Verizon Lessor, Verizon Ground Lease Party, Verizon Collocator and all
Tower Subtenants at a Site to achieve compliance with such applicable
Environmental Law; (iv) Tower Operator shall promptly notify Verizon Lessor in
writing if Tower Operator receives any notice, letter, citation, order, warning,
complaint, claim or demand that (A) Tower Operator or a Tower Subtenant has
violated, or is about to violate, any Environmental Law or (B) there has been a
release or there is a threat of release, of Hazardous Materials at or from the
Verizon Collocation Space of, or otherwise affecting, any Site and (v) Tower
Operator shall immediately notify the relevant Verizon Lessor of any release of
Hazardous Materials at any Site upon obtaining knowledge of such release.

(b) Except to the extent designated a Post Closing Liability under the Master
Agreement, Tower Operator shall hold the Verizon Indemnitees harmless, defend
and indemnify the Verizon Indemnitees from and assume all duties, responsibility
and liability, at Tower Operator’s cost and expense, for all duties,
responsibilities, and liability (for payment of penalties, sanctions,
forfeitures, losses, costs, attorney’s fees or damages) and for responding to
any action, notice, claim, order, summons, citation, directive, litigation,
investigation or proceeding which results or is alleged to have resulted from
any (i) failure of the Site to comply with any legal requirement governing
environmental or industrial hygiene matters except to the extent that any such
non-compliance is caused by the Verizon Indemnitees; and (ii) environmental or
industrial hygiene conditions arising out of or in any way related to the
condition of the Site or activities conducted thereon, except to the extent that
such environmental conditions are caused by the Verizon Indemnitees.

Section 20. Tower Operator Purchase Option.

(a) Right to Purchase. Tower Operator shall have the option (each such option,
the “Purchase Option”) to purchase each Verizon Lessor’s and each Verizon Ground
Lease Party’s (collectively, the “Option Sellers”) right, title and interest in
the 19 Year Lease Purchase Sites, the 20 Year Lease Purchase Sites, the 21 Year
Lease Purchase Sites, the 22 Year Lease Purchase Sites, the 23 Year Lease
Purchase Sites, the 24 Year Lease Purchase Sites, the 25 Year Lease Purchase
Sites, the 26 Year Lease Purchase Sites, the 27 Year Lease Purchase Sites, the
28 Year Lease Purchase Sites, the 29 Year Lease Purchase Sites, the 30 Year
Lease Purchase Sites, the 31 Year Lease Purchase Sites and the 32 Year Lease
Purchase Sites (collectively, the “Purchase Sites”), respectively, on the 19
Year Lease Purchase Option Closing Date, the 20 Year Lease Purchase Option
Closing Date, the 21 Year Lease Purchase Option Closing Date, the 22 Year Lease
Purchase Option Closing Date, the 23 Year Lease Purchase Option Closing Date,
the 24 Year Lease Purchase Option Closing Date, the 25 Year Lease Purchase
Option Closing Date, the 26 Year Lease Purchase Option Closing Date, the 27 Year
Lease Purchase Option Closing Date, the 28 Year Lease Purchase Option Closing
Date, the 29 Year Lease Purchase Option Closing Date, the 30 Year Lease Purchase
Option Closing Date, the 31 Year Lease Purchase Option Closing Date and the 32
Year Lease Purchase Option Closing Date, respectively (collectively, the
“Purchase Option Closing Dates”). On each of the Purchase Option Closing Dates,
Tower Operator may exercise its Purchase Option with respect to all (but not
less than all) of the applicable Purchase Sites comprising the applicable
Tranche of Sites as of the applicable Purchase Option Closing Date, for the
Option Purchase Price attributable to such Purchase Sites

 

- 58 -



--------------------------------------------------------------------------------

(and on the other terms and subject to the conditions specified in this
Agreement), by submitting to the Option Sellers, no earlier than two years and
no later than 120 days prior to the applicable Purchase Option Closing Date, a
written offer to purchase all such Purchase Sites in accordance with the terms
hereof; provided, however, that the only condition to such exercise shall be
that both on the applicable date of submission of such written offer and the
Purchase Option Closing Date, this Agreement shall not have been terminated. The
Option Sellers shall be obligated to sell, subject to Section 20(h), and Verizon
Guarantor shall cause the Option Sellers to sell, and Tower Operator shall be
obligated to buy, all such Purchase Sites hereunder at a single closing to be
held on and effective as of the applicable Purchase Option Closing Date.

(b) Payment of the Option Purchase Price. Tower Operator shall pay to the Option
Sellers the Option Purchase Price for the Purchase Sites in cash or immediately
available funds on or prior to the applicable Purchase Option Closing Date. The
“Option Purchase Price” means, with respect to each Tranche of Sites on the
applicable Purchase Option Closing Date, the purchase price that is set forth
opposite such Tranche of Sites on Exhibit E hereto, multiplied by a fraction
(i) the numerator of which is equal to the number of Purchase Sites comprising
such Tranche of Sites on the applicable Purchase Option Closing Date and
(ii) the denominator of which is equal to the number of Sites comprising such
Tranche of Sites on the Effective Date. The Option Purchase Price as so
calculated shall be further increased as provided in Section 12(c). The Option
Purchase Price calculated in accordance with the foregoing represents the
expected fair market value of the Included Property and Non-Severable
Modifications of the applicable Sites on the applicable Purchase Option Closing
Date. At the closing of such sale, each of the Option Sellers shall transfer or
cause to be transferred its applicable Purchase Sites, at Tower Operator’s cost
and expense, to Tower Operator and the Term as to the Purchase Sites shall end.
Risk of loss for the Purchase Sites purchased pursuant to this Section 20 shall
pass from the Option Sellers to Tower Operator upon payment of the applicable
purchase price by Tower Operator to the Option Sellers.

(c) Transfer by Option Sellers. Any transfer of Purchase Sites by the Option
Sellers to Tower Operator pursuant to this Section 20 shall include the
following (the “Transferred Property” of the Purchase Sites):

(i) An assignment of the Option Sellers’ interest in any Ground Lease and other
related rights for such Purchase Site (which shall contain an assumption by
Tower Operator of all of the obligations of such Option Sellers under such
Ground Lease and an agreement by Tower Operator to indemnify such Option Sellers
and each other Verizon Indemnitee from all Claims related to such obligations)
or the transfer of fee simple title or other applicable ownership interest of
Option Sellers at each Purchase Site and (B) a sale, conveyance, assignment,
transfer and delivery of all such Option Sellers’ right, title and interest in,
to and under the applicable Included Property (other than Verizon Improvements
or Verizon Communications Equipment) and all appurtenances thereto;

(ii) To the extent not included in clause (i) above, and to the extent legally
transferable (and, if such rights cannot be transferred to Tower Operator, such
rights shall be enforced by the Option Sellers, at Tower Operator’s cost and
expense, at the direction of and for the benefit of the Tower Operator for a
period of three years from the applicable Purchase Option Closing Date), a
transfer of all rights of such Option Sellers

 

- 59 -



--------------------------------------------------------------------------------

under or pursuant to warranties, representations and guarantees made by
suppliers or manufacturers in connection with such Purchase Site (other than
Verizon Improvements or Verizon Communications Equipment), but excluding any
rights to receive amounts under such warranties, representations and guarantees
representing reimbursements for items paid by such Option Sellers; and

(iii) To the extent legally transferable (and, if such rights, claims, credits
and causes of action cannot be transferred to Tower Operator, such rights,
claims, credits and causes of action shall be enforced by the Option Sellers, at
Tower Operator’s cost and expense, at the direction of and for the benefit of
the Tower Operator for a period of three years from the applicable Purchase
Option Closing Date), a transfer of all known and unknown rights, claims,
credits, causes of action or rights to commence any causes of action or rights
of setoff of each such Option Seller against third parties relating to such
Purchase Site (other than Verizon Improvements or Verizon Communications
Equipment) arising on or after the date of transfer, including unliquidated
rights under manufacturers’ and vendors’ warranties, but excluding all amounts
representing reimbursements for items paid by such Option Sellers.

(d) Evidence of Transfer. Each of the Option Sellers and Tower Operator shall
enter into, and Verizon Guarantor shall cause the Option Sellers to enter into,
assignments, deeds (with warranties of title as to actions by such Option Seller
and its Affiliates), bills of sale and such other documents and instruments as
the other may reasonably request to evidence any transfer of such Purchase
Sites.

(e) Antenna Structure Registrations. The applicable Verizon Lessor and Tower
Operator shall cooperate to cause the filing of required antenna structure
registrations with the FCC and to cause such registration process to be
completed, with Tower operator listed as the owner of the Tower for FCC
purposes.

(f) Permitted Liens. Any transfer of a Purchase Site by any Option Seller to
Tower Operator or its designee pursuant to this Agreement shall be subject to
all Permitted Liens applicable to such Purchase Site and any Liens created or
incurred after the Effective Date (other than any Liens created or incurred by
any of the Option Sellers (other than any Lien consented to by, or created or
incurred on behalf of, Tower Operator or any Affiliate or Representative of
Tower Operator) or their respective Affiliates or any of their respective
Representatives).

(g) Actions by Option Sellers. The Option Sellers shall not, and Verizon
Guarantor shall not permit the Option Sellers or any of their Affiliates to,
(i) take or fail to take any action which action or omission could reasonably be
expected to impair or adversely affect the Option Seller’s right, title and
interest in, to and under any Purchase Site (including the Transferred Property
thereof), (ii) take any action which could reasonably be expected to diminish
the expected residual value of any Purchase Site (including the Transferred
Property thereof) in any material respect or (iii) take any action which could
reasonably be expected to shorten the expected remaining economic life of any
Purchase Site (including the Transferred Property thereof), in each case, unless
such action or failure to act by the Option Sellers or any of their Affiliates
is expressly authorized or permitted by the terms and conditions of this
Agreement and the Transaction Documents (by way of example, the election by
Verizon Collocator not to

 

- 60 -



--------------------------------------------------------------------------------

extend the term of the Master Lease Agreement beyond its initial 10 year term,
shall not be deemed to have violated this covenant). The Option Sellers shall
not, and Verizon Guarantor shall not permit the Option Sellers or any of their
Affiliates to, sell, dispose of, transfer, lease, license or encumber any of
their interests in any of the Purchase Sites (including the Included Property),
other than Permitted Liens or in compliance with Section 18(c). The Option
Sellers shall use, and Verizon Guarantor shall cause the Option Sellers and
their respective Affiliates to take, all actions necessary, appropriate or
desirable, or reasonably requested from time to time by Tower Operator, to
preserve and protect the Option Sellers’ right, title and interest in, to and
under the Purchase Sites (including the Included Property thereof).

(h) Further Assurances. Verizon Guarantor and the Option Sellers, at their cost
and expense, shall use their commercially reasonable efforts, beginning on the
date that is six months prior to the applicable Purchase Option Closing Date, to
obtain any consent or waiver required to give effect to the sale of the Purchase
Sites upon the exercise of the Purchase Option. In the event that any Option
Seller is unable to obtain any consent or waiver required to give effect to the
sale of any Purchase Site by the applicable Purchase Option Closing Date, and
such Purchase Site cannot be transferred without violating the terms of the
applicable Ground Lease, then, upon payment of the full Option Purchase Price on
the applicable Purchase Option Closing Date (including with respect to such
Site), the Option Sellers shall appoint, and Verizon Guarantor shall cause the
Option Sellers to appoint, Tower Operator, in perpetuity, as the exclusive
operator of the Included Property of such Purchase Site. In furtherance of the
foregoing, the Option Sellers and Tower Operator shall enter into documentation
(including applicable powers of attorney) that is reasonably acceptable to Tower
Operator to provide for Tower Operator’s management rights with respect to such
Purchase Site, which documentation shall grant and confer to Tower Operator all
rights and privileges (including all rights to receive the revenue derived from
such Site and all rights and powers with respect to the operation, maintenance,
leasing and licensing of such Site) granted or conferred to Tower Operator
pursuant to this Agreement in respect of a Managed Site, but shall otherwise
treat Tower Operator as if Tower Operator was the owner of such Purchase Site
and shall not impose on Tower Operator any of the covenants or restrictions
imposed upon it by this Agreement and the Transaction Documents; provided,
however, that Tower Operator’s indemnification obligations undertaken pursuant
to this Agreement shall remain in full force and effect in accordance with the
terms and conditions of this Agreement.

(i) Indemnity. Effective upon the closing of any transfer of Purchase Sites
pursuant to this Section 20, Tower Operator shall indemnify, defend and hold
each Verizon Indemnitee harmless from, against and in respect of any and all
Claims to the extent resulting from, arising out of or relating to Post-Transfer
Liabilities with respect to the Transferred Property of such transferred
Purchase Sites from and after the applicable Purchase Option Closing Date,
pursuant to the procedures set forth in Section 15(c). At the applicable Verizon
Lessor’s or Verizon Ground Lease Party’s request, Tower Operator shall execute
such instruments or documents as may be reasonably necessary to give effect to
the indemnity described in this Section 20(i). Tower Operator’s indemnification
obligations contained in this Section 20 shall survive the termination of this
Agreement.

(j) Deliveries if Purchase Option Not Exercised. If Tower Operator does not
exercise its Purchase Option with respect to any Site, Tower Operator shall
execute and deliver to the

 

- 61 -



--------------------------------------------------------------------------------

applicable Verizon Lessor or Verizon Ground Lease Party, promptly after the
applicable Site Expiration Date, all documents, instruments and information as
reasonably requested by the applicable Verizon Lessor or Verizon Ground Lease
Party to allow such Verizon Lessor or Verizon Ground Lease Party to operate and
manage such Site. Tower Operator further agrees to arrange for the discharge,
release or removal of any Mortgages or Liens granted by Tower Operator with
respect to any Site or related to the use of such Site by a Tower Subtenant
under any Collocation Agreement.

(k) Site Access. In addition to any rights granted to any Verizon Group Member
in the Master Lease Agreement, upon the transfer of any Purchase Sites to Tower
Operator pursuant to this Section 20, Tower Operator shall grant to the Verizon
Collocator as to each Purchase Site a non-exclusive right and easement (over the
surface of the Purchase Site) to access any structures (including Shelters and
cabinets) on such Purchase Site owned and used, and intended for use,
exclusively by Verizon Collocator or any Acceptable Affiliate of Verizon
Collocator other than in the Collocation Operations, in each case on such
Purchase Site as of the Effective Date (without regard to any demolition in
connection with the planned replacement thereof or substitution therefor with a
similar structure and any period of construction or restoration thereof) or any
replacement thereof or substitution therefor with a similar structure, at such
times (on a 24-hour, seven day per week basis unless otherwise limited by or
subject to notice requirements under the Ground Lease), to such extent, and in
such means and manners (on foot or by motor vehicle, including trucks and other
heavy equipment), as Verizon Collocator (and its authorized contractors,
subcontractors, engineers, agents, advisors, consultants, representatives, or
other persons authorized by Verizon Collocator) deems reasonably necessary in
connection with its use, operation and maintenance of such structures, in each
case for as long as Verizon Collocator or such Acceptable Affiliate maintains
such structure or any replacement thereof or substitution therefor with a
similar structure.

(l) Deemed Exercise of Purchase Option. Notwithstanding the foregoing in this
Section 20, unless waived in writing by the applicable Verizon Group Member, the
Purchase Option shall become immediately exercisable and be immediately deemed
exercised by Tower Operator with respect to all Purchase Sites in respect of
which a Major True Lease Failure (as defined in Schedule 6 of the Master
Agreement) that is a Tower Operator True Lease Failure (as defined in Schedule 6
of the Master Agreement) has occurred, and the applicable Purchase Option
Closing Dates for such Purchase Sites shall be accelerated to the earliest date
as is practicable under the circumstances following the disposition of all Tax
Proceedings (in accordance with Section 2.10(h) of the Master Agreement)
applicable to such Major True Lease Failure in respect of such Purchase Sites.
The Option Purchase Price payable for such Purchase Sites by Tower Operator on
or prior to Purchase Option Closing Date shall equal the Option Purchase Price
for such Purchase Sites (as determined according to the immediately succeeding
sentence) discounted at a discount rate of 7.30% per year, compounded annually,
from the applicable Purchase Option Closing Date (not taking into account any
acceleration of the Purchase Option Closing Date pursuant to this Section 20(l))
to the date of the deemed exercise. The Option Purchase Price with respect to
all Purchase Sites in respect of which such a Major True Lease Failure that is a
Tower Operator True Lease Failure has occurred shall be calculated in accordance
with the principles of Section 20(b) of this Agreement, provided that, the
Option Purchase Price for Purchase Sites in a particular Tranche of Sites shall
be the purchase price that is set forth opposite that Tranche of Sites on
Exhibit E hereto, multiplied by a fraction (i) the

 

- 62 -



--------------------------------------------------------------------------------

numerator of which is the number of Sites in the Tranche in respect of which
such a Major True Lease Failure that is a Tower Operator True Lease Failure has
occurred and (ii) the denominator of which is equal to the number of Sites
comprising such Tranche of Sites on the Effective Date.

Section 21. Tower Operator Lender Protections.

(a) Tower Operator Lender Protections. If Verizon Lessors are given written
notice from Tower Operator specifying the name and address of the Tower Operator
Lender, or its servicing agent and the title of an officer or other responsible
individual charged with processing notices of the type required under this
Section 21, then the following provisions shall apply with respect to such Tower
Operator Lender for so long as any Secured Tower Operator Loan remains
unsatisfied:

(i) The Tower Operator Lender shall not be bound by any modification or
amendment of this Agreement in any respect so as to materially increase the
liability of Tower Operator hereunder or materially increase the obligations or
materially decrease the rights of Tower Operator without the prior written
consent of the Tower Operator Lender, which consent shall not be unreasonably
conditioned, withheld or delayed.

(ii) Further, this Agreement may not be terminated other than in compliance with
the provisions of this Section 21. Any such termination, modification or
amendment not in accordance with the provisions of this Section 21 shall not be
binding on any such Tower Operator Lender or any other Person who acquires title
to its foreclosed interest.

(b) Notice and Cure Rights.

(i) Verizon Lessors, upon serving Tower Operator with any notice of default
under the provisions of, or with respect to, this Agreement, shall also serve a
copy of such notice upon the Tower Operator Lender (in the same manner as
required for notices to Tower Operator) at the address specified herein, or at
such other address that a Tower Operator Lender designates in writing to Verizon
Lessors in accordance with the notice provisions of this Agreement.

(ii) Without limiting any Verizon Lessor’s rights under this Agreement to cure
any event of default or breach by Tower Operator under this Agreement, in the
event of a default or breach by Tower Operator under this Agreement, the Tower
Operator Lender shall have the right, but not the obligation, to remedy such
event, or cause the same to be remedied, within 10 days after the expiration of
all applicable grace or cure periods provided to Tower Operator in this
Agreement, in the event of a monetary default or breach, or within 30 days after
the expiration of all applicable grace or cure periods provided to Tower
Operator in this Agreement in the event of any other breach or default, and
Verizon Lessors shall accept such performance by or at the instance of the Tower
Operator Lender as if the same had been made by Tower Operator.

(iii) If this Agreement is terminated prior to the expiration of the Term of
this Agreement as provided herein for any reason (excluding Tower Operator
Lender’s failure to cure under Section 21(b)(ii) but including a termination
pursuant to Section 29(d)(iii)), then Verizon Lessors shall serve upon Tower
Operator Lender written notice that this

 

- 63 -



--------------------------------------------------------------------------------

Agreement has been terminated, together with any notices of default that Verizon
Lessors have provided to Tower Operator under the terms of this Agreement (but
only to the extent not previously provided to Tower Operator Lender). During the
10 Business Days following Tower Operator Lender’s receipt from Verizon Lessors
of such written notice that this Agreement has been terminated, Tower Operator
Lender shall have the option, which option must be exercised by Tower Operator
Lender’s delivering notice to Verizon Lessors within the aforementioned 10
Business Day period, to:

(A) cure any such Tower Operator breaches or defaults (other than Tower Operator
defaults that are not susceptible of being cured by the Tower Operator Lender
(e.g., defaults under Section 29(d)(iii) or defaults caused by the legal or
financial status of Tower Operator) shall be deemed to have been waived as
between Tower Operator Lender and the Verizon Lessors but will not be deemed to
have been waived as between Verizon Lessors and Tower Operator; provided that
the following types of defaults, among others, will be deemed to be defaults
that are susceptible to being cured by Tower Operator Lender: monetary defaults
(including but not limited to defaults with respect to indemnity obligations);
defaults relating to interference with any Verizon Collocator’s Communications
Equipment or operations at any Site; or defaults relating to the failure to
maintain, modify or perform required services at any Site;

(B) reimburse the Verizon Lessors and their Affiliates for all costs and
expenses incurred with such termination, entering into the New Lease provided
for in Section 21(b)(iii)(C) and reassigning any collocation agreements; and

(C) following payment and performance in full of such cure, cause a new lease
(the “New Lease”) to be entered into (1) effective as of the date of termination
of this Agreement, (2) for the remainder of what otherwise would have been the
Term of this Agreement but for such termination, (3) at and upon all the
agreements, terms, covenants, and conditions of this Agreement (provided that
Tower Operator Lender would have no obligation to pay to Verizon Lessors the
Rent or Pre-Lease Rent described in Section 10), (4) including any applicable
right to exercise the Purchase Option under Section 20, (5) between the Verizon
Lessors and the Tower Operator Lender (or a wholly-owned affiliate thereof);
provided that the Sites are operated by an agent for the Tower Operator Lender
that is of good reputation in the United States tower industry, has at least 10
years of experience in the United States tower industry and is experienced with
tower portfolios of similar size to the tower portfolio subject to this
Agreement. Upon the execution and delivery of a New Lease under this
Section 21(b)(iii)(B), all Collocation Agreements and other agreements which
theretofore may have been assigned to the Verizon Lessor (or reverted back to
such Verizon Lessor as a matter of Law) thereupon shall be assigned and
transferred, without recourse, representation or warranty, by such Verizon
Lessor to the lessee named in such New Lease.

 

- 64 -



--------------------------------------------------------------------------------

(iv) Any notice or other communication that a Tower Operator Lender desires or
is required to give to or serve upon Verizon Lessors shall be made in the same
manner as required for notices to Verizon Lessors in accordance with the
provisions of this Agreement at the address set forth herein or such other
address as Verizon Lessors may provide to Tower Operator Lender from time to
time.

(c) Participation in Certain Proceedings and Decisions. Any Tower Operator
Lender shall have the right, subject to Tower Operator’s consent, to intervene
and become a party, at no cost and expense to Verizon Lessor, but only with
respect to Tower Operator’s involvement in any arbitration, litigation,
condemnation or other proceeding affecting this Agreement to the extent of its
security interest herein; provided, however, that such right shall not extend to
any matter for which Tower Operator is required to indemnify any Verizon Group
Member under this Agreement and provided further, however, in exercising such
right, Tower Operator Lender will be subject to the applicable terms and
conditions of this Agreement. Tower Operator’s right to make any election or
decision under this Agreement that is required or permitted to be made by Tower
Operator with respect to the negotiation or acceptance of any Award or insurance
settlement shall be subject to the prior written approval of such Tower Operator
Lender, subject to the limitations in the preceding sentence and not to be
unreasonably withheld, conditioned or delayed. Notwithstanding anything to the
contrary in this Section 21(c), Verizon Lessor shall be entitled to rely upon
any notice or other communication from Tower Operator Lender or Tower Operator
without verifying the authority of Tower Operator Lender or Tower Operator to
act with respect to any such matter.

(d) No Merger. Without the written consent of each Tower Operator Lender, the
leasehold interest created by this Agreement shall not merge with the fee
interest in all or any portion of the Sites, notwithstanding that the fee
interests and the leasehold interests are held at any time by the same Person.

(e) Encumbrances on Personal Property and Subleases. In addition to the rights
granted in Section 18(a) but subject to the other terms and conditions of this
Agreement, each Verizon Lessor hereby consents to Tower Operator’s grant, if
any, to any Tower Operator Lender of a security interest in the personal
property (but not Included Property) owned by Tower Operator and located at the
Sites and a collateral assignment of Tower Operator’s right, title and interest
in subleases of the interest of Tower Operator in all or any portion of the
Sites and the revenue, rents, issues and profits derived therefrom (including
under or pursuant to any Collocation Agreements), if any, and a pledge of any
equity interests in Tower Operator. Each Verizon Lessor agrees that any interest
that such Verizon Lessor may have in such personal property (but not its
interest in the Included Property or this Agreement), whether granted pursuant
to this Agreement or by Law, shall be subordinate to the interest of any Tower
Operator Lender. Such consent shall not modify, condition or limit the rights
and remedies of any Verizon Lessor hereunder, nor shall it expand or alter Tower
Operator’s interest or rights in the Sites and the revenue, rents, issues and
profits derived therefrom (including pursuant to any Collocation Agreements).

(f) Notice of Default Under any Secured Tower Operator Loan. Tower Operator
shall promptly deliver to Verizon Lessors a true and correct copy of any notice
of default, notice of

 

- 65 -



--------------------------------------------------------------------------------

acceleration or other notice regarding a default by Tower Operator under any
documents comprising a Secured Tower Operator Loan after the receipt of such
notice by Tower Operator.

(g) Casualty and Condemnation Proceeds. Regardless of whether any Secured Tower
Operator Loan is in place with respect to a Site, in the event of any casualty
to or condemnation of such Site or any portion thereof, the casualty and
condemnation proceeds will be distributed to the Parties as provided in Sections
35 and 36. A Tower Operator Lender may, pursuant to its agreements with Tower
Operator, receive any such proceeds to which Tower Operator is entitled under
Section 35 and 36, provided that as a condition to obtaining such proceeds, if
Tower Operator is required to restore the Included Property under this Agreement
or to pay obligations under any Ground Lease or Collocation Agreement, then the
Tower Operator Lender must apply such proceeds to any restoration of the
Included Property or to payment of such Ground Lease or Collocation Agreement
liabilities in accordance with the provisions of this Agreement.

(h) Other. Notwithstanding any other provision of this Agreement to the
contrary, (i) Verizon Lessors shall not be obligated to provide the benefits and
protections afforded to Tower Operator Lenders in this Section 21 to more than
three Tower Operator Lenders at any given time and (ii) in no event whatsoever
shall there be any subordination of this Agreement or the rights and interests
of Verizon Lessors under this Agreement or in and to the Included Property, or
of the rights and interests of Verizon Collocator or its Affiliates under the
Master Lease Agreement or the rights of any Verizon Party under the Sale Site
MLA or in and to the Verizon Collocation Space by virtue of any Mortgage granted
by Tower Operator to any Tower Operator Lender and each Tower Operator Lender
shall, upon request, confirm such fact in writing. If there is more than one
Tower Operator Lender subject to the provisions of this Section 21, such Tower
Operator Lenders shall jointly appoint a representative and provide notice
identifying the representative to the applicable Verizon Lessor and the Verizon
Lessor shall recognize the representative and its ability to exercise the rights
afforded by this Section 21; provided, however, that Verizon Lessors shall have
no obligation to such Tower Operator Lenders if they have not provided such
notice to the Verizon Lessors. Each Tower Operator Lender which has complied
with the notice requirements of this Section 21 shall have the right to appear
in any arbitration or other material proceedings arising under this Agreement
and to participate in any and all hearings, trials and appeals in connection
therewith, but only to the extent related to the rights or obligations of Tower
Operator in the matter that is the subject of the arbitration or proceedings or
to protect the security interest of Tower Operator in the Included Property and
subject to the provisions of clause (c).

(i) Subordination of Mortgages. All Mortgages that at any time during the Term
of this Agreement may be placed upon all or any portion of Tower Operator’s
interest in this Agreement, including a collateral assignment of any rights of
Tower Operator under this Agreement, any Transaction Document or any related
agreements or may be secured by the pledge of equity interests in Tower
Operator. Such Mortgage and all documents and instruments evidencing and
securing any Secured Tower Operator Loan secured by such Mortgages shall be
subject and subordinate to the terms and conditions of this Agreement and the
Master Lease Agreement.

(j) Estoppel Certificate. From time to time upon 20 Business Days’ prior request
by a Tower Operator Lender (but not more than once in any one year period),
Verizon Lessors shall

 

- 66 -



--------------------------------------------------------------------------------

execute, acknowledge and deliver to such Tower Operator Lender an estoppel
certificate with respect to this Agreement in a form reasonably acceptable to
Verizon Lessors and Tower Operator Lender stating only, if true, that as of the
date of such estoppel certificate: (1) this Agreement is in full force and
effect and has not been assigned, modified or amended (or, if it has, then
specifying the dates and terms of any such assignment or amendment) and
(2) Tower Operator is not in default under this Agreement to the knowledge of
Verizon Lessors or, if such is not the case, stating the nature of each such
default of which the Verizon Lessor(s) have knowledge. Tower Operator Lender
shall, at its cost and expense, cause such certificate to be prepared for
execution by the Verizon Lessors.

(k) Notification of Termination. Tower Operator shall notify Verizon Lessors in
writing immediately upon the satisfaction repayment or termination of any
Secured Tower Operator Loan.

Section 22. Tax Matters.

Notwithstanding any other section of this Agreement or any Collateral Agreement,
the provisions of Section 2.10 (Tax Matters) of the Master Agreement shall
govern Tax matters with respect to the transactions contemplated by this
Agreement and the Collateral Agreements. If any provision in any other section
of this Agreement or any Collateral Agreement conflicts with the provisions of
Section 2.10 (Tax Matters) of the Master Agreement, the provisions of
Section 2.10 (Tax Matters) of the Master Agreement shall control.

Section 23. Utilities.

The rights and obligations of Verizon Collocator with respect to the use and
payment of utilities and similar services to any Site shall be as set forth in
the Master Lease Agreement. Except as otherwise provided in the Master Lease
Agreement, (i) Tower Operator shall be responsible for the provision and payment
of utilities and similar services used at any Site and (ii) Verizon Lessors
shall have no obligation to make arrangements for or to pay any charges for
connection or use of utilities and similar services to any Site, including
electricity, telephone, power, and other utilities.

Section 24. Compliance with Law; Governmental Permits.

(a) Tower Operator shall, at its cost and expense, obtain and maintain in effect
all Governmental Approvals required or imposed by Governmental Authorities.
Tower Operator shall comply with all Laws applicable to the Included Property of
each Site (including the Tower on such Site). Without limiting the generality of
the two immediately preceding sentences, Tower Operator shall maintain and
repair at each Site in compliance with applicable Law (i) any ASR signs and any
radio frequency exposure barriers and signs, including caution, notice,
information or alert signs, and to the extent any such barriers or signs that
are missing or Tower Operator is unable to maintain or replace such barriers or
signs without Verizon Lessor’s assistance, Tower Operator shall promptly notify
Verizon Lessor, and (ii) any AM detuning equipment and, if required but not
present at a Site, provide any necessary AM detuning equipment so that such Site
complies with applicable Law (which shall be at Verizon Lessor’s cost and
expense in the event such detuning is the result of an installation of Verizon

 

- 67 -



--------------------------------------------------------------------------------

Communications Equipment). A Verizon Lessor shall, at its cost and expense,
comply with all applicable Laws in connection with its use of each Site. Tower
Operator shall not commence any work at a Site until all required Government
Authorizations necessary to perform that work have been obtained, as provided by
Section 12(b). Tower Operator acknowledges that it (i) is responsible for the
safety of employees and contractors performing work on behalf of Tower Operator
at each Site and (ii) is responsible for ensuring that any such employees and
contractors are appropriately trained to perform such work and to take
appropriate precautions against radio frequency exposure when working in the
vicinity of Communications Equipment installed at each site.

(i) Subject to Section 20(a)(ii), Tower Operator shall conduct periodic
inspections of all Sites that are lighted and/or that have been granted an ASR
to ensure lights are operational and ASR signage is appropriately posted in
compliance with Law. Tower Operator shall perform such inspections as frequently
as required under Section 17.47(b) of the FCC’s rules.

(ii) Tower Operator will be excused from its obligation to perform the
inspections required under Section 20(a)(i) with respect to any Tower that Tower
Operator demonstrates to the Verizon Lessors is equipped with FCC-approved
self-monitoring systems (“Approved Monitoring Systems”), to the extent (A) set
forth in a waiver obtained by Tower Operator (evidence of which is provided to
the Verizon Lessors) from the FCC’s Wireless Telecommunications Bureau of the
antenna structure lighting observation requirements under Section 17.47(c) of
the FCC’s rules; and (B) such waiver applies to all Tower Operator-owned, all
Tower-Operator-managed and all Tower Operator-leased towers equipped with
Approved Monitoring Systems. Any Approved Monitoring Systems will be installed
by Tower Operator at Tower Operator’s expense. If any FCC waiver obtained by
Tower Operator applies only to Towers owned by Tower Operator but not to Towers
managed or leased by Tower Operator, then the Verizon Lessors shall cooperate
with Tower Operator to request FCC waivers for Tower Operator-managed and Tower
Operator–leased Towers. Tower Operator shall perform the periodic inspections
required under Section 20(a)(i) with respect to any Tower that does not have an
Approved Monitoring System or as to which any condition set forth in clause
(A) or clause (B) is not satisfied.

(b) Tower Operator shall notify the relevant Verizon Lessor of any modifications
that will result in a new or revised FAA or ASR filing. As provided in the
Master Lease Agreement, the relevant Verizon Collocator will retain
responsibility for maintaining in effect all Governmental filings and Approvals
from the FAA and FCC relating to the operation and maintenance of each Site.
This includes FAA Notifications for Determination, Antenna Structure
Registration filings and Tower Construction Notifications. To the extent Tower
Operator and the relevant Verizon Collocator disagree about the applicability
of, or compliance with, Laws relating to FAA marking and lighting issues or FCC
ASR or NEPA issues (whether discussed in this Section 24 or any other section of
this Agreement), then Tower Operator, the relevant Verizon Lessor and the
relevant Verizon Collocator shall adopt the approach consistent with the
Applicable Standard of Care. As provided under the Master Lease Agreement, all
data relating to FAA, FCC, ASR or NEPA filings or issues is the property of the
relevant Verizon Collocator. Upon the termination of this Agreement with respect
to any Site, Tower Operator shall maintain

 

- 68 -



--------------------------------------------------------------------------------

any such information that it has in its files and shall provide a copy of such
information to the relevant Verizon Lessor.

(c) Tower Operator shall, at its cost and expense, reasonably cooperate with the
relevant Verizon Collocator or its Affiliates in their efforts to obtain and
maintain in effect any Governmental Approvals from the FCC and to comply with
any Laws applicable to the Verizon Communications Equipment and the Verizon
Collocation Space. Without limiting the generality of the immediately preceding
sentence, Tower Operator shall, at its cost and expense and in a commercially
reasonable time period, provide to any Verizon Collocator any documentation in
its possession or control that may be necessary for or reasonably requested by
the Verizon Collocator to comply with all FCC reporting requirements relating to
the Verizon Communications Equipment and the Verizon Collocation Space.

(d) Tower Operator shall reasonably cooperate, at no cost to Tower Operator,
with the Verizon Group Members in the Verizon Group Members’ efforts to provide
information required by Governmental Authorities and to comply with all Laws
applicable to each Site.

(e) Each Verizon Lessor shall reasonably cooperate, at no cost to Verizon
Lessor, with Tower Operator in Tower Operator’s efforts to provide information
required by Governmental Authorities and to comply with all Laws applicable to
each Site.

(f) Each Verizon Lessor shall be afforded access, at reasonable times and upon
reasonable prior notice, to all of Tower Operator’s records, books,
correspondence, instructions, blueprints, permit files, memoranda and similar
data relating to the compliance of the Towers with all applicable Laws, except
privileged or confidential documents or where such disclosure is prohibited by
Law. Tower Operator shall not dispose of any such information before the later
of (A) five years after the date on which such materials are created or received
by Tower Operator, , or (B) the applicable number of years shown on Exhibit N –
provided, that for any documents that are required to be retained for a period
longer than that specified by clause (A), Tower Operator may instead furnish
Verizon Collocators with a copy of such documents and shall thereafter have no
further obligation to retain such documents. Any such information described in
this Section 24(e) shall be open for inspection and copying upon reasonable
notice by such Verizon Lessor, at its cost, and its authorized representatives
at reasonable hours at Tower Operator’s principal office.

(g) If, as to any Site, any material Governmental Approval or certificate,
registration, permit, license, easement or approval relating to the operation of
such Site is canceled, expires, lapses or is otherwise withdrawn or terminated
(except as a result of the acts or omissions of a Verizon Lessor or its
Affiliates, agents or employees) or Tower Operator has breached any of its
obligations under this Section 24, and Tower Operator has not confirmed to the
Verizon Lessors, within 48 hours of obtaining notice thereof, that Tower
Operator is commencing to remedy such non-compliance or, after commencing to
remedy such non-compliance, Tower Operator is not diligently acting to complete
the remedy thereof, then the Verizon Lessors shall have the right, in addition
to its other remedies pursuant to this Agreement, at law, or in equity, to take
appropriate action to remedy any such non-compliance and be reimbursed for its
reasonable, out-of-pocket costs from Tower Operator as provided in Section 28.
Notwithstanding anything to the contrary contained herein, Tower Operator shall
have no obligation to obtain or restate any Governmental

 

- 69 -



--------------------------------------------------------------------------------

Approval, certificates, permits, licenses, easements or approvals that relate
exclusively to Verizon Communications Equipment itself.

(h) The following provisions shall apply with respect to the marking/lighting
systems serving the Sites (but only if such marking/lighting systems are
required by applicable Law (including as part of or as a condition of any
Governmental Approval or as in place as of the Effective Date) or existing
written agreements):

(i) In addition to the requirements set out elsewhere in this Section 24 and in
Section 25, for each Site, Tower Operator agrees to monitor the lighting system
serving such Site in accordance with the requirements of applicable Law and file
all required Notices To Airmen (“NOTAM”) and other required reports in
connection therewith. Tower Operator agrees, as soon as practicable, to repair
any failed lighting system and deteriorating markings in accordance with the
requirements of applicable Law in all material respects. Tower Operator shall
provide the relevant Verizon Lessor with a copy of any NOTAM and a monthly
report in electronic format describing all pertinent facts relating to the
lighting system serving the Sites, including lighting outages, status of
repairs, and location of outages.

(ii) In addition to and not in limitation of Section 29, if Tower Operator
defaults on its obligations under this Section 24(h), and Tower Operator has not
confirmed to the applicable Verizon Lessor, within 48 hours of obtaining notice
thereof, that Tower Operator is commencing to remedy such default, or, after
commencing to remedy such default, Tower Operator is not diligently acting to
complete the remedy thereof, such Verizon Lessor, in addition to its other
remedies pursuant to this Agreement, at law, or in equity, may elect to take
appropriate action to repair or replace any aspect of the marking/lighting
system, in which case the Verizon Lessor shall provide Tower Operator with an
invoice for related costs on a monthly basis, which amount, at Verizon Lessor’s
option, shall either be paid by Tower Operator to such Verizon Lessor, as
applicable, within 45 Business Days of Tower Operator’s receipt of such invoice,
or set off against Verizon Collocator’s monthly Rent obligation under the Master
Lease Agreement.

(iii) If the tower lighting or monitoring controls or other equipment for any
Site are located in a Verizon Collocator’s Shelter, Tower Operator may not
access such controls without first providing 72 hours advance notice to the
Verizon Collocator so that the Verizon Collocator may engage its personnel or a
vendor to open the Shelter and remain present while the Tower Operator accesses
or performs maintenance on such controls or other equipment. Tower Operator
shall reimburse the Verizon Collocator for the cost of such personnel or
vendor’s time (including any time spent at the Site if the Tower Operator’s
personnel or vendor is a no-show).

Section 25. Compliance with Specific FCC Regulations.

(a) Tower Operator understands and acknowledges that Tower Subtenants are
engaged in the business of operating Communications Equipment at each Site. The
Communications Equipment is subject to the rules, regulations, decisions and
guidance of the FCC, including those regarding exposure by workers and members
of the public to the radio

 

- 70 -



--------------------------------------------------------------------------------

frequency emissions generated by Verizon Communications Equipment. Tower
Operator acknowledges that such regulations prescribe the permissible exposure
levels to emissions from the Communications Equipment which can generally be met
by maintaining safe distances from such Communications Equipment. Tower Operator
shall use commercially reasonable efforts to install, or require the Tower
Subtenants to install, at its or their expense, such marking, signage or
barriers to restrict access to any Site as is necessary in order to comply with
the applicable FCC rules, regulations, decisions and guidance with respect to
Communications Equipment other than Verizon Communications Equipment. Tower
Operator further agrees to post, or to require the Tower Subtenants to post,
prominent signage as may be required by applicable Law or by the order of any
Governmental Authority at all points of entry to each Site regarding the
potential RF emissions, with respect to Communications Equipment other than
Verizon Communications Equipment, and with respect to the Verizon Communications
Equipment, Verizon Collocator shall use commercially reasonable efforts to
install the same. Notwithstanding the foregoing, with respect to perimeter
fencing for each Site, Tower Operator shall install and maintain barriers (such
as fences) controlling access to the property, post and maintain signs, and to
restrict access to the towers to authorized personnel, in accordance with
applicable Laws; to the extent such obligation would be duplicative with Verizon
a Collocator’s foregoing responsibilities, the obligations will instead be those
of Tower Operator.

(b) From and after the Effective Date, each Verizon Lessor shall cooperate (and
cause its Affiliates to cooperate) with each Tower Subtenant with respect to
each Site regarding compliance with applicable FCC rules, regulations, decisions
and guidance.

(c) The Parties acknowledge that Verizon Collocator (or an Affiliate thereof) is
licensed by the FCC to provide telecommunications and wireless services and that
the Sites are used directly or indirectly to provide those services. Nothing in
this Agreement shall be construed to transfer control of any FCC authorization
held by a Verizon Collocator (or an Affiliate thereof) to Tower Operator with
respect to telecommunications services provided by the Verizon Collocator or its
Affiliates, to allow Tower Operator to in any manner control the Verizon
Communications Equipment, or to limit the right of a Verizon Collocator (or an
Affiliate thereof) to take all necessary actions to comply with its obligations
as an FCC licensee or with any other legal obligations to which it is or may
become subject (subject to the other terms of this Agreement with respect to
actions the Verizon Collocator or its Affiliates may take with respect to a
Site).

(d) Tower Operator agrees to alert all personnel working at or near each Site,
including Tower Operator’s personnel, to maintain the prescribed distance from
the Verizon Communications Equipment and to otherwise follow the posted
instructions of Tower Operator and the relevant Verizon Collocator.

(e) Tower Operator is responsible for determining if a Tower Subtenant’s
modifications of a tower under the FCC NEPA requirements would require a new
Section 106 review (e.g., height increase, width increase, going outside of the
existing owned/leased area, installation of more than four equipment cabinets or
one equipment shelter). For collocation activity that requires a new Section 106
review, the Tower Operator will be responsible for ensuring the Section 106
review is completed. The Section 106 review will be performed at the cost of the
Tower Subtenant (or at Tower Operator’s option, the Tower Operator) and a copy
of

 

- 71 -



--------------------------------------------------------------------------------

the completed NEPA document and associated Reliance Letter will be provided to
the relevant Verizon Collocator for update of the regulatory station records and
tower data. Tower Operator shall not permit any Tower Subtenant to install or
store any Tower Subtenant Communications Equipment or other property of any
Tower Subtenant in any Shelter that is a Verizon Improvement, other than Tower
Subtenant Communications Equipment that was permitted to be in a Shelter that is
a Verizon Improvement as of the Effective Date pursuant to a Collocation
Agreement, and any replacement of such Tower Subtenant Communications Equipment
permitted under such Collocation Agreement.

Section 26. Holding Over.

(a) If Tower Operator remains in possession of the Included Property of any Site
after the Site Expiration Date as to such Site, then Tower Operator shall be and
become a tenant at sufferance, and there shall be no renewal or extension of the
Term as to such Site by operation of Law. During any such holdover period with
respect to a Site, Tower Operator shall pay monthly rent equal to 150% of all
rent and other amounts payable by Tower Subtenants with respect to such Site on
a monthly basis, except that such month-to-month tenancy shall be terminable by
either Party on 30 days’ notice (subject to the provisions of Section 9).

(b) No Verizon Group Member will be required to pay to Tower Operator the
Verizon Rent Amount or any other monthly charge under the Master Lease Agreement
or this Agreement with respect to the use and occupancy of any Site during the
period in which Tower Operator is a holdover tenant unless (i) Tower Operator is
continuing to negotiate an extension of the Ground Lease, and (ii) Verizon
Collocator continues to operate the Verizon Communications Equipment at any such
Site. Tower Operator will be required to perform and remain liable for all of
its obligations hereunder with respect to such Site or Sites during such period
of holdover.

Section 27. Rights of Entry and Inspection.

With advance notice in accordance with and only to the extent required under
Section 28, each Verizon Lessor and its representatives, agents and employees,
at Verizon Lessor’s cost and expense, shall be entitled to enter any Site at all
reasonable times (but subject to giving Tower Operator at least one Business
Day’s prior notice) for the purposes of inspecting such Site, making any repairs
or replacements, performing any maintenance, or performing any work on the Site,
to the extent required or expressly permitted by this Agreement; provided that,
other than as set forth elsewhere in this Agreement, none of the Verizon Lessors
or its representatives, agents and employees may make any repairs or
replacements or perform any maintenance, inspection or other work on a Tower,
Tower Operator Equipment or on any third party’s property. Nothing in this
Section 27 shall imply or impose any duty or obligation upon any Verizon Lessor
to enter upon any Site at any time for any purpose, or to inspect any Site at
any time, or to perform, or pay the cost of, any work that Tower Operator is
required to perform under any provision of this Agreement, and no Verizon Lessor
has any such duty or obligation. Nothing in this Section 27 shall affect any
right of entry or inspection or any other right afforded to Verizon Collocator
pursuant to the Master Lease Agreement.

 

- 72 -



--------------------------------------------------------------------------------

Section 28. Right to Act for Tower Operator.

In addition to and not in limitation of any other right or remedy Verizon
Lessors may have under this Agreement, if Tower Operator fails to make any
payment or to take any other action when and as required under this Agreement in
order to correct a condition the continued existence of which is imminently
likely to cause bodily injury or injury to property or have a material adverse
effect on the ability of a Verizon Collocator to operate the Verizon
Communications Equipment any Site, then subject to the following sentence, the
applicable Verizon Lessor or its Affiliate may, without demand upon Tower
Operator and without waiving or releasing Tower Operator from any duty,
obligation or liability under this Agreement, make any such payment or take any
such other action required of Tower Operator, in each case in compliance with
applicable Law in all material respects and in a manner consistent with the
Applicable Standard of Care. Unless Tower Operator’s failure results in or
relates to an Emergency, the applicable Verizon Lessor shall give Tower Operator
at least five Business Days’ prior written notice of such Verizon Lessor’s
intended action and Tower Operator shall have the right to cure such failure
within such five Business Day period unless the same is not able to be remedied
in such five Business Day period, in which event such five Business Day period
shall be extended; provided that Tower Operator has commenced such cure within
such five Business Day period and continuously prosecutes the performance of the
same to completion with due diligence. Any notice provided in accordance with
this Section 28 shall also be sent to Tower Operator’s notice address set forth
in Section 37(e), together with telephone notice to 1-877-518-6937 Option 0 and
a written copy to 3500 Regency Parkway, Suite 100, Cary NC 27518, Attention;
NOC. No prior notice shall be required in the event of an Emergency. The actions
that the applicable Verizon Lessor may take include the payment of insurance
premiums that Tower Operator is required to pay under this Agreement. Each
Verizon Lessor may pay all incidental costs and expenses incurred in exercising
its rights under this Section 28, including reasonable attorneys’ fees and
expenses, penalties, re-instatement fees, late charges, and interest. An amount
equal to 120% of the total amount of the costs and expenses incurred by any
Verizon Lessor in accordance with this Section 28 shall be due and payable by
Tower Operator upon demand and bear interest at the rate of the lesser of
(A) the Prime Rate or (B) 10% per annum from the date five days after demand
until paid by Tower Operator.

Section 29. Defaults and Remedies.

(a) Verizon Lessor Events of Default. The following events constitute events of
default by any Verizon Lessor or any Verizon Ground Lease Party (as applicable):

(i) In respect of this Agreement, any Verizon Lessor or any Verizon Ground Lease
Party fails to perform any obligations under any Ground Lease (other than any
obligation assumed by Tower Operator) that results in a default or breach of
such Ground Lease and, after written notice from Tower Operator, fails to cure
the default or breach within the applicable cure period or, if no cure period
exists, within 30 days after receiving such notice (provided, however, the
foregoing shall not constitute an event of default if such Verizon Lessor or
Verizon Ground Lease Party is disputing in good faith the existence of such
breach or default, and if the Ground Lessor thereunder does not have a right to
terminate the Ground Lease during such dispute);

 

- 73 -



--------------------------------------------------------------------------------

(ii) Any Verizon Lessor or any Verizon Ground Lease Party violates or breaches
any material term of this Agreement in respect of any Site, and such Verizon
Lessor or such Verizon Ground Lease Party (as applicable) fails to cure such
breach or violation within 30 days of receiving written notice thereof from
Tower Operator specifying such breach or violation in reasonable detail, or, if
the violation or breach cannot be cured within 30 days (other than a failure to
pay money), fails to take steps to cure such violation or breach within such 30
days and act continuously and diligently to complete cure of such violation or
breach within a reasonable time thereafter; provided that if any such default
causes Tower Operator to be in default under any Collocation Agreement or Ground
Lease existing prior to the Effective Date, the 30 day period referenced above
in this Section 29(a)(ii) shall be reduced to such lesser time period as Tower
Operator notifies such Verizon Lessor in writing that Tower Operator has to
comply under such Collocation Agreement or Ground Lease;

(iii) A Bankruptcy Event occurs with respect to any Verizon Lessor or any
Verizon Ground Lease Party, or the lease of any Site to Tower Operator or other
right by Tower Operator to use and occupy the Site hereunder is rejected under
Section 365 of the Bankruptcy Code; or

(iv) The occurrence of any event of default past all applicable cure periods by
Verizon Collocator under the Master Lease Agreement or any Affiliate of Verizon
Collocator under any site Lease Agreement related to the Master Lease Agreement
(which shall be deemed a separate breach hereof and an event of default
hereunder).

(b) No Event of Default; No Termination. Notwithstanding anything to the
contrary contained herein, no event of default shall be deemed to occur and
exist under this Agreement as a result of a violation or breach by any Verizon
Lessor of any term of this Agreement that requires such Verizon Lessor to comply
in all respects with any applicable Law (including, for the avoidance of doubt,
any applicable Environmental Law) or any Ground Lease if (x) such Verizon Lessor
complies with such Law or such Ground Lease, as applicable, in all material
respects and (y) no claims, demands, assessments, actions, suits, fines, levies
or other penalties have been asserted against or imposed on Tower Operator by
any Governmental Authority as a result of such Verizon Lessor’s non-compliance
in all respects with such Law or by the applicable Ground Lessor as a result of
such Verizon Lessor’s non-compliance in all respects with such Ground Lease.

(c) Tower Operator Remedies.

(i) In addition to the remedies, if any, that may be available to Tower Operator
under the Master Lease Agreement, upon the occurrence of events of default not
cured during the applicable time period for curing the same (whether of the same
or different types) by any Verizon Lessor, any Verizon Ground Lease Party or any
Affiliate thereof under Section 29(a), Tower Operator may deliver to the
applicable Verizon Lessor or Verizon Ground Lease Party a second notice of
default marked at the top in bold lettering with the following language: “A
RESPONSE IS REQUIRED WITHIN 15 BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT
TO THE TERMS OF A MASTER LEASE AGREEMENT WITH THE UNDERSIGNED

 

- 74 -



--------------------------------------------------------------------------------

AND FAILURE TO RESPOND MAY RESULT IN TERMINATION OF YOUR RIGHTS” and the
envelope containing the request must be marked “PRIORITY”. If the applicable
Verizon Lessor or Verizon Ground Lease Party does not cure the event of default
within 15 Business Days after delivery of such second notice, then Tower
Operator may terminate this Agreement as to the leaseback or other use and
occupancy of the Site only as to those Sites with respect to which such event of
default is occurring.

(ii) Notwithstanding anything to the contrary contained herein, if a Verizon
Lessor or Verizon Ground Lease Party is determined pursuant to Section 29(i) to
be in default, then such Person shall have additional time following such
determination to initiate a cure of such default and so long as such cure is
diligently completed, an event of default with respect to such Person shall not
be deemed to have occurred.

(d) Tower Operator Events of Default. The following events constitute events of
default by Tower Operator:

(i) (A) Tower Operator fails to timely pay Ground Rent or fails to perform any
obligation assumed by Tower Operator hereunder under any Ground Lease, resulting
in a default or breach of such Ground Lease and, after written notice from the
Verizon Lessors, fails to cure the breach or default within the applicable cure
period or, if no cure period exists, within 30 days (unless the Ground Lease for
such Site provides for cure within a period of time less than 30 days) after
receiving such notice (provided, however, the foregoing shall not constitute an
event of default if Tower Operator is disputing in good faith the existence of
such breach or default, or, if applicable, the Ground Lessor thereunder does not
have a right to terminate the Ground Lease during such dispute) or (B) Tower
Operator otherwise fails to make payment of any amount due under this Agreement
and such failure continues for more than 15 Business Days after written notice
from the Verizon Lessors;

(ii) Tower Operator violates or breaches any material term of this Agreement in
respect of any Site, and Tower Operator fails to cure such breach or violation
within 30 days of receiving written notice thereof from the Verizon Lessors
specifying such breach or violation in reasonable detail, or, if the violation
or breach cannot be cured within 30 days (other than a failure to pay money),
fails to take steps to cure such violation or breach within such 30 days and act
diligently to complete the cure of such violation or breach within a reasonable
time thereafter;

(iii) A Bankruptcy Event occurs with respect to Tower Operator, or the leaseback
to Verizon Collocator or other right by Verizon Collocator to use and occupy the
Verizon Collocation Space is rejected by Tower Operator under Section 365 of the
Bankruptcy Code; or

(iv) The occurrence of any event of default past all applicable cure periods by
Tower Operator under the Master Lease Agreement or the Management Agreement
(each of which shall be deemed a separate breach of and an event of default
under this Agreement).

 

- 75 -



--------------------------------------------------------------------------------

(e) No Event of Default. Notwithstanding anything to the contrary contained
herein, no event of default shall be deemed to occur and exist under this
Agreement as a result of a violation or breach by Tower Operator of:

(i) any term of this Agreement that requires Tower Operator to comply in all
respects with any applicable Law (including, for the avoidance of doubt, any
applicable Environmental Law) or any Ground Lease if (x) Tower Operator complies
with such Law or such Ground Lease, as applicable, in all material respects and
to the extent required under this Agreement, including but not limited to
Section 6(f), Tower Operator enforces the obligation of Tower Subtenants to
comply with such Law or such Ground Lease, as applicable, in all material
respects, (y) no claims, demands, assessments, actions, suits, fines, levies or
other penalties have been asserted against or imposed on any Verizon Lessor by
any Governmental Authority as a result of Tower Operator’s non-compliance in all
respects with such Law or by the applicable Ground Lessor as a result of Tower
Operator’s non-compliance in all respects with such Ground Lease, and (z) no
Ground Lessor and no Tower Subtenant issues a notice of default or otherwise
pursues remedies with respect to a default arising from Tower Operator’s
noncompliance; or

(ii) Section 4(a), Section 11, Section 19, Section 24 or Section 25 if such
violation or breach arises out of or relates to any event, condition or
occurrence that occurred prior to, or is in existence as of, the Effective Date
unless such violation or breach has not been cured on or prior to the first
anniversary of the Effective Date;

provided, however, that if any Verizon Lessor gives Tower Operator notice of any
event, condition or occurrence giving rise to an obligation of Tower Operator to
repair, maintain or modify a Tower under Section 11(a), or Tower Operator
otherwise obtains knowledge thereof, Tower Operator shall remedy such event,
condition or occurrence in accordance with the Applicable Standard of Care
(taking into account whether such event, condition or occurrence is deemed an
emergency, a priority or a routine matter in accordance with Tower Operator’s
then current practices).

(f) Verizon Lessor Remedies.

(i) Upon the occurrence of any event of default by Tower Operator under
Section 29(d)(i), Section 29(d)(ii) or Section 29(d)(iv) (which relates to an
event of default by Tower Operator under Section 25(d)(i) or (ii) of the Master
Lease Agreement) in respect of any Site, the Verizon Lessors or any applicable
Verizon Ground Lease Party may deliver to Tower Operator a second notice of
default marked at the top in bold lettering with the following language: “A
RESPONSE IS REQUIRED WITHIN 15 BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT
TO THE TERMS OF A MASTER PREPAID LEASE WITH THE UNDERSIGNED AND FAILURE TO
RESPOND MAY RESULT IN TERMINATION OF YOUR RIGHTS” and the envelope containing
the request must be marked “PRIORITY”. If Tower Operator does not cure the event
of default within 15 Business Days after delivery of such second notice, such
Verizon Lessor or Verizon Ground Lease Party may terminate this Agreement
(including all related rights under powers of attorney, assignment, lease or
sublease) as to such Site by giving Tower Operator written notice of

 

- 76 -



--------------------------------------------------------------------------------

termination, and this Agreement shall be terminated as to such Site 30 days
after Tower Operator’s receipt of such termination notice; provided, however,
that this Agreement shall otherwise remain in full force and effect.

(ii) Upon the occurrence of any event of default by Tower Operator under
Section 29(d)(iii) or Section 29(d)(iv) (that relates to an event of default by
any Tower Operator under Section 25(d)(iii) of the Master Lease Agreement),
Verizon Lessors may terminate this Agreement as to the lease or other use and
occupancy of any Sites by Tower Operator by giving Tower Operator written notice
of termination; termination with respect to the affected Site shall be effective
30 days after Tower Operator’s receipt of such termination notice;
provided, however, that this Agreement shall otherwise remain in full force and
effect.

(iii) Notwithstanding anything to the contrary contained herein, if Tower
Operator is determined pursuant to Section 29(i) to be in default, then Tower
Operator shall have additional time following such determination to initiate a
cure of such default and so long as such cure is diligently completed, an event
of default with respect to Tower Operator shall not be deemed to have occurred.

(g) Force Majeure. In the event that either party shall be delayed, hindered in
or prevented from the performance of any act required hereunder by reason of
events of Force Majeure, or any delay caused by the acts or omissions of the
other Party in violation of this Agreement or the Master Lease Agreement, then
the performance of such act (and any related losses and damages caused the
failure of such performance) shall be excused for the period of delay and the
period for performance of any such act shall be extended for a period equivalent
to the period required to perform as a result of such delay.

(h) No Limitation on Remedies. Verizon Lessors or Tower Operator, as applicable,
may pursue any remedy or remedies provided in this Agreement or any remedy or
remedies provided for or allowed by law or in equity, separately or concurrently
or in any combination, including but not limited to (i) specific performance or
other equitable remedies, (ii) money damages arising out of such default or
(iii) in the case of Tower Operator’s default, the Verizon Lessors may perform,
on behalf of Tower Operator, Tower Operator’s obligations under the terms of
this Agreement and seek reimbursement pursuant to Section 28.

(i) Arbitration. Notwithstanding anything in this Agreement to the contrary, any
Party receiving notice of a default or termination under this Agreement may,
within 10 days after receiving the notice, initiate arbitration proceedings to
determine the existence of any such default or termination right. These
arbitration proceedings shall include and be consolidated with any proceedings
initiated after notices delivered at or about the same time under the Master
Lease Agreement. Such arbitration proceedings shall be conducted in accordance
with and subject to the rules and practices of The American Arbitration
Association under its Commercial Arbitration Rules from time to time in force.
There shall be three arbitrators, selected in accordance with the rules of The
American Arbitration Association under its Commercial Arbitration Rules. A
decision agreed on by two of the arbitrators shall be the decision of the
arbitration panel. Such arbitration panel conducting any arbitration hereunder
shall be bound by, and shall not have the power to modify, the provisions of
this Agreement. The arbitrators shall

 

- 77 -



--------------------------------------------------------------------------------

allow such discovery as is appropriate to the purposes of arbitration in
accomplishing fair, speedy, cost-effective and confidential resolution of
disputes. The arbitrators shall reference the rules of evidence of the Federal
Rules of Civil Procedure then in effect in setting the scope and direction of
such discovery. The arbitrators shall not be required to make findings of fact
or render opinions of law, but shall issue a written opinion that explains the
basis for their decision. During the pendency of such arbitration proceedings,
the notice and cure periods set forth in this Section 29 shall be tolled and the
Party alleging the default may not terminate this Agreement on account of such
alleged event of default. The arbitrators will have no authority to award
damages in excess of or in contravention of Section 37(j) or otherwise make any
award that is inconsistent with this Agreement. Nothing in this Section 29(i) is
intended to be or to be construed as a waiver of a Party’s right to any remedy
set forth elsewhere in this Agreement or that may not be enforced by means of
arbitration, including, without limitation, the rights of set off, injunctive
relief and specific performance. Each Party will bear its own expenses of
arbitration and an equal share of the expenses of the arbitrators and the fees,
if any, of The American Arbitration Association, unless the arbitrators rule
otherwise.

(j) Remedies Not Exclusive. Unless expressly provided herein, a Party’s pursuit
of any one or more of the remedies provided in this Agreement shall not
constitute an election of remedies excluding the election of another remedy or
other remedies, a forfeiture or waiver of any amounts payable under this
Agreement as to the applicable Site by such Party or waiver of any relief or
damages or other sums accruing to such Party by reason of the other Party’s
failure to fully and completely keep, observe, perform, satisfy and comply with
all of the agreements, terms, covenants, conditions, requirements, provisions
and restrictions of this Agreement.

(k) No Waiver. Either Party’s forbearance in pursuing or exercising one or more
of its remedies shall not be deemed or construed to constitute a waiver of any
event of default or of any remedy. No waiver by either Party of any right or
remedy on one occasion shall be construed as a waiver of that right or remedy on
any subsequent occasion or as a waiver of any other right or remedy then or
thereafter existing. No failure of either Party to pursue or exercise any of its
powers, rights or remedies or to insist upon strict and exact compliance by the
other Party with any agreement, term, covenant, condition, requirement,
provision or restriction of this Agreement, and no custom or practice at
variance with the terms of this Agreement, shall constitute a waiver by either
Party of the right to demand strict and exact compliance with the terms and
conditions of this Agreement. Except as otherwise provided herein, any
termination of this Agreement pursuant to this Section 29, or partial
termination of a Party’s rights hereunder, shall not terminate or diminish any
Party’s rights with respect to the obligations that were to be performed on or
before the date of such termination.

(l) Notice Parties. Notices of default or termination delivered pursuant to this
Section 29 shall not be effective unless delivered to each of the Persons
required by Section 37(e) pursuant to the terms thereof.

Section 30. Quiet Enjoyment.

Each Verizon Lessor covenants that Tower Operator shall, subject to the terms
and conditions of this Agreement, peaceably and quietly hold and enjoy the
Included Property of each Lease Site and shall have the right provided herein to
operate each Managed Site during the

 

- 78 -



--------------------------------------------------------------------------------

Term thereof without hindrance or interruption from such Verizon Lessor, any
Party comprising Verizon or any other Verizon Group Member.

Section 31. No Merger.

There shall be no merger of this Agreement or any subleasehold interest or
estate created by this Agreement in any Site with any superior estate held by a
Party by reason of the fact that the same Person may acquire, own or hold,
directly or indirectly, both the subleasehold interest or estate created by this
Agreement in any Site and such superior estate; and this Agreement shall not be
terminated, in whole or as to any Site, except as expressly provided in this
Agreement. Without limiting the generality of the foregoing provisions of this
Section 31, there shall be no merger of the subleasehold interest or estate
created by this Agreement in Tower Operator in any Site with any underlying fee
interest that Tower Operator may acquire in any Site that is superior or prior
to such subleasehold interest or estate created by this Agreement in Tower
Operator.

Section 32. Broker and Commission.

(a) All negotiations in connection with this Agreement have been conducted by
and between Verizon Lessors and Tower Operator and their respective Affiliates
without the intervention of any Person or other party as agent or broker other
than TAP Advisors and J.P. Morgan Securities LLC (the “Financial Advisors”),
which are advising Verizon Parent in connection with this Agreement and related
transactions and which shall be the cost and expense of Verizon Parent.

(b) Each of Tower Operator and each Verizon Lessor warrants and represents to
the other that there are no broker’s commissions or fees payable by it in
connection with this Agreement by reason of its respective dealings,
negotiations or communications other than the advisor’s fees payable to the
Financial Advisors which shall be payable by Verizon Parent. Each of Tower
Operator and each Verizon Lessor agrees to indemnify and hold harmless the other
from any and all damage, loss, liability, expense and claim (including but not
limited to attorneys’ fees and court costs) arising with respect to any such
commission or fee which may be suffered by the indemnified Party by reason of
any action or agreement of the indemnifying Party.

Section 33. Recording of Memorandum of Site Lease Agreement; Bifurcation of
Site.

(a) Subject to the applicable provisions of the Master Agreement, for each Lease
Site, following the execution of this Agreement or after any Subsequent Closing,
each Verizon Lessor and Tower Operator shall each have the right, at its cost
and expense, to cause a Memorandum of Site Lease Agreement to be filed in the
appropriate county or other local property records (unless the Ground Lease for
any applicable Lease Site prohibits such recording) to provide constructive
notice to third parties of the existence of this Agreement and shall promptly
thereafter provide or cause to be provided in electronic form a copy of the
recorded Memorandum of Site Lease Agreement to the other Party.

(b) In addition to and not in limitation of any other provision of this
Agreement, the Parties shall have the right to review and make corrections, if
necessary, to any and all exhibits to this Agreement or to the applicable
Memorandum of Site Lease Agreement. After both parties

 

- 79 -



--------------------------------------------------------------------------------

make such corrections and agree upon the final form of the Memorandum of Site
Lease Agreement, the Party that recorded the Memorandum of Site Lease Agreement
shall re-record such Memorandum of Site Lease Agreement to reflect such
corrections, at the cost and expense of the Party that requested such
correction, and shall promptly provide in electronic form a copy of the recorded
Memorandum of Site Lease Agreement to the other Party.

(c) With respect to any Site containing Reserved Property, upon request of
either Party, the Parties will reasonably cooperate to bifurcate, and use
commercially reasonable efforts to cause the applicable Ground Lessor to
bifurcate, the fee or ground leasehold interest in the Site to legally separate
the Reserved Property belonging to a Verizon Group Member from the Included
Property belonging to Tower Operator, at the cost and expense of such Verizon
Group Member.

Section 34. Intentionally Omitted

Section 35. Damage to the Site, Tower or the Improvements.

(a) Notice. If there occurs a casualty that damages or destroys all or a
Substantial Portion of any Site, then within 45 days after the date of the
casualty, Tower Operator shall notify the applicable Verizon Lessor or Verizon
Ground Lease Party in writing as to whether, in Tower Operator’s reasonable
judgment, the Site is a Non-Restorable Site, which notice shall specify in
detail the reasons for such determination by Tower Operator, and if such Site is
not a Non-Restorable Site (a “Restorable Site”) the estimated time, in Tower
Operator’s reasonable judgment, required for Restoration of the Site (a
“Casualty Notice”). If Tower Operator fails to give Casualty Notice to the
applicable Verizon Lessor or Verizon Ground Lease Party within such 45-day
period, the affected Site shall be deemed to be a Non-Restorable Site if Verizon
Collocator provides notice of such failure to give a Casualty Notice to Tower
Operator and Tower Operator’s failure continues for a period of 15 days
following the receipt of such notice. If a Verizon Lessor disagrees with any
determination of Tower Operator in the Casualty Notice that the Site is a
Non-Restorable Site, then a senior representative of Tower Operator and a senior
representative of Verizon Lessor shall attempt to reach agreement on whether the
affected Site is a Restorable Site or a Non-Restorable Site, and if they reach
agreement, the Parties shall treat the Site as so determined.

(b) Non-Restorable Site. If such Site is determined to be a Non-Restorable Site,
then either Tower Operator or the applicable Verizon Lessor or Verizon Ground
Lease Party, as applicable, shall have the right to terminate this Agreement
with respect to such Site by written notice to the other Party (given within the
time period required below), whereupon the Term as to such Site shall
automatically expire as of the date of such notice of termination and Tower
Operator shall be responsible for any remaining obligations under the relevant
Ground Lease and any Collocation Agreements relating to Site and Tower Operator
shall indemnify the Verizon Indemnitees against all losses, costs or expenses
relating thereto. Any such notice of termination shall be given not later than
30 days after receipt of the Casualty Notice (or after senior representatives
determine that the Site is a Non-Restorable Site as provided above). Tower
Operator shall have the sole right to retain all insurance Proceeds related to
the Tower Operator Improvements at a Non-Restorable Site, but only to the extent
such Tower Operator Improvements are not Included Property. Verizon Lessor shall
have the sole right to retain all

 

- 80 -



--------------------------------------------------------------------------------

other insurance Proceeds relating to a Non-Restorable Site, including Proceeds
relating to the Land, Verizon Communications Equipment and Verizon Improvements.
Tower Operator will be responsible with respect to all obligations under Ground
Leases or Collocation Agreements that are triggered by or relate to any
casualty, and Tower Operator shall indemnify the Verizon Indemnitees against all
losses, costs or expenses relating thereto.

(c) If there occurs, as to any Site, a casualty that damages or destroys (i) all
or a Substantial Portion of such Site and the Site is a Restorable Site, or
(ii) less than a Substantial Portion of any Site, then Tower Operator, at its
cost and expense, shall promptly commence and diligently prosecute to
completion, within a period of 60 days after the date of the damage, the
adjustment of Tower Operator’s insurance Claims with respect to such event and,
as soon as reasonably practicable following such casualty, commence, and
diligently prosecute to completion, the Restoration of the Site. The Restoration
shall be carried on and completed in accordance with the provisions and
conditions of this Section 35.

(d) If Tower Operator is required to restore any Site in accordance with
Section 35(b), all Proceeds of Tower Operator’s insurance Claims with respect to
the related casualty shall be held by Tower Operator or Tower Operator Lender
and applied to the payment of the costs of the Restoration and shall be paid out
from time to time as the Restoration progresses. Any portion of the Proceeds of
Tower Operator’s insurance applicable to a particular Site remaining after final
payment has been made for work performed on such Site may be retained by and
shall be the property of Tower Operator. If the cost of Restoration exceeds the
Proceeds of Tower Operator’s insurance, Tower Operator shall pay the excess
cost.

(e) Without limiting Tower Operator’s obligations under this Agreement in
respect of a Site subject to a casualty, the Verizon Collocator’s rights and
obligations in respect of a Site subject to a casualty are as set forth in the
Master Lease Agreement.

(f) The Parties acknowledge and agree that this Section 35 is in lieu of and
supersedes any statutory requirements under the laws of any State applicable to
the matters set forth in this Section 35.

Section 36. Condemnation.

(a) If there occurs a Taking of all or a Substantial Portion of any Site, other
than a Taking for temporary use, then either Tower Operator or Verizon Lessors
shall have the right to terminate this Agreement as to such Site by providing
written notice to the other within 30 days of the occurrence of such Taking,
whereupon the Term shall automatically expire as to such Site, as of the earlier
of (i) the date upon which title to such Site, or any portion of such Site, is
vested in the condemning authority, or (ii) the date upon which possession of
such Site or portion of such Site is taken by the condemning authority, as if
such date were the Site Expiration Date as to such Site, and each Party shall be
entitled to prosecute, claim and retain the entire Award attributable to its
respective interest in such Site under this Agreement; provided that Tower
Operator shall satisfy any remaining obligations under any affected Ground Lease
or Collocation Agreement and, if it receives such an Award, Tower Operator shall
first use such Award to satisfy any remaining obligations under the affected
Ground Lease or Collocation Agreement.

 

- 81 -



--------------------------------------------------------------------------------

(b) If there occurs a Taking of less than a Substantial Portion of any Site,
then this Agreement and all duties and obligations of Tower Operator under this
Agreement in respect of such Site shall remain unmodified, unaffected and in
full force and effect. Tower Operator shall promptly proceed with the
Restoration of the remaining portion of such Site (to the extent commercially
feasible) to a condition substantially equivalent to its condition prior to the
Taking. Tower Operator shall be entitled to apply the Award received by Tower
Operator to the Restoration of any Site from time to time as such work
progresses. If the cost of the Restoration exceeds the Award recovered by Tower
Operator, Tower Operator shall pay the excess cost. If the Award exceeds the
cost of the Restoration, the excess shall be paid to Tower Operator upon
completion of the Restoration.

(c) If there occurs a Taking of any portion of any Site for temporary use, then
this Agreement shall remain in full force and effect as to such Site.
Notwithstanding anything to the contrary contained in this Agreement, during
such time as Tower Operator will be out of possession of such Site, if a Lease
Site, or unable to operate such Site, if a Managed Site, by reason of such
Taking, the failure to keep, observe, perform, satisfy and comply with those
terms and conditions of this Agreement, compliance with which are effectively
impractical or impossible as a result of Tower Operator’s being out of
possession of or unable to operate (as applicable), such Site shall not be a
breach of or an event of default under this Agreement. Each Party shall be
entitled to prosecute, claim and retain the Award attributable to its respective
interest in such Site under this Agreement for any such temporary Taking.

Section 37. General Provisions.

(a) Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

(b) Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF) AS TO
ALL MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE
AND REMEDIES; provided, however, that the enforcement of this Agreement with
respect to a particular Site as to matters relating to real property and matters
mandatorily governed by local Law, shall be governed by and construed in
accordance with the laws of the state in which the Site in question is located.
Each Party agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement or the transactions contained
in or contemplated by this Agreement exclusively in the United States District
Court for the Southern District of New York or any New York State court sitting
in the Borough of Manhattan, City of New York and appellate courts having
jurisdiction of appeals from any of the foregoing (the “Chosen Courts”), and
solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives any objection to
laying venue in any such action or proceeding in the Chosen Courts, and
(c) waives any objection that the Chosen Courts are an inconvenient forum or do
not have jurisdiction over any Party hereto. Each Party hereto irrevocably
waives any and all right to

 

- 82 -



--------------------------------------------------------------------------------

trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

(c) Entire Agreement. This Agreement (including any exhibits hereto) constitutes
the entire agreement among the Parties with respect to the subject matter of
this Agreement, and supersedes all other prior agreements, understandings,
representations and warranties both written and oral, among the Parties, with
respect to the subject matter hereof.

(d) Fees and Expenses. Except as otherwise expressly set forth in this
Agreement, whether the transactions contemplated by this Agreement are or are
not consummated, all legal and other costs and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the Party incurring such costs and expenses.

(e) Notices. All notices, requests, demands, waivers and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been delivered (i) the next Business Day when sent overnight by a
nationally recognized overnight courier service (provided that such delivery is
actually effected or refused). All such notices and communications shall be sent
or delivered as set forth on Schedule 37(e) attached hereto or to such other
person(s), e-mail address or address(es) as the receiving Party may have
designated by written notice to the other Party. All notices delivered by any
Verizon Group Member shall be deemed to have been delivered on behalf of all
Verizon Group Members. All notices shall be delivered to the relevant Party at
the address set forth on Schedule 37(e) attached hereto.

(f) Successors and Assigns; Third-Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of each Party and its successors,
heirs, legal representatives and permitted assigns. Except as provided in the
provisions of this Agreement related to indemnification, this Agreement is not
intended to confer upon any Person other than the Parties any rights or remedies
hereunder.

(g) Amendment; Waivers; Etc. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against which enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. The waiver by a Party of a breach of
or a default under any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall not be construed as a waiver of any other
breach or default of a similar nature, or as a waiver of any of such provisions,
rights or privileges hereunder. The rights and remedies herein provided are
cumulative and none is exclusive of any other, or of any rights or remedies that
any party may otherwise have at law or in equity.

(h) Time of the Essence. Time is of the essence in this Agreement, and whenever
a date or time is set forth in this Agreement, the same has entered into and
formed a part of the consideration for this Agreement.

(i) Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and

 

- 83 -



--------------------------------------------------------------------------------

that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any of the Chosen Courts to the extent permitted
by applicable Law, in addition to any other remedy to which they are entitled at
law or in equity. Each Party hereby waives any requirement for security or the
posting of any bond or other surety in connection with any temporary or
permanent award of injunctive, mandatory or other equitable relief. Subject to
Section 37(b) and Section 37(j) of this Agreement, nothing contained in this
Agreement shall be construed as prohibiting any Party from pursuing any other
remedies available to it pursuant to the provisions of this Agreement or
applicable Law for such breach or threatened breach, including the recovery of
damages.

(j) Limitation of Liability. Notwithstanding anything in this Agreement to the
contrary, neither Party shall have any liability under this Agreement, for
direct claims of the other Party for: (y) any punitive or exemplary damages, or
(z) any special, consequential, incidental or indirect damages, including lost
profits, lost data, lost revenues and loss of business opportunity, whether or
not the other Party was aware or should have been aware of the possibility of
these damages. The Parties do not, however, give up their rights to receive
indemnity for claims by third parties for the types of damages described under
the preceding sentence.

(k) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, the
Parties hereto shall negotiate in good faith to modify this Agreement so as to
(i) effect the original intent of the Parties as closely as possible and (ii) to
ensure that the economic and legal substance of the transactions contemplated by
this Agreement to the Parties is not materially and adversely affected as a
result of such provision being invalid, illegal or incapable of being enforced,
in each case, in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible. If following the modification(s) to this Agreement described in
the foregoing sentence, the economic and legal substance of the transactions
contemplated by this Agreement are not affected in any manner materially adverse
to any Party, all other conditions and provisions of this Agreement shall remain
in full force and effect.

Section 38. Verizon Guarantor Guarantee.

(a) Verizon Guarantor unconditionally guarantees to the Tower Operator
Indemnitees the full and timely payment and performance and observance of all
the terms, provisions, covenants and obligations of the Verizon Lessors and
Verizon Ground Lease Parties under this Agreement (collectively, the “Verizon
Obligations”). Verizon Guarantor agrees that if a Verizon Lessor or Verizon
Ground Lease Party defaults at any time during the Term of this Agreement in the
performance of any of the Verizon Obligations, Verizon Guarantor shall
faithfully perform and fulfill all Verizon Obligations and shall pay to the
applicable beneficiary all reasonable attorneys’ fees, court costs and other
expenses, costs and disbursements incurred by the applicable beneficiary on
account of any default by a Verizon Lessor or Verizon Ground Lease Party and on
account of the enforcement of this guaranty.

 

- 84 -



--------------------------------------------------------------------------------

(b) The foregoing guaranty obligation of Verizon Guarantor shall be enforceable
by any Tower Operator Indemnitee in an action against Verizon Guarantor without
the necessity of any suit, action or proceeding by the applicable beneficiary of
any kind or nature whatsoever against a Verizon Lessor or Verizon Ground Lease
Party, without the necessity of any notice to Verizon Guarantor of a Verizon
Lessor’s or Verizon Ground Lease Party’s default or breach under this Agreement,
and without the necessity of any other notice or demand to Verizon Guarantor to
which Verizon Guarantor might otherwise be entitled, all of which notices
Verizon Guarantor hereby expressly waives. Verizon Guarantor hereby agrees that
the validity of this guaranty and the obligations of Verizon Guarantor hereunder
shall not be terminated, affected, diminished or impaired by reason of the
assertion or the failure to assert by any Tower Operator Indemnitee against a
Verizon Lessor or Verizon Ground Lease Party any of the rights or remedies
reserved to such Tower Operator Indemnitee pursuant to the provisions of this
Agreement or any other remedy or right which such Tower Operator Indemnitee may
have at law or in equity or otherwise. Notwithstanding anything to the contrary
in this Section 38, Verizon Guarantor shall be entitled to assert any defense,
counterclaim or set off right and will otherwise be entitled to exercise all
other rights, that would be available to Verizon Lessor or an Indemnifying Party
hereunder under the other Transaction Documents, at law or in equity, and to
require that Tower Operator comply with any and all conditions applicable to
asserting a claim against a Verizon Lessor or Indemnifying Party hereunder,
including giving of notices of default to the Verizon Lessor, notices to a
Verizon Indemnifying Party pursuant to Section 15 or notice to any other Verizon
Group Member as expressly provided for herein or waiting for the expiration of
notice periods, cure periods or other time periods for performance if any.

(c) Verizon Guarantor covenants and agrees that this guaranty is an absolute,
unconditional, irrevocable and continuing guaranty. The liability of Verizon
Guarantor hereunder shall not be affected, modified or diminished by reason of
any assignment, renewal, modification, extension or termination of this
Agreement or any modification or waiver of or change in any of the covenants and
terms of this Agreement by agreement of an Tower Operator Indemnitee and a
Verizon Lessor or Verizon Ground Lease Party, or by any unilateral action of an
Tower Operator Indemnitee, a Verizon Lessor or a Verizon Ground Lease Party, or
by an extension of time that may be granted by an Tower Operator Indemnitee to a
Verizon Lessor or Verizon Ground Lease Party or any indulgence of any kind
granted to a Verizon Lessor or Verizon Ground Lease Party, or any dealings or
transactions occurring between an Tower Operator Indemnitee and a Verizon Lessor
or Verizon Ground Lease Party, including any adjustment, compromise, settlement,
accord and satisfaction or release, or any Bankruptcy, insolvency,
reorganization or other arrangements affecting a Verizon Lessor or Verizon
Ground Lease Party, except in each case, to the extent expressly provided for in
the terms of any document evidencing any of the foregoing. Verizon Guarantor
does hereby expressly waive any suretyship defenses it might otherwise have.

(d) All of the Tower Operator Indemnitees’ rights and remedies under this
guaranty are intended to be distinct, separate and cumulative and no such right
and remedy herein is intended to be to the exclusion of or a waiver of any
other. Verizon Guarantor hereby waives presentment demand for performance,
protest, notice of nonperformance, protest notice of protest, notice of dishonor
and notice of acceptance. Verizon Guarantor further waives any right to require
that an action be brought against a Verizon Lessor or Verizon Ground Lease Party
or

 

- 85 -



--------------------------------------------------------------------------------

any other Person or to require that resort be had by a beneficiary to any
security held by such beneficiary.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 86 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
sealed by their duly authorized representatives, all effective as of the day and
year first written above.

 

VERIZON LESSORS: [INSERT SIGNATURE BLOCKS] VERIZON GUARANTOR: Verizon
Communications, Inc. By:

 

Name:

 

Title:

 

TOWER OPERATOR: [                                                 ]

 

- 87 -



--------------------------------------------------------------------------------

Schedule 37(e)

Notice

If to Verizon Lessee, Verizon Ground Lease Party, Verizon Guarantor or any other
Verizon Group Member, to:

Margaret Salemi

Executive Director, Network

Verizon Wireless

One Verizon Way, MS: 52N014

Basking Ridge, NJ 07920

with a copy to:

S. Kendall Butterworth

Associate General Counsel

Verizon Wireless

One Verizon Place

MC-GA1B3LGL

Alpharetta, GA 30004

and a copy of any notice given pursuant to Section 29 to:

Philip. R. Marx

Vice President and Associate General Counsel - Strategic Transactions

Verizon

One Verizon Way, VC54S404

Basking Ridge, NJ 07920

and a copy of any notice given pursuant to Section 29 to:

Gregory A. Gorospe

Jones Day

325 John H. McConnell Blvd.

Suite 600

Columbus, OH 43215



--------------------------------------------------------------------------------

If to Tower Operator, to:

[Tower Operator]

c/o American Tower Corporation

116 Huntington Avenue, 11th Floor

Boston, MA 02116

Attn: General Counsel

[Tower Operator]

c/o American Tower Corporation

10 Presidential Way

Woburn, MA 01801

Attn: Contracts Manager

[Tower Operator]

c/o American Tower Corporation

10 Presidential Way

Woburn, MA 01801

Attn: Verizon Portfolio Group

and a copy of any notice given pursuant to Section 29 to:

[Tower Operator]

c/o American Tower Corporation

10 Presidential Way

Woburn, MA 01801

Attn: Vice President - Legal

and a copy of any notice given pursuant to Section 28 to:

American Tower Corporation

3500 Regency Parkway

Suite 100

Cary NC 27518

Attention: NOC

along with telephonic notice of any such Section 28 notice at:

1-877-518-6937 Option 0

 

- 2 -